Exhibit 10.1

EXECUTION VERSION

 

THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

dated as of June 8, 2020,

 

among

 

DOUGLAS DYNAMICS, L.L.C.,
DOUGLAS DYNAMICS FINANCE COMPANY,
FISHER, LLC,
TRYNEX INTERNATIONAL LLC,
HENDERSON ENTERPRISES GROUP, INC.
HENDERSON PRODUCTS, INC. and
DEJANA TRUCK & UTILITY EQUIPMENT COMPANY, LLC

 

as Borrowers

DOUGLAS DYNAMICS, INC.,
as Guarantor,

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN,
as Lenders,

 

J.P. MORGAN SECURITIES LLC AND CIBC BANK USA,
as Joint Bookrunners and Joint Lead Arrangers,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

and

 

CIBC BANK USA,
as Syndication Agent

 



 

 

Senior Secured Revolving Credit Facility

 



 



 





 

 

TABLE OF CONTENTS

 

  Page SECTION 1.     DEFINITIONS AND INTERPRETATION 1 1.1   Definitions 1
1.2    Classification of Loans and Borrowings 41 1.3    Terms Generally 41
1.4    Accounting Terms; GAAP 42 1.5    Divisions 42

 

SECTION 2.    LOANS AND LETTERS OF CREDIT 43 2.1    Commitments 43 2.2    Loans
and Borrowings 43 2.3    Requests for Revolving Borrowings 44 2.4    Protective
Advances. 44 2.5    Swingline Loans and Overadvances 45 2.6   Letters of Credit
46 2.7    Funding of Borrowings 50 2.8    Interest Elections 50 2.9   
Termination and Reduction of Revolving Commitments; Increase in Revolving
Commitments 52 2.10   Repayment of Loans; Evidence of Debt 54 2.11    Prepayment
of Loans 55 2.12    Fees. 55 2.13   Interest 56 2.14   Market Disruption;
Alternate Rate of Interest 57 2.15    Increased Costs 58 2.16    Break Funding
Payments 59 2.17    Taxes 60 2.18   Payments Generally; Allocation of Proceeds;
Sharing of Set-offs 63 2.19   Mitigation Obligations; Replacement of Lenders 65
2.20    Defaulting Lenders 66 2.21    Returned Payments 67 2.22   Determination
of Borrowing Base 68       SECTION 3.    CONDITIONS PRECEDENT 72 3.1  
Restatement Effective Date 72 3.2    Conditions to Each Credit Extension 74    
  SECTION 4.   REPRESENTATIONS AND WARRANTIES 74 4.1    Organization; Requisite
Power and Authority; Qualification 74 4.2   Capital Stock and Ownership 75
4.3    Due Authorization 75 4.4    No Conflict 75 4.5   Governmental Consents 75

 



i

 

 

4.6    Binding Obligation 76 4.7    Financial Condition 76 4.8    Projections 76
4.9    No Material Adverse Change 76 4.10   No Restricted Payments 77 4.11  
Litigation; Adverse Facts 77 4.12   Payment of Taxes 77 4.13   Properties 77
4.14   Environmental Matters 78 4.15   No Defaults 79 4.16   Governmental
Regulation 79 4.17  Margin Regulations 79 4.18  Employee Matters 79 4.19 
Employee Benefit Plans 79 4.20  Certain Fees 80 4.21  Solvency 80 4.22 
Collateral 80 4.23  Disclosure 81 4.24  Deposit Accounts 81 4.25   Use of
Proceeds 81 4.26   Anti-Corruption Laws and Sanctions 82 4.27    EEA Financial
Institutions 82     SECTION 5.    AFFIRMATIVE COVENANTS 82 5.1    Financial
Statements and Other Reports 82 5.2    Existence 86 5.3    Payment of Taxes and
Claims 87 5.4    Maintenance of Properties 87 5.5    Insurance 87 5.6   
Inspections; Appraisals; and Inventories 87 5.7  Lenders Meetings 88 5.8  
Compliance with Laws 88 5.9    Environmental 89 5.10    Subsidiaries 90 5.11   
[Reserved] 90 5.12   Post-Closing 90 5.13  Further Assurances 90 5.14    ERISA
91 5.15    Cash Management 91 SECTION 6.   NEGATIVE COVENANTS 92 6.1   
Indebtedness 92 6.2  Liens 94 6.3  Sales and Leasebacks 96 6.4  No Further
Negative Pledges 96 6.5   Restricted Payments 97 6.6   Restrictions on
Subsidiary Distributions 98

 



ii

 

 

6.7    Investments 98 6.8    Financial Covenant 100 6.9   Fundamental Changes;
Asset Dispositions; Acquisitions 101 6.10   Disposal of Subsidiary Interests 102
6.11   Fiscal Year 102 6.12   Transactions with Shareholders and Affiliates 102
6.13   Conduct of Business 102 6.14   Permitted Activities of Holdings 103 6.15 
Amendments or Waivers of Certain Agreements 103 6.16   Limitation on Payments
Relating to Other Debt 104 6.17   Use of Proceeds 104 SECTION 7.    GUARANTY 104
7.1    Guaranty of the Obligations 104 7.2    Contribution by Guarantors 105
7.3    Payment by Guarantors 105 7.4    Liability of Guarantors Absolute 106
7.5    Waivers by Guarantors 107 7.6    Guarantors’ Rights of Subrogation,
Contribution, etc. 108 7.7    Subordination of Other Obligations 108 7.8   
Continuing Guaranty 109 7.9    Authority of Guarantors or the Company 109
7.10    Financial Condition of the Company 109 7.11    Bankruptcy, etc. 109
7.12    Discharge of Guaranty Upon Sale of Guarantor 110 7.13    Keepwell 110
SECTION 8.    EVENTS OF DEFAULT; LIQUIDITY EVENTS; CURE RIGHTS 110 8.1    Events
of Default 110 SECTION 9.    AGENTS 113 SECTION 10.    MISCELLANEOUS 116 10.1   
Notices 116 10.2    [Reserved] 117 10.3    Expenses; Limitation of Liability;
Indemnity, Etc 117 10.4    Set-Off 119 10.5   Amendments and Waivers 120 10.6  
Successors and Assigns; Participations 121 10.7   Independence of Covenants 124
10.8   Survival of Representations, Warranties and Agreements 124 10.9   No
Waiver; Remedies Cumulative 124 10.10  Marshalling; Payments Set Aside 125
10.11  Severability 125 10.12  Obligations Several; Independent Nature of
Lenders’ Rights; Violation of Law 125 10.13   Headings 125

 



iii

 

 

10.14    APPLICABLE LAW 126 10.15  CONSENT TO JURISDICTION 126 10.16    WAIVER
OF JURY TRIAL 127 10.17  Confidentiality 127 10.18   Usury Savings Clause 128
10.19    Counterparts 129 10.20    Effectiveness; Integration 130 10.21   
Appointment for Perfection 130 10.22    USA PATRIOT Act 130 10.23   Effect of
Restatement; No Novation 130 10.24   Amendments 131 10.25   [Reserved] 131
10.26   Floor Planning Facility Agreement 131 10.27   Acknowledgment and Consent
to Bail-In of Affected Financial Institution 131 10.28    Acknowledgement
Regarding Any Supported QFCs 132 10.29   Marketing Consent 132 SECTION 11.  THE
BORROWER REPRESENTATIVE 133 11.1  Appointment; Nature of Relationship 133 11.2 
Powers 133 11.3  Employment of Agents 133 11.4  Notices 133 11.5  Successor
Borrower Representative 133 11.6  Execution of Credit Documents; Borrowing Base
Certificate 133 11.7   Reporting 134

 



iv

 

 

SCHEDULES:                  Commitment Schedule 4.1         Organization and
Capital Structure 4.2         Capital Stock and Ownership 4.9         Material
Adverse Changes 4.11       Adverse Proceedings 4.13       [Reserved]
4.14       Environmental Matters 4.18       Employee Matters 4.19       Employee
Benefit Plans 4.22       Certain Existing Liens 4.24       Deposit Accounts
6.1         Certain Indebtedness 6.2         Permitted Liens 6.7         Certain
Investments 6.12       Certain Affiliate Transactions

 

EXHIBITS:    A            [Reserved] B            Revolving Note
C            Compliance Certificate D            Opinion of Counsel for Credit
Parties E            Assignment and Assumption F             U.S. Tax
Certificate G            Solvency Certificate H            Counterpart Agreement
I              Pledge and Security Agreement J             [Reserved] K        
   [Reserved] L             Borrowing Base Certificate M            Collateral
Access Agreement N             Intercreditor Agreement O             Fixed
Charge Coverage Compliance Certificate

 

v

 



 

 

THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of June 8,
2020 (the “Agreement”), by and among Douglas Dynamics, Inc., a Delaware
corporation (“Holdings”), Douglas Dynamics, L.L.C., a Delaware limited liability
company and a direct wholly-owned Subsidiary of Holdings (the “Company”),
Fisher, LLC, a Delaware limited liability company (“Fisher”), Douglas Dynamics
Finance Company, a Delaware corporation (“DD Finance”), Trynex International
LLC, a Delaware limited liability company formerly known as Acquisition Tango
LLC (“Trynex”), Henderson Enterprises Group, Inc., a Delaware corporation
(“HEG”), Henderson Products, Inc., a Delaware corporation (“HPI”), Dejana Truck
& Utility Equipment Company, LLC, a Delaware limited liability company
(“Dejana”), the Lenders party hereto, JPMorgan Chase Bank, N.A. (“JPMCB”), as
Collateral Agent, and JPMCB as Administrative Agent.

 

RECITALS:

 

WHEREAS, pursuant to the Existing Revolving Credit Agreement (as defined below),
the lenders thereto (the “Existing Lenders”) extended loans to the Borrowers;

 

WHEREAS, the parties hereto desire to amend and restate the Existing Revolving
Credit Agreement on the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
that on the Restatement Effective Date (as defined below) the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

 

SECTION 1.DEFINITIONS AND INTERPRETATION

 

1.1          Definitions The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“ABL Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Field Exam” means a field examination conducted by the
Administrative Agent or its designee of the Accounts, Inventory and related
working capital matters of the Borrowers and of the related data processing and
other systems of the Borrowers, the results of which shall be satisfactory to
the Administrative Agent in its Permitted Discretion.

 

“Acceptable Inventory Appraisal” means an appraisal of the Inventory of the
Borrowers from a firm (or firms) satisfactory to the Administrative Agent, which
appraisal(s) shall be satisfactory to the Administrative Agent in its Permitted
Discretion.

 





 

“Account Control Event” means the occurrence and continuance of (i) any Event of
Default, or (ii) any Liquidity Event. For purposes of this Agreement, the
occurrence of an Account Control Event shall be deemed continuing at the
Administrative Agent’s or Collateral Agent’s option (x) so long as such Event of
Default exists and/or (y) if the Account Control Event arises as a result of a
Liquidity Event described in clause (ii) above, until Excess Availability is
$12,500,000 or more for 30 consecutive days, in which case an Account Control
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided that an Account Control Event shall be deemed continuing (even if an
Event of Default is no longer continuing and/or such Liquidity Event has ceased
to exist for 30 consecutive days) at all times after an Account Control Event
has occurred and been discontinued on six occasions after the Restatement
Effective Date.

 

“Account Debtor” means, “Account Debtor,” as such term is defined in the UCC as
in effect on the date hereof in the State of New York.

 

“Accounts” means all “accounts”, as such term is defined in the UCC as in effect
on the date hereof in the State of New York, in which such Person now or
hereafter has rights; provided, however, that for purposes of calculating the
Borrowing Base, the term “Accounts” shall not include Excluded Deposit Accounts
(as defined below).

 

“ACH” mean automated clearing house transfers.

 

“Additional Co-Borrower” shall mean any wholly-owned Domestic Subsidiary of a
Borrower which may hereafter be approved by the Administrative Agent and the
Collateral Agent in its Permitted Discretion which (a) is currently able to
prepare all collateral reports in a comparable manner to the Borrowers’
reporting procedures, (b) has executed and delivered to the Administrative Agent
and the Collateral Agent such joinder agreements to this Agreement, contribution
and set-off agreements and other Collateral Documents as the Administrative
Agent or the Collateral Agent have reasonably requested and so long as each of
the Administrative Agent and the Collateral Agent have received and approved, in
their reasonable discretion, all UCC search results necessary to confirm the
Collateral Agent’s First Priority or Second Priority Lien, as applicable, on all
of such Additional Co-Borrower’s personal and mixed property (including Capital
Stock).

 

“Additional Revolving Commitments” has the meaning assigned to that term in
Section 2.9(e).

 

“Additional Revolving Loan Lender” has the meaning assigned to that term in
Section 2.9(e).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened against or affecting Holdings or
any of its Subsidiaries or any property of Holdings or any of its Subsidiaries.

 



2



 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

 

“Aggregate Payments” has the meaning assigned to that term in Section 7.2.

 

“Agreement” has the meaning assigned to that term in the preamble.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14(a) (for the avoidance of
doubt, only until any amendment has become effective pursuant to Section
2.14(b)), then the Alternate Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Alternate Base Rate as determined pursuant to the
foregoing would be less than 2.00%, such rate shall be deemed to be 2.00% for
purposes of this Agreement.

 

“Ancillary Document” has the meaning assigned to that term in Section 10.19.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Company or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption.

 



3



 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, a percentage per annum set forth in the table below for the
applicable type of Loan opposite the applicable category based on Average Daily
Excess Availability for the Fiscal Quarter most recently ended prior to such
day:

 

Average Daily Excess Availability ABR Loans Eurodollar Loans

Category 1:

≥ $75,000,000

0.75% 1.75%

Category 2:

> $25,000,000 but < $75,000,000

1.00% 2.00%

Category 3:

≤ $25,000,000

1.25% 2.25%

 

 

The Applicable Margin (a) shall be the applicable rate per annum set forth in
Category 2 above until the First Adjustment Date and (b) from and after the
First Adjustment Date, changes in the Applicable Margin resulting from changes
in the Average Daily Excess Availability shall become effective on the first day
of the calendar month beginning after the date on which the last Borrowing Base
Certificate in respect of a period ending on (or immediately prior to) the last
day of any Fiscal Quarter is delivered to the Lenders pursuant to Section 5.1(o)
(or, on the First Adjustment Date, such date) and shall remain in effect until
the next change to be effected pursuant to this paragraph. If any Borrowing Base
Certificate is not delivered within the time periods specified in Section
5.1(o), then, until the date that is three Business Days after the date on which
such Borrowing Base Certificate is delivered, the highest rate set forth in each
column of the table set forth above shall apply. In addition, during the
occurrence and continuance of an Event of Default, the Administrative Agent or
the Requisite Lenders may, at their option, by notice to the Borrower
Representative (which notice may be revoked at the option of the Requisite
Lenders notwithstanding any provision of Section 10.5 requiring the consent of
each Lender “that would be affected thereby” for reductions in interest rates),
declare that the highest rate set forth in each column of the table set forth
above shall apply.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitments of all
Revolving Lenders (if the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
aggregate Revolving Exposures at that time); provided that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the calculation and (b) with
respect to Protective Advances or with respect to the Aggregate Credit Exposure,
a percentage based upon its share of the Aggregate Credit Exposure and the
unused Commitments; provided that in the case of Section 2.20 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Commitment shall be disregarded
in the calculation.

 

“Arranger” means J.P. Morgan Securities LLC and CIBC Bank USA, as joint
bookrunners and joint lead arrangers hereunder.

 

4



 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Borrowers or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Holdings’, the Company’s, or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Capital Stock
of any of Holdings’ Subsidiaries, other than (i) inventory sold or leased in the
ordinary course of business (excluding any such sales by operations or divisions
discontinued or to be discontinued), (ii) equipment that is surplus, obsolete,
worn-out, or no longer used or useful in the business of Holdings, the Company
or any of its Subsidiaries and is sold or disposed of in the ordinary course of
business, (iii) leasehold interests that are no longer used or useful in the
business of Holdings, the Company or any of its Subsidiaries, (iv) dispositions,
by means of trade-in, of equipment used in the ordinary course of business, so
long as such equipment is replaced, substantially concurrently, by like-kind
equipment in an effort to upgrade the Facilities of the Company and its
Subsidiaries, (v) Cash and Cash Equivalents used in a manner not prohibited by
the Credit Documents or the Term Credit Documents, and (vi) sales of other
assets for aggregate consideration of less than $1,000,000 with respect to any
transaction or series of related transactions and less than $3,000,000 in the
aggregate during any calendar year (provided, that for purposes of calculating
the amounts set forth in this clause (vi), any transactions or series of related
transactions involving aggregate consideration of $50,000 or less may be
excluded).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in the form
of Exhibit E or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” in respect of a sale and leaseback transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction including any period for which such lease
has been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Available Excess Cash Flow” means, with respect to any Restricted Payment to be
made pursuant to Section 6.5(f), any Investment to be made pursuant to Section
6.7(m) or any prepayment, repurchase or redemption of Other Debt pursuant to
Section 6.16 in any Fiscal Year (commencing with the Fiscal Year ending December
31, 2020) (i) if the Excess Cash Flow Payment Conditions are satisfied at the
time of making the payment and after giving effect thereto, an amount equal to
(a) either (x) if the Leverage Ratio as of the most recently completed Fiscal
Year for which audited financial statements have been delivered pursuant to
Section 5.1(c) is less than or equal to 3.25 to 1.00, (1) 100% of the
Consolidated Excess Cash Flow for such most recently completed Fiscal Year minus
(2) the aggregate amount of Voluntary Term Loan Prepayments consummated during
the most recently completed Fiscal Year or (y) if the Leverage Ratio as of the
most recently completed Fiscal Year for which audited financial statements have
been delivered pursuant to Section 5.1(c) is greater than 3.25 to 1.00, (1) 50%
of the Consolidated Excess Cash Flow for such most recently completed Fiscal
Year minus (2) the aggregate amount of Voluntary Term Loan Prepayments
consummated during the most recently completed Fiscal Year, minus (b) the sum of
(x) Restricted Payments made pursuant to Section 6.5(f) after the delivery of
such financial statements and on or prior to the date of determination, plus (y)
Investments made pursuant to Section 6.7(m) after the delivery of such financial
statements and on or prior to the date of determination, plus (z) prepayments,
repurchases and redemptions of Other Debt pursuant to Section 6.16 after the
delivery of such financial statements and on or prior to the date of
determination and (ii) if the Excess Cash Flow Payment Conditions are not
satisfied at the time of making the payment and after giving effect thereto,
zero.

 

5



 

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

 

“Average Daily Excess Availability” means, as of any date of determination, the
average daily Excess Availability for the immediately preceding Fiscal Quarter.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Banking Services Agreement” means each and any of the following bank services
provided to any Credit Party by any Lender Counterparty including: (a) credit
cards for commercial customers (including “commercial credit cards” and
purchasing cards), (b) stored value cards and (c) treasury management services
(including controlled disbursement, automated clearinghouse transactions, return
items, overdrafts and interstate depository network services).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower Representative giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 1.00%, the Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Borrower Representative giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or (ii)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

 



6



 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(i)                 in the case of clause (i) or (ii) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or

 

(ii)               in the case of clause (iii) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(i)                 a public statement or publication of information by or on
behalf of the administrator of the LIBO Screen Rate announcing that such
administrator has ceased or will cease to provide the LIBO Screen Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Screen Rate;

 

(ii)               a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Screen Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBO Screen Rate, a resolution authority with jurisdiction
over the administrator for the LIBO Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the LIBO
Screen Rate, in each case which states that the administrator of the LIBO Screen
Rate has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

 

(iii)             a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Screen Rate announcing
that the LIBO Screen Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower
Representative, the Administrative Agent (in the case of such notice by the
Requisite Lenders) and the Lenders.

 



7



 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

 

“Blocked Account” means any Deposit Account subject to a Blocked Account
Agreement.

 

“Blocked Account Agreement” means an account control agreement on terms
reasonably satisfactory to the Collateral Agent.

 

“Blocked Account Bank” means each bank with whom a Blocked Account Agreement has
been, or is required to be, executed in accordance with the terms hereof.

 

“Borrowers” means the Borrower Representative, Fisher, DD Finance, Trynex, HEG,
HPI, Dejana and any Additional Co-Borrower that may become party hereto.

 

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Section 11.1.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

 

“Borrowing Base” means at any time, the sum of, without duplication:

 

(i)                 the face amount of Eligible Accounts of the Borrowers
multiplied by the advance rate of 85%, plus

 

(ii)                the lesser of (A) the advance rate of 70% of the Cost of
Eligible Inventory of the Borrowers, or (B) the advance rate of 85% of the
product of the Net Recovery Cost Percentage multiplied by the Cost of Eligible
Inventory of the Borrowers, plus

 

(iii)               the balance of (A) Cash in Deposit Accounts subject to a
Blocked Account Agreement and (B) Cash Equivalents in a form satisfactory to the
Administrative Agent in accounts subject to account control agreements on terms
reasonably satisfactory to the Collateral Agent; minus

 

8



 

(iv)              until receipt of an Acceptable Field Exam and an Acceptable
Inventory Appraisal, $7,500,000, minus

 

(v)               effective immediately upon notification thereof to Borrower
Representative by the Collateral Agent or the Administrative Agent, any Reserves
established from time to time by the Collateral Agent or the Administrative
Agent in its Permitted Discretion.

 

The Borrowing Base at any time shall (i) be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Collateral Agent
and the Administrative Agent with such adjustments as Administrative Agent or
Collateral Agent deem appropriate in its Permitted Discretion to assure that the
Borrowing Base is calculated in accordance with the terms of this Agreement and
(ii) be computed no less than monthly; provided that the Borrower Representative
may compute the Borrowing Base more frequently (but in no event, absent consent
from the Collateral Agent, more frequently than weekly), which Borrowing Base
shall become effective upon delivery of a Borrowing Base Certificate to the
Administrative Agent and the Collateral Agent.

 

The Administrative Agent or the Collateral Agent may, in the exercise of their
respective Permitted Discretion, adjust Reserves.

 

“Borrowing Base Certificate” means an Officers’ Certificate from Borrower
Representative, substantially in the form of (or in such other form as may, from
time to time, be mutually agreed upon by Borrower Representative, Collateral
Agent and Administrative Agent), and containing the information prescribed by
Exhibit L, delivered to the Administrative Agent and the Collateral Agent
setting forth Borrower Representative’s calculation of the Borrowing Base.

 

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.3.

 

“Borrower Restricted Information” means confidential information, including
MNPI, that is made available by or on behalf of the Borrowers that has not been
made available to all Lenders and potential Lenders.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 



9



 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit, time deposits or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; and (v) shares of any money market mutual fund
that (a) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (i) and (ii) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s.

 

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) beneficially owns,
directly or indirectly, more than 35%, on a fully diluted basis, of the
outstanding Capital Stock (measured only by voting power) of Holdings entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the board of directors (or similar governing body) of Holdings or
(ii) Holdings shall cease to beneficially own and control 100% on a fully
diluted basis of the economic and voting interests in the Capital Stock of the
Company.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented and (ii) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III shall be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances or Overadvances.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Lenders and other Secured Parties hereunder and under
the other Credit Documents.

 

“Collateral Documents” means the Pledge and Security Agreement, the Blocked
Account Agreements, the Intercreditor Agreement and all other instruments,
documents and agreements delivered by any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to Collateral
Agent, for the benefit of Lenders, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations (or to perfect any
Liens so granted).

 



10



 

“Collection Account” has the meaning assigned to such term in Section 5.15(a).

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning assigned to such term in the preamble.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(i)                 the rate, or methodology for this rate, and conventions for
this rate selected or recommended by the Relevant Governmental Body for
determining compounded SOFR; provided that:

 

(ii)               if, and to the extent that, the Administrative Agent
determines that Compounded SOFR cannot be determined in accordance with clause
(i) above, then the rate, or methodology for this rate, and conventions for this
rate that the Administrative Agent determines in its reasonable discretion are
substantially consistent with any evolving or then-prevailing market convention
for determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (i) or clause
(ii) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Company and its Subsidiaries on a consolidated basis equal to the total of
(a) Consolidated Net Income, plus (b) the sum, without duplication, of each of
the following to the extent deducted (or, in the case of any cost synergies
pursuant to clause (ix), not included) in the calculation of Consolidated Net
Income for such period (i) Consolidated Interest Expense and non-Cash interest
expense, (ii) provisions for taxes based on income, (iii) total depreciation
expense, (iv) total amortization expense (including amortization of goodwill,
other intangibles, and financing fees and expenses), (v) non-cash impairment
charges, (vi) non-cash expenses resulting from the grant of stock and stock
options and other compensation to management personnel of the Company and its
Subsidiaries pursuant to a written incentive plan or agreement, (vii) other
non-Cash items that are unusual or otherwise non-recurring items, (viii) any
extraordinary losses and non-recurring charges during any period (including
severance, relocation costs, one-time compensation charges and losses or charges
associated with Interest Rate Agreements), (ix) restructuring charges or
reserves (including costs related to closure of Facilities) and cost synergies
projected by the Company in good faith to be realized during such period
(calculated on a pro forma basis as though such cost synergies had been realized
during the entirety of the applicable period) as a result of actions taken or to
be taken in connection with any Permitted Acquisition by the Company or any
Restricted Subsidiary, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated Adjusted
EBITDA from such actions; provided that (A) (x) such cost synergies are
reasonably expected and factually supportable as determined in good faith by the
Company and (y) such actions are to be taken and the results with respect
thereto are to be achieved within 12 months after the consummation of the
Permitted Acquisition which is expected to result in such cost synergies, (B) no
cost synergies shall be added pursuant to this clause (ix) to the extent
duplicative of any expenses or charges otherwise added to Consolidated Adjusted
EBITDA, whether through a pro forma adjustment or otherwise, for such period and
(C) the aggregate amount of restructuring charges and reserves and cost
synergies added pursuant to this clause (ix) for such period shall not exceed
10% of Consolidated Adjusted EBITDA for such period (calculated without giving
effect to any adjustments made pursuant to this clause (ix)), (x) any
transaction costs incurred in connection with the issuance, resale or secondary
offering of Securities or any refinancing transaction, in each case whether or
not such transaction is consummated and (xi) any fees and expensed related to
any Permitted Acquisitions, minus (c) the sum, without duplication, of (i)
non-Cash items increasing Consolidated Net Income for such period that are
unusual or otherwise non-recurring items, (ii) cash payments made during such
period reducing reserves or liabilities for accruals made in prior periods but
only to the extent such reserves or accruals were added back to “Consolidated
Adjusted EBITDA” in a prior period pursuant to clause (b)(vii) above, and (iii)
Restricted Payments made during such period to Holdings pursuant to Section
6.5(c)(i) (other than any such Restricted Payments made to Holdings pursuant to
Section 6.5(c)(i) for the purpose of paying fees, expenses and other transaction
costs paid in cash during such period in connection with the Transactions).

 



11



 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Company and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of the Company and its Subsidiaries, but
excluding expenditures constituting the purchase price for Permitted
Acquisitions and amounts constituting Net Asset Sale Proceeds and Net
Insurance/Condemnation Proceeds which are reinvested in the business of the
Company and its Subsidiaries in accordance with Section 2.13(a) or Section
2.13(b), respectively, by the Company and its Subsidiaries during such period.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Company and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Company and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding (x) voluntary repayments financed with Indebtedness, (y) payments and
repayments of Indebtedness under this Agreement (except to the extent there is
an equivalent permanent reduction in commitments thereunder) or any other
working capital facility and (z) voluntary repayments of Indebtedness under the
Term Loan Facility), (b) cash Consolidated Capital Expenditures (net of any
proceeds of (y) any related financings with respect to such expenditures and (z)
to the extent not excluded in the calculation of Consolidated Capital
Expenditures, any sales of capital assets used to finance such expenditures),
(c) Consolidated Interest Expense paid in cash for such period, (d) the portion
of taxes based on income actually paid in cash during such period by the Company
or any of its Subsidiaries whether for such period or any other period, (e)
Restricted Payments made under Sections 6.5(c)(ii) or (iii) during such period,
(f) Restricted Payments or Investments made under Section 6.5(d)(i) and Section
6.7(l), as applicable, and which are for any Fiscal Year, declared (in the case
of dividends or distributions) or paid in cash from June 1 of the applicable
Fiscal Year to and including May 31 of the immediately following Fiscal Year and
(g) in respect of any given Fiscal Year ending December 31, the cash portion of
the purchase price of a Permitted Acquisition paid during such Fiscal Year (net
of any proceeds of (x) any related financings with respect to such purchase
price and (y) any sales of capital assets used to finance such purchase price).

 



12



 

“Consolidated First Lien Debt” means, as at any date of determination, the
Consolidated Total Debt of the Company and its Subsidiaries that is secured by
first priority Liens on any of the assets of the Company or any of its
Subsidiaries.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the Company and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Interest Expense for such period,
(ii) scheduled payments for such period of principal on Consolidated Total Debt,
(iii) Consolidated Capital Expenditures for such period other than those
financed with secured Indebtedness permitted by Sections 6.1 and 6.2, (iv) the
portion of taxes based on income actually paid in cash during such period by the
Company or any of its Subsidiaries whether for such period or any other period
and (v) Restricted Payments permitted under Section 6.5(c) or Section 6.5(f) and
which are paid in cash during such period.

 

“Consolidated Interest Coverage Ratio” on any date of determination (the
“Transaction Date”) means the ratio on a pro forma basis, of (a) Consolidated
Adjusted EBITDA for the Test Period to (b) Consolidated Interest Expense for the
Test Period; provided, that for purposes of such calculation: (1) Permitted
Acquisitions which occurred during the Test Period or subsequent to the Test
Period and on or prior to the Transaction Date shall be assumed to have occurred
on the first day of the Test Period, (2) transactions giving rise to the need to
calculate the Consolidated Interest Coverage Ratio and the application of the
proceeds therefrom (except as otherwise provided in this definition) shall be
assumed to have occurred on the first day of the Test Period, (3) the incurrence
of any Indebtedness (including the issuance of any Disqualified Capital Stock)
during the Test Period or subsequent to the Test Period and on or prior to the
Transaction Date (and the application of the proceeds therefrom to the extent
used to refinance or retire other Indebtedness) (other than ordinary working
capital borrowings) shall be assumed to have occurred on the first day of the
Test Period, (4) the permanent repayment of any Indebtedness (including the
redemption of any Disqualified Capital Stock) during the Test Period or
subsequent to the Test Period and on or prior to the Transaction Date (other
than ordinary working capital borrowings) shall be assumed to have occurred on
the first day of the Test Period, (5) the Consolidated Interest Expense
attributable to interest on any Indebtedness or dividends on any Disqualified
Capital Stock bearing a floating interest (or dividend) rate shall be computed
on a pro forma basis as if the average rate in effect from the beginning of the
Test Period to the Transaction Date had been the applicable rate for the entire
period, unless the Company or any of its Subsidiaries is a party to a Hedge
Agreement (which shall remain in effect for the 12-month period immediately
following the Transaction Date) that has the effect of fixing the interest rate
on the date of computation, in which case such rate (whether higher or lower)
shall be used, and (6) amounts attributable to operations or businesses
permanently discontinued or disposed of prior to the Transaction Date, shall be
excluded, except, in the case of a determination of Consolidated Fixed Charges,
only to the extent that the obligations giving rise to such Consolidated Fixed
Charges would no longer be obligations contributing to Consolidated Fixed
Charges subsequent to the Transaction Date.

 



13



 

“Consolidated Interest Expense” means, for any period, (i) total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) payable in cash of the Company and its
Subsidiaries (but excluding fees and any original issue discount in connection
with this Agreement and the Term Credit Documents) on a consolidated basis with
respect to all outstanding Indebtedness of the Company and its Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Interest Rate Agreements, minus
(ii) the aggregate amount of interest income of the Company and its Subsidiaries
during such period paid in cash.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Company and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus (ii) (a)
the income (or loss) of any Person (other than a Subsidiary of the Company) in
which any other Person (other than the Company or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Company or any of its Subsidiaries by such
Person during such period, (b) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of the Company or is merged into or
consolidated with the Company or any of its Subsidiaries or that Person’s assets
are acquired by the Company or any of its Subsidiaries, (c) the income of any
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, (d) any after-tax gains or losses attributable to
Asset Sales or returned surplus assets of any Pension Plan, and (e) (to the
extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.

 

“Consolidated Secured Debt” means, as at any date of determination, the
Consolidated Total Debt of the Company and its Subsidiaries that is secured by
Liens on any of the assets of the Company or any of its Subsidiaries.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis, without duplication, in
accordance with GAAP; provided, that the amount of revolving Indebtedness to be
included at the date of determination shall be equal to the average of the
balances of such revolving Indebtedness as of the end of each of the prior four
calendar quarters (except that with respect to the first four calendar quarters
after the Restatement Effective Date, the amount of revolving Indebtedness to be
included shall be based on the average of the quarter end balances from the
Restatement Effective Date through the date of determination); provided, further
that notwithstanding any other provision of this Agreement for all purposes
hereof and all calculations required to be made hereunder the amount of
Indebtedness included in Consolidated Total Debt shall be deemed to be 100% of
the outstanding principal amount thereof and shall be determined without regard
to FASB ASC 825.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
indenture, mortgage, deed of trust, or other contract, undertaking, agreement or
other instrument to which that Person is a party or to which such Person or any
of its properties is subject.

 



14



 

“Contributing Guarantors” has the meaning assigned to that term in Section 7.2.

 

“Cost” means, as determined by Collateral Agent in good faith, with respect to
Inventory, the lower of (a) landed cost computed on a first-in first-out basis
in accordance with GAAP or (b) market value; provided, that for purposes of the
calculation of the Borrowing Base, (i) the Cost of the Inventory shall not
include: (A) the portion of the cost of Inventory equal to the profit earned by
any Affiliate on the sale thereof to any Credit Party or (B) write-ups or
write-downs in cost with respect to currency exchange rates, and (ii)
notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent Inventory Appraisal which has been received and approved by Collateral
Agent in its reasonable discretion.

 

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

 

“Covered Entity” means any of the following:

 

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to that term in Section 10.28.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, any
other intercreditor agreements (if applicable) and all other amendments,
documents, instruments or agreements executed and delivered by a Credit Party
for the benefit of any Agent, Issuing Bank or any Lender in connection herewith.

 

“Credit Exposure” means, as to any Lender at any time, such Lender’s Revolving
Exposure at such time.

 

“Credit Extension” means the making of a Loan on the occasion of any Borrowing
or the issuing, amendment, renewal or extension of a Letter of Credit.

 

“Credit Party” means each Person (other than any Agent, Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement,each of which is for the purpose of hedging the foreign
currency risk associated with Holdings’ and its Subsidiaries’ operations and not
for speculative purposes.

 



15



 

“DD Finance” has the meaning assigned to that term in the preamble.

 

“Default” means a condition or event that, after notice or lapse of time or both
would constitute an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans, Protective Advances or Overadvances within
three Business Days of the date required to be funded by it hereunder, unless,
in the case of funding a Loan, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) notified
any Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit,
Swingline Loans, Protective Advances and Overadvances; provided, that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent, (ii) become the subject of a bankruptcy or insolvency
proceeding or (iii) become or has a parent company that has become subject to a
Bail-In Action, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Deposit Account” means each checking or other demand deposit account maintained
by any of the Credit Parties other than any Excluded Deposit Accounts. All funds
in each Deposit Account shall be conclusively presumed to be Collateral and
proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any Deposit Account.

 

“Discharge of Term Obligations” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“Disqualified Capital Stock” means with respect to any Person, (a) Capital Stock
of such Person that, by its terms or by the terms of any security into which it
is convertible, exercisable or exchangeable, is, or upon the happening of an
event or the passage of time or both would be, required to be redeemed or
repurchased including at the option of the holder thereof by such Person or any
of its Subsidiaries, in whole or in part, on or prior to 91 days following the
Maturity Date and (b) any Capital Stock of any Subsidiary of such Person other
than any common equity with no preferences, privileges, and no redemption or
repayment provisions. Notwithstanding the foregoing, any Capital Stock of any
Borrower that would constitute Disqualified Capital Stock solely because the
holders thereof have the right to require such Borrower to repurchase such
Capital Stock upon the occurrence of a change of control or an asset sale shall
not constitute Disqualified Capital Stock if the terms of such Capital Stock
provide that such Borrower may not repurchase or redeem any such Capital Stock
pursuant to such provisions prior to the prepayment of the Loans as are required
by this Agreement.

 



16



 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a “controlled foreign corporation” under Section 957 of
the Internal Revenue Code.

 

“Early Opt-in Election” means the occurrence of:

 

(i)                (A) a determination by the Administrative Agent or (B) a
notification by the Requisite Lenders to the Administrative Agent (with a copy
to the Borrower Representative) that the Requisite Lenders have determined that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 2.14 are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate, and

 

(ii)              (A) the election by the Administrative Agent or (B) the
election by the Requisite Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower Representative and the Lenders
or by the Requisite Lenders of written notice of such election to the
Administrative Agent.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Eligible Accounts” has the meaning assigned to such term in Section 2.22(a).

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof) and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided, no natural
person and no Affiliate of Holdings shall be an Eligible Assignee.

 

17



 

“Eligible Inventory” has the meaning assigned to such term in Section 2.22(b).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, written notice, written notice of
violation, written claim, action, suit, proceeding, demand, abatement order or
other written order or written directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (ii)
in connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, land use or the protection of the
environment, in any manner applicable to Holdings or any of its Subsidiaries or
any Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person on or after the Restatement
Effective Date, (i) any entity, whether or not incorporated, that is under
common control within the meaning of Section 4001(a)(14) with that Person; (ii)
any corporation which is a member of a controlled group of corporations within
the meaning of Section 414(b) of the Internal Revenue Code of which that Person
is a member; (iii) any trade or business (whether or not incorporated) which is
a member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Internal Revenue Code of which that Person is a
member; and (iv) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (ii) above or any trade or business described in
clause (iii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section
4043(c) of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure of Holdings, any of its
Subsidiaries, or any of their respective ERISA Affiliates to make by its due
date a required installment under Section 430(j) of the Internal Revenue Code
with respect to any Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code or Section 302 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code); (iii) the determination that any
Pension Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Internal Revenue Code or Section 303 of ERISA); (iv) the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (v) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (vi) the
withdrawal by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Holdings, any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (vii) the institution by the PBGC of proceedings to terminate
any Pension Plan; (viii) the imposition, or the occurrence of any events or
condition that could reasonably be expected to result in the imposition, of
liability on Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (ix) the occurrence of an act or
omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan (which fines, penalties, taxes or related charges, for
purposes of Section 4.18, shall be material); (x) the incurrence by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal (within the
meaning of Sections 4203 or 4205 of ERISA) from any Multiemployer Plan; (xi) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (xii) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xiii) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

 



18



 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” means each of the conditions or events set forth in Section
8.1.

 

“Excess Availability” means, at any time, (a) the lesser of (i) the aggregate
Revolving Commitments of all of the Lenders and (ii) the Borrowing Base on the
date of determination less (b) the Revolving Exposure of all Revolving Lenders.

 

“Excess Cash Flow Payment Conditions” means the satisfaction of each of the
following conditions both immediately before and immediately after giving effect
to the applicable payment: (x) with respect to mandatory prepayments or offers
to prepay pursuant to Section 2.13(d) of the Term Loan Facility (or any other
prepayment, repurchase, redemption, defeasance, or offer to do any of the
foregoing, in respect of “excess cash flow” or any similar construct), (i)
Excess Availability plus unrestricted Cash and Cash Equivalents on the Company’s
consolidated balance sheet not included in the Borrowing Base is greater than
the greater of $12,500,000 and 12.5% of the aggregate Revolving Commitments at
the time of determination and (ii) prior to the making of such payment, the
Company shall have delivered a certificate signed by its chief financial officer
or treasurer certifying that the condition in clause (i) has been satisfied and
setting forth its calculations of Excess Availability in reasonable detail and
certifying as to the amount of Cash and Cash Equivalents on the Company’s
consolidated balance sheet as of the date of determination and (y) with respect
to all other payments required or permitted to be made based on Consolidated
Excess Cash Flow, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the Fixed Charge Coverage Ratio for the Test Period calculated
on a pro forma basis giving effect to the applicable payment shall be greater
than 1.00 to 1.00, (iii) Excess Availability both before and after giving effect
to the applicable payment shall be greater than the greater of $12,500,000 and
12.5% of the aggregate Revolving Commitments at the time of determination, (iv)
in the case of prepayments, redemption and repurchases of Other Debt pursuant to
Section 6.16, the Secured Debt Ratio both immediately before and after giving
effect to the payment is less than 3.50 to 1.00 and (v) prior to the making of
such payment, the Company shall have delivered a Fixed Charge Coverage
Compliance Certificate together with a certificate signed by its chief financial
officer or treasurer certifying that the conditions in subclauses (i) through
(iv) of clause (y) have been satisfied and setting forth a calculation of Excess
Availability, Consolidated Excess Cash Flow and Available Excess Cash Flow.

 

19



 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Deposit Accounts” means, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll and trust accounts and
funded solely with amounts necessary to cover then outstanding payroll
liabilities and amounts required to be retained in such trust accounts, as well
as minimum balance requirements; (b) Deposit Accounts with amounts on deposit
that, when aggregated with the amounts on deposit in all other Deposit Accounts
for which a Control Agreement has not been obtained (other than those specified
in clause (a) and (c)), do not at any time exceed $4,000,000; (c) Deposit
Accounts, with amounts on deposit which in the aggregate that do not at any time
exceed $1,000,000, held at a financial institution that is not, for United
Stated federal income tax purposes (i) an individual who is a citizen or
resident of the United States or (ii) a corporation, partnership or other entity
treated as a corporation or partnership created or organized in or under the
laws of the United States, or any political subdivision thereof; (d) zero
balance disbursement accounts; and (e) Deposit Accounts, with amounts on deposit
which in the aggregate do not at any time exceed $500,000, the sole proceeds of
which are funds received by a Credit Party from credit card sales; provided
that, in each of the foregoing cases, if reasonably requested by the Collateral
Agent or the Administrative Agent, the Borrower Representative shall provide
such Agent with periodic updates of the account numbers and names of all
financial institutions where such Deposit Accounts are maintained.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the Guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or is not permitted under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to any payment made by any Credit Party
under any Credit Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) income or franchise Taxes (however denominated) imposed on
(or measured by) net income by the United States of America or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which Lender is located or in which the Lender’s applicable
lending office is located, (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by the Company under Section 2.19(b)), any U.S.
Federal withholding Taxes resulting from any law in effect (including FATCA) on
the date such Non-U.S. Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Non-U.S. Lender’s failure to
comply with Section 2.17(f), except to the extent that such Non-U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Company with
respect to such withholding Taxes pursuant to Section 2.17(a), and (d) Taxes
that would not have been imposed but for a failure by any Recipient, or any
legal or beneficial holder of an interest in any entity (other than an entity
that is a U.S. Person) through which payments by or on account of any Credit
Party are made under any Credit Document, to comply with any applicable
reporting requirement if such compliance is required by FATCA as a precondition
to relief or exemption from such Tax.

 



20



 

“Existing Lenders” has the meaning assigned to that term in the recitals.

 

“Existing Revolving Credit Agreement” means the Second Amended and Restated
Credit and Guaranty Agreement, dated as of December 31, 2014, by and among the
Borrowers, the Existing Lenders, JPMCB as collateral agent, JPMCB as
administrative agent, and the other parties thereto, as previously amended,
restated, amended and restated, supplemented or modified prior to the
Restatement Effective Date.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share” has the meaning assigned to that term in Section 7.2.

 

“Fair Share Contribution Amount” has the meaning assigned to that term in
Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
law, regulation, rule, promulgation, or official agreement implementing an
official government agreement with respect to the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate, provided that, if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Financial Plan” has the meaning assigned to that term in Section 5.1(i).

 

21



 



 

“First Adjustment Date” means the first day of the calendar month beginning
after the date on which the last Borrowing Base Certificate in respect of a
period ending on (or immediately prior to) the last day of the Fiscal Quarter
ending June 30, 2020 is delivered to the Lenders pursuant to Section 5.1(o).

 

“First Lien Debt Ratio” means the ratio as of the date of determination of
(i) Consolidated First Lien Debt, less unrestricted Cash and Cash Equivalents of
the Company and its Subsidiaries as of such date in excess of $1,000,000 (up to
a maximum amount of $50,000,000 as of any date of determination), the contents
of which are in a Blocked Account or in a securities account subject to a valid
First Priority Lien in favor of the Collateral Agent and a control agreement in
favor of the Collateral Agent on terms satisfactory to the Collateral Agent in
its sole discretion, to (ii) Consolidated Adjusted EBITDA for the Test Period.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fisher” has the meaning assigned to that term in the preamble.

 

“Fixed Charge Coverage Compliance Certificate” means a Compliance Certificate
substantially in the form of Exhibit O.

 

“Fixed Charge Coverage Ratio” means the ratio as of the date of determination of
(i) the aggregate amount of Consolidated Adjusted EBITDA for the Test Period, to
(ii) the aggregate Consolidated Fixed Charges during the Test Period.

 

“Floor Plan Collateral” means (a) truck vehicle chassis owned by a Loan Party
subject to auto manufacturer converter or special pool vehicle account
agreements or similar type agreements entered into by such Loan Party from time
to time (the “Vehicle Inventory”), (b) all accounts, contract rights, chattel
paper, instruments, documents, promissory notes and supporting obligations
arising from the use, sale, lease or other disposition of the Vehicle Inventory,
(c) all books, records, files, computer disks, software and commercial tort
claims relating to the Vehicle Inventory, (d) all payment intangibles or other
rights to receive payment, credit and other compensation from any manufacturer,
distributor or supplier of the Vehicle Inventory or from any of their
subsidiaries or affiliates, in each case in respect of the Vehicle Inventory,
(e) all franchise rights and all manufacturer rebates and incentive payments
relating to the Vehicle Inventory (excluding warranty claims) and (f) all cash
proceeds of any of the foregoing, including insurance proceeds and refunds of
insurance premiums in respect of the Vehicle Inventory.

 

“Floor Planning Facilities” means one or more credit facilities entered into by
the Borrowers or a Subsidiary thereof utilized to finance the acquisition of new
and used vehicle chassis and related accessories pursuant to which the Person
furnishing such facility retains title or a Lien on such property so acquired
until sold or disposed by the Borrowers or the applicable Subsidiary, together
with the proceeds thereof.

 



 22 

 

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.

 

“Funding Accounts” has the meaning assigned to such term in Section 3.1(j).

 

“Funding Guarantors” has the meaning assigned to that term in Section 7.2.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” has the meaning assigned to that term in the Pledge and Security
Agreement.

 

“Guaranteed Obligations” has the meaning assigned to that term in Section 7.1.

 

“Guarantor” means each of (i) Holdings, (ii) each Domestic Subsidiary of
Holdings (other than any Domestic Subsidiary that is a Borrower) from time to
time party to this Agreement and (iii) to the extent no adverse tax consequences
to the Company could result therefrom, each Foreign Subsidiary of Holdings from
time to time party to this Agreement.

 

“Guarantor Subsidiary” means each Guarantor other than Holdings.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material, waste or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority.

 

“Hazardous Materials Activity” means any past, current or threatened activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, presence, Release, threatened Release,
discharge, placement, generation, transportation, processing, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty.

 

“HEG” has the meaning assigned to that term in the preamble.

 

“Henderson” has the meaning assigned to that term in the preamble.

 

“Henderson Bonding Agreement” means the General Application and Agreement of
Indemnity, dated as of February 4, 2010, among Henderson Products, Inc.,
Henderson, Employers Mutual Casualty Company, EMCASCO Insurance Company, Dakota
Fire Insurance Company, Illinois EMCASCO Insurance Company, Union Insurance
Company of Providence, EMC Property & Casualty Company and Hamilton Mutual
Insurance Company.

 



 23 

 

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Holdings” has the meaning assigned to that term in the preamble hereto,
provided that after the effective date of a Permitted Holdings Reincorporation,
“Holdings” shall refer to Douglas Dynamics, Inc., as incorporated under the laws
of the state of Wisconsin.

 

“HPI” has the meaning assigned to that term in the preamble.

 

“IBA” has the meaning assigned to that term in Section 1.3.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increased Amount Date” has the meaning assigned to that term in Section 2.9(e).

 

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) the principal portion of obligations with
respect to Capital Leases; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(excluding accounts payable which are classified as current liabilities in
accordance with GAAP and accrued expenses in each case incurred in the ordinary
course of business); (iv) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding any such obligations
incurred under ERISA but including earn-outs incurred in connection with a
Permitted Acquisition to the extent required to be reflected on a balance sheet
in accordance with GAAP to the extent such earn-out obligations are not paid
within 30 days after the amount due is finally determined), which purchase price
is due more than six months from the date of incurrence of the obligation in
respect thereof; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the amount available to be drawn under on any letter
of credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (ix)
any liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefore, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; (x) all net payment obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes; (xi) the principal balance outstanding under any
synthetic lease, tax retention lease, off-balance sheet loan or similar
off-balance sheet financing product; and (xii) the indebtedness of any
partnership or Joint Venture in which such Person is a general partner or a
joint venturer except to the extent that the terms of such indebtedness provide
that such indebtedness is nonrecourse to such Person.

 



 24 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Credit Party under any Credit Document
and (b) Other Taxes.

 

“Indemnitee” has the meaning assigned to that term in Section 10.3(a).

 

“Intellectual Property” means all intellectual property, including patents,
trademarks, service marks, tradenames, domain names, trade secrets, copyrights,
technology, know-how, inventions, methods and processes used in or necessary for
the conduct of the business of the Company and its Subsidiaries.

 

“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement dated as of June 8, 2020 by and among the Credit Parties parties
thereto, the Agents and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent under the Term Credit Documents, substantially in the form of
Exhibit N, as it may be amended, supplemented or otherwise modified from time to
time.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.8.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar quarter and the
Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day the day that such Loan is required to be repaid and the Maturity
Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

 



 25 

 

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Restatement Effective Date and from time to time hereafter, and any
successor statute.

 

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate (for the longest period for which
that LIBO Screen Rate is available in Dollars) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate (for the shortest period for which
that LIBO Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m., London time, on the Quotation
Day for such Interest Period; provided, that, if any Interpolated Rate shall be
less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

 

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

 

“Inventory Appraisal” shall mean (a) on the Restatement Effective and thereafter
until any subsequent inventory appraisal is completed and delivered pursuant to
Section 5.6(b) hereof, the inventory appraisal prepared by Hilco Appraisal
Services, LLC, dated April 2019, and (b) thereafter, the most recent inventory
appraisal conducted by an independent appraisal firm satisfactory to the
Collateral Agent and the Administrative Agent and delivered pursuant to Section
5.6(b) hereof.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (including any Subsidiary of Holdings);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Holdings from any Person other than
the Company or any Guarantor Subsidiary, of any Capital Stock of such
Subsidiary; and (iii) any direct or indirect loan, advance (other than advances
to employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by Holdings or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto minus the amount of any return
of capital with respect to such Investment, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 

“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.6(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“LC Collateral Account” has the meaning assigned to such term in Section 2.6(j).

 



 26 

 

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

 

“Lenders” means the Persons listed on the Commitment Schedule, any Additional
Revolving Loan Lender and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement or Banking Services Agreement (including (i)
any Person who is a Lender (and any Affiliate thereof) as of the Restatement
Effective Date but subsequently, whether before or after entering into a Hedge
Agreement or Banking Services Agreement, ceases to be a Lender, and (ii) any
Person who is a Lender (and any Affiliate thereof) as of the date of entry into
the applicable Hedge Agreement or Banking Services Agreement, but subsequently
after entering into such Hedge Agreement or Banking Services Agreement, ceases
to be a Lender).

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means the ratio as of the date of determination of
(i) Consolidated Total Debt, less unrestricted Cash and Cash Equivalents of the
Company and its Subsidiaries as of such date in excess of $1,000,000 (up to a
maximum amount of $50,000,000 as of any date of determination), the contents of
which are in a Blocked Account or in a securities account subject to a valid
First Priority Lien in favor of the Collateral Agent and a control agreement in
favor of the Collateral Agent on terms satisfactory to the Collateral Agent in
its sole discretion, to (ii) Consolidated Adjusted EBITDA for the Test Period.

 

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Loan for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for U.S. Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than 1.00%, such rate shall be
deemed to be 1.00% for the purposes of this Agreement.

 



 27 

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidity Event” means Excess Availability of the Borrowers is less than the
greater of (a) $12,500,000 and (b) 12.5% of the aggregate Revolving Commitments
at the time of determination.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans, Overadvances and
Protective Advances.

 

“Margin Stock” has the meaning assigned to that term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties, assets or financial condition of Holdings and its
Subsidiaries taken as a whole; provided that, solely for purposes of making any
representation or warranty made as a condition to the effectiveness of this
Agreement and the obligation of any Lender to make a Credit Extension on the
Restatement Effective Date and during the first 180 days after the Restatement
Effective Date, this clause (i) shall exclude the impact of the COVID-19
pandemic on the Company’s operations, as described in the lender presentation
delivered to the Lenders prior to the Restatement Effective Date and the
Company’s Quarterly Report on Form 10-Q filed with the Securities and Exchange
Commission on May 5, 2020; (ii) the ability of any Credit Party to perform its
Obligations; (iii) the legality, validity, binding effect or enforceability
against a Credit Party of a Credit Document to which it is a party; or (iv) the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any Secured Party under any Credit Document.

 

“Maturity Date” means June 8, 2023 or any earlier date on which the Revolving
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“MNPI” means, on any date, material non-public information with respect to any
Credit Party, the Loans or any securities issued by a Credit Party that has not
been disclosed to the Lenders (other than Lenders that do not wish to receive
MNPI or any such information that is disclosed to all Lenders in accordance with
the confidentiality provisions of this Agreement) prior to such date to the
extent such information could reasonably be expected to have a material effect
upon, or otherwise be material to, a Lender’s decision to assign Loans to, or
acquire Loans from, a Credit Party.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA to which Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates (i) makes or is
obligated to make contributions; (ii) during the preceding five plan years, has
made or been obligated to make contributions; or (iii) has any actual or
contingent liability.

 



 28 

 

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Group Member or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income taxes estimated in good faith by the
seller thereof to be payable by the seller as a result of any gain recognized in
connection with such Asset Sale, (b) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
(c) brokerage fees and legal expenses incurred directly attributable to such
Asset Sale; and (d) any reserves required to be established by the seller
thereof in accordance with GAAP against liabilities reasonably anticipated and
directly attributable to the Asset Sale, including pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under indemnification obligations associated with such
Asset Sale.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes estimated in good faith by the seller thereof to be payable as a result of
any gain recognized in connection therewith.

 

“Net Recovery Cost Percentage” means the fraction, expressed as a percentage,
(a) the numerator of which is the amount equal to the recovery on the aggregate
amount of the Inventory at such time on a “net orderly liquidation value” basis
as set forth in the most recent Inventory Appraisal received by Collateral Agent
in accordance with Section 5.6(b), net of operating expenses, liquidation
expenses and commissions reasonably anticipated in the disposition of such
assets, and (b) the denominator of which is the original Cost of the aggregate
amount of the Inventory subject to appraisal.

 

“New Lender” means any financial institution party hereto as a Lender that is
not an Existing Lender.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that, if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 



 29 

 

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders, Issuing
Bank or any of them, or to any Lender Counterparties, under any Credit Document
or Hedge Agreement or with respect to any Banking Services Agreement (including
with respect to a Hedge Agreement or Banking Services Agreement, obligations
owed thereunder to any person who was a Lender or an Affiliate of a Lender at
the time such Hedge Agreement or Banking Services Agreement was entered into or
initiated, as the case may be), whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Hedge Agreements or Banking Services Agreements, fees,
expenses, indemnification or otherwise; provided, that for purposes of
determining any Obligations of a Credit Party, “Obligations” shall not create
any Guarantee by a Guarantor of any Excluded Swap Obligation of such Guarantor.

 

“Obligee Guarantor” has the meaning assigned to that term in Section 7.7.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).

 

“Other Debt” has the meaning assigned to that term in Section 6.16.

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

 

“Overadvance Exposure” means, at any time, the sum of the aggregate amount of
all outstanding Overadvances at such time. The Overadvance Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Overadvance Exposure at such time.

 

“Overadvances” has the meaning assigned to that term in Section 2.5(b).

 



 30 

 

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

 

“Participant” has the meaning assigned to that term in Section 10.6(g).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) which is subject to Title IV of
ERISA, Section 412 of the Internal Revenue Code, or Section 302 of ERISA (i)
which is or was sponsored, maintained or contributed to by, or required to be
contributed to by Holdings, or any of its Subsidiaries or any respective ERISA
Affiliates; or (ii) with respect to which Holdings, or any of its Subsidiaries
or any respective ERISA Affiliates has any actual or contingent liability.

 

“Perfection Deliverables” means, with respect to any Credit Party, or any Person
that becomes a Credit Party pursuant to Section 5.10 and to the extent required
to be delivered under such Section:

 

(i)       evidence satisfactory to Collateral Agent of the compliance by such
Credit Party of its obligations under the Pledge and Security Agreement and the
other Collateral Documents (including its obligations (A) to execute and deliver
(x) UCC financing statements, (y) originals of securities, instruments and
chattel paper and (z) any agreements governing deposit and/or securities
accounts as provided therein, and (B) to file intellectual property security
agreements with the United States Patent and Trademark Office and the United
States Copyright Office);

 

(ii)       (A) to the extent required to be delivered by the Collateral Agent,
the results of searches, by Persons satisfactory to Collateral Agent, of all
effective UCC financing statements (or equivalent filings), fixture filings and
all judgment and tax lien filings which may have been made with respect to any
personal or mixed property of such Credit Party, and of filings with the United
States Patent and Trademark Office and the United States Copyright Office,
together with copies of all such filings disclosed by such searches, and (B) UCC
termination statements (or similar documents), releases to be filed with the
United States Patent and Trademark Office and the United States Copyright
Office, and other filings duly executed by all applicable Persons for filing in
all applicable jurisdictions and offices as may be necessary to terminate any
effective UCC financing statements (or equivalent filings) and other filings
disclosed in such searches (other than any such financing statements in respect
of Permitted Liens);

 

(iii)       to the extent required to be delivered by the Collateral Agent,
opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in the Collateral of such Credit Party
and such other matters as Collateral Agent may reasonably request, in each case
in form and substance reasonably satisfactory to Collateral Agent; and

 

(iv)       evidence that such Credit Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including without
limitation, any intercompany notes evidencing Indebtedness permitted to be
incurred pursuant to Section 6.1(b)) and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent.

 



 31 

 

 

“Permitted Acquisition” means any acquisition by the Company or any of its
wholly-owned Guarantor Subsidiaries, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all of the Capital Stock of, or a
business line or unit or a division of, any Person; provided, that: (i)
immediately prior to, and after giving effect thereto, no Liquidity Event or
Default or Event of Default shall have occurred and be continuing or would
result therefrom; (ii) all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable Governmental Authorizations; (iii) in the
case of the acquisition of Capital Stock, all of the Capital Stock (except for
any such Securities in the nature of directors’ qualifying shares required
pursuant to applicable law) acquired or otherwise issued by such Person or any
newly formed Subsidiary of the Company in connection with such acquisition shall
be owned not less than 80% by the Company or a Guarantor Subsidiary thereof, and
the Company shall have taken, or caused to be taken, each of the actions (and
within the time periods) set forth in Sections 5.10 and/or 5.11, as applicable;
(iv) any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which the Company and/or its
Subsidiaries are engaged as of the Restatement Effective Date or any business
reasonably related thereto; (v) each such Permitted Acquisition shall be
effectuated pursuant to the terms of a consensual merger or stock purchase
agreement or other consensual acquisition agreement between the Company or the
applicable Subsidiary and the applicable seller or Person being so acquired; and
(vi) to the extent assets acquired are to be included in the Borrowing Base, due
diligence in respect of such acquired assets satisfactory to the Administrative
Agent in its Permitted Discretion shall have been completed prior to such
inclusion.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Holdings Reincorporation” means a change of the jurisdiction of
organization of Holdings from Delaware to Wisconsin; provided that (i) no
Default exists or would result therefrom and the representations and warranties
contained in Section 4 and the other Credit Documents (other than any
representation to the effect the Holdings is incorporated in Delaware and not in
Wisconsin) are true and correct in all material respects (or in all respects, if
qualified by materiality) on and as of that date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in all respects, if qualified by materiality) on and as of such
earlier date, (ii) the person resulting therefrom shall be named Douglas
Dynamics, Inc., and shall be a corporation organized under the laws of the state
of Wisconsin, and shall expressly confirm its obligations under this Agreement
and the other Credit Documents to which it is a party pursuant to a confirmation
in form and substance reasonably satisfactory to the Administrative Agent, (iii)
the Borrower Representative shall have provided 30 days’ prior written notice to
the Administrative Agent of such Permitted Holdings Reincorporation, (iv)
Holdings shall be in compliance, before and after such Permitted Holdings
Reincorporation, with all its covenants and obligations under this Agreement and
the other the Credit Documents, (v) each other Credit Party shall in connection
therewith expressly confirm its obligations under this Agreement and the other
Credit Documents to which it is a party pursuant to a confirmation in form and
substance reasonably satisfactory to the Administrative Agent, (vi) Holdings
and, to the extent requested by the Administrative Agent, each other Credit
Party, shall have executed and delivered, as applicable, such supplemental
Collateral Documents (including additional UCC and other filings) as the
Administrative Agent shall reasonably request, each in form and substance
reasonably satisfactory to the Administrative Agent, (vii) the Credit Parties
shall have taken all corresponding actions required pursuant to the Term Loan
Facility and the Intercreditor Agreement and (viii) Holdings and, to the extent
applicable, each other Credit Party, shall have delivered opinions of counsel
and related officers’ certificates reasonably requested by the Administrative
Agent with respect to the execution and delivery and enforceability of the
documents referred to above and the compliance of such Permitted Holdings
Reincorporation with the provisions hereof, and all such opinions of counsel
shall be satisfactory to the Administrative Agent; and provided, further, that
(x) if the foregoing are satisfied, all references hereunder and under the other
Credit Documents to Holdings shall be references to Holdings as so
reincorporated and (y) notwithstanding any provision of Section 10.5, the
Administrative Agent and the Collateral Agent are each hereby authorized by the
Lenders to make any amendments to the Credit Documents that are necessary to
reflect the foregoing.

 



 32 

 

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Refinancing” means, with respect to any Indebtedness, extensions,
renewals, refinancings or replacements of such Indebtedness; provided that such
extensions, renewals, refinancings or replacements (i) are on terms and
conditions (including the terms and conditions of any guarantees of or other
credit support for such Indebtedness) not materially less favorable taken as a
whole to the Company and its Subsidiaries, the Administrative Agent, the
Collateral Agent or the Lenders than the terms and conditions of the
Indebtedness being extended, renewed, refinanced or replaced, (ii) do not add as
an obligor any Person that would not have been an obligor under the Indebtedness
being extended, renewed replaced or refinanced, (iii) do not result in a greater
principal amount or shorter remaining average life to maturity than the
Indebtedness being extended, renewed replaced or refinanced and (iv) are not
effected at any time when a Default or Event of Default has occurred and is
continuing or would result therefrom.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Report” means, with respect to any Facility, a report that (i) conforms
to the ASTM Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process, E 1527, (ii) was conducted no more than
six months prior to the date such report is required to be delivered hereunder,
by one or more environmental consulting firms reasonably satisfactory to
Administrative Agent, (iii) includes an assessment of asbestos-containing
materials at such Facility, (iv) is accompanied by (a) an estimate of the
reasonable worst-case cost of investigating and remediating any Hazardous
Materials Activity identified in the Phase I Report as giving rise to an actual
or potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Claim, and (b) a
current compliance audit setting forth an assessment of Holdings’, its
Subsidiaries’ and such Facility’s current and past compliance with Environmental
Laws and an estimate of the cost of rectifying any non-compliance with current
Environmental Laws identified therein and the cost of compliance with reasonably
anticipated future Environmental Laws identified therein.

 

“Pledge and Security Agreement” means the Second Amended and Restated Pledge and
Security Agreement dated as of June 8, 2020 by the Borrowers and each Guarantor,
substantially in the form of Exhibit I, as it may be amended, supplemented or
otherwise modified from time to time.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 



 33 

 

 

“Proceeding” means any claim, litigation, investigation, action, suit,
arbitration or administrative, judicial or regulatory action or proceeding in
any jurisdiction.

 

“Projections” has the meaning assigned to that term in Section 4.8.

 

“Protective Advance” has the meaning assigned to such term in Section 2.4.

 

“Protective Advance Exposure” means, at any time, the sum of the aggregate
amount of all outstanding Protective Advances at such time. The Protective
Advance Exposure of any Revolving Lender at any time shall be its Applicable
Percentage of the total Protective Advance Exposure at such time.

 

“Public Lender” means a Lender whose representatives may trade in securities of
Holdings, the Company or any of their respective Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to that term in Section 10.28.

 

“Qualified Keepwell Provider” means in respect of any Swap Obligation, each
Credit Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Quotation Day” means with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
(c) Issuing Bank and (d) the Collateral Agent.

 

“Register” has the meaning assigned to that term in Section 10.6(e).

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 



 34 

 

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Reimbursement Date” has the meaning assigned to that term in Section 2.3(d).

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund or similar investment vehicle that invests in commercial
loans and that is managed or advised by (i) the Lender, (ii) an Affiliate of
Lender or (iii) the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Related Lender Assignment” has the meaning assigned to that term in Section
10.6(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

 

“Report” means reports prepared by the Collateral Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Collateral Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Collateral Agent.

 

“Replacement Lender” has the meaning assigned to that term in Section 2.19(b).

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Requisite Lenders” means one or more Lenders having or holding Credit Exposure
and unused Revolving Commitments and representing more than 50% of the sum of
the total Credit Exposure and unused Revolving Commitments at such time;
provided that, at any time that there are two or more Lenders, “Requisite
Lenders” must include at least two Lenders.

 

“Reserves” shall mean reserves established against the Borrowing Base that the
Collateral Agent or Administrative Agent may, in its Permitted Discretion,
establish from time to time (including (i) reserves for rent at locations leased
by any Borrower for which no Collateral Access Agreement is in effect, (ii)
reserves for consignee’s, warehousemen’s and bailee’s charges at consignor,
warehouse and bailee locations for which Collateral Access Agreements, bailee
waivers or mortgagor waivers, as appropriate, have not been obtained and at
which Inventory is located, (iii) reserves for customs charges and shipping
charges related to any Inventory in transit, (iv) reserves for obligations under
Hedge Agreements, (v) reserves for contingent liabilities of any Credit Party,
(vi) reserves for uninsured losses of any Credit Party, (vii) reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation,(viii) reserves for taxes,
fees, assessments, and other governmental charges) and (ix) reserves for
obligations under Banking Services Agreements.

 



 35 

 

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 3.1 are satisfied, which date is June 8, 2020.

 

“Restricted Payment” means (i) any dividend or other distribution (including,
for the avoidance of doubt, any payment pursuant to Section 6.5(d)), direct or
indirect, on account of any shares of any class of stock (or of any other
Capital Stock) of Holdings, the Company or any of their respective Subsidiaries
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock (or of any other Capital Stock)
of Holdings, the Company or any of their respective Subsidiaries now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock (or of any other Capital Stock) of Holdings, the
Company or any of their respective Subsidiaries now or hereafter outstanding;
and (iv) any payment or prepayment of principal of, premium, if any, or interest
on, or redemption, purchase, retirement, defeasance (including in-substance or
legal defeasance), sinking fund or similar payment with respect to, any
Indebtedness permitted pursuant to Sections 6.1(b), 6.1(e) (in respect of
Indebtedness incurred under Sections 6.1(b), 6.1(h) or 6.1(k) (to the extent
constituting subordinated Indebtedness)).

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances, Protective Advances and Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to (a) Section 2.9 and (b)
assignments by or to such Lender pursuant to Section 10.6. The initial amount of
each Lender’s Revolving Commitment is set forth on the Commitment Schedule or,
in the case of an Additional Revolving Loan Lender, in the joinder or other
documentation pursuant to which it makes its Additional Revolving Commitments or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed is Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Commitment on the Restatement Effective Date is
$100,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure plus (b) an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans at such time plus (c) an amount equal to its
Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time plus (d) an amount equal to its Applicable Percentage
of the aggregate principal amount of Protective Advances outstanding at such
time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 



 36 

 

 

“Revolving Loan” means a Loan made pursuant to Section 2.1(a).

 

“Revolving Note” means a promissory note in the form of Exhibit B, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

 

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Secured Debt Ratio” means the ratio as of the date of determination of (i)
Consolidated Secured Debt, less unrestricted Cash and Cash Equivalents of the
Company and its Subsidiaries in excess of $1,000,000 (up to a maximum amount of
$50,000,000) as of such date, the contents of which are in a Blocked Account or
in a securities account subject to a valid First Priority Lien in favor of the
Collateral Agent and a control agreement in favor of the Collateral Agent on
terms satisfactory to the Collateral Agent in its sole discretion, in each case,
as of such date, to (ii) Consolidated Adjusted EBITDA for the Test Period.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 



 37 

 

 

“Shared Collateral” means, with respect to any Floor Planning Facility, the
portion of the Collateral securing the Obligations that secures such Floor
Planning Facility as permitted under Section 6.2(p).

 

“Settlement” has the meaning assigned to such term in Section 2.5(d).

 

“Settlement Date” has the meaning assigned to such term in Section 2.5(d).

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings and each Borrower substantially in the form of Exhibit G.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (B) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subject Transaction” has the meaning assigned to that term in Section
6.8(c)(i).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 



 38 

 

 

“Supported QFC” has the meaning assigned to that term in Section 10.28.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation of any
Credit Party to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time related to Swingline Loans other
than any Swingline Loans made by such Lender in its capacity as the Swingline
Lender and (b) if such Lender shall be the Swingline Lender, the principal
amount of all Swingline Loans made by such Lender outstanding at such time (to
the extent that other Revolving Lenders shall not have funded their
participations in the Swingline Loans).

 

“Swingline Lender” means JPMCB in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.5(a).

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Credit Document” means all documents, instruments or agreements executed
and delivered by Holdings or any of its Subsidiaries for the benefit of any
agent or lender in connection with the Term Loan Facility.

 

“Term Loan Collateral Agent” means JPMCB as collateral agent under the Term Loan
Facility.

 

“Term Loan Facility” means the $275,000,000 senior secured term loan pursuant to
the Amended and Restated Credit and Guaranty Agreement dated as of the
Restatement Effective Date among Holdings, the Company, certain subsidiary
guarantors, the lenders party thereto and JPMCB as administrative agent and
collateral agent, as it may be amended, modified, refinanced or replaced from
time to time, including amendments increasing the principal amount of term loans
available thereunder.

 

“Term Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Test Period” means, at any time, the four Fiscal Quarters last ended (in each
case taken as one accounting period) for which financial statements have been or
are required to have been delivered pursuant to Sections 5.1(b) or (c) (or prior
to the first delivery of financial statements pursuant to Section 5.1, the four
Fiscal Quarter period ended on March 31, 2020).

 



 39 

 

 

“Transactions” means (a) the execution, delivery and performance by each Credit
Party of the Credit Documents to which they are to be a party as of the
Restatement Effective Date (and, in the case of the Company, the borrowing of
Loans and the issuance of letters of credit thereunder and the use of proceeds
thereof in accordance with the terms hereof), (b) the execution and delivery by
each Credit Party of the Term Credit Documents to which they are to be a party
as of the Restatement Effective Date (and, in the case of the Company, the
borrowing of loans thereunder and the use of proceeds thereof in accordance with
the terms thereof) and (c) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Trynex” has the meaning assigned to that term in the preamble.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.

 

“U.S. Special Resolution Regime” has the meaning assigned to that term in
Section 10.28.

 

“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D).

 

“Utilization Rate” means (a) the average of the daily difference between (1) the
Revolving Commitments, and (2) the sum of (x) the aggregate principal amount of
outstanding Revolving Loans (excluding any outstanding Swingline Loans) plus (y)
the LC Exposure, divided by (b) the Revolving Commitments.

 

“Voluntary Term Loan Prepayments” means, to the extent not financed with
Indebtedness, the aggregate amount of all voluntary prepayments of Indebtedness
under the Term Loan Facility (it being understood that the aggregate amount of
any such prepayment shall be the Company’s cash payment in respect of such
prepayment).

 



 40 

 

 

“Withholding Agent” means any Credit Party and the Administrative Agent or any
other withholding agent for U.S. federal income tax purposes.

 

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.2               Classification of Loans and Borrowings

 

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

1.3               Terms Generally

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

The interest rate on Eurodollar Loans is determined by reference to the LIBO
Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, Section 2.14(a)(ii) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will promptly notify the
Borrower Representative, pursuant to Section 2.14(a)(iv), of any change to the
reference rate upon which the interest rate on Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof (including (i) any such
alternative, successor or replacement rate implemented pursuant to Section
2.14(a)(ii), whether upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 2.14(a)(iii)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 



 41 

 

 

1.4               Accounting Terms; GAAP

 

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP (provided that all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrowers or any
Subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof). Financial statements and other information required to be
delivered by Holdings to Lenders pursuant to Section 5.1(b) and 5.1(c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(e), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the most recent financial statements referred to in Section 4.7.
Notwithstanding anything to the contrary contained herein, (a) all calculations
with respect to definitions, covenants and other provisions hereof shall be made
without giving effect to FASB ASC 825 (Financial Instruments) and (b) any change
in accounting for leases pursuant to GAAP resulting from the adoption of
Financial Accounting Standards Board Accounting Standards Update No. 2016-02.
Leases (Topic 842), to the extent such adoption would require treating any lease
(or similar arrangement conveying the right to use) as a capital lease where
such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015, such lease shall not be
considered a capital lease, and all calculations and deliverables under this
Agreement or any other Credit Document shall be made or delivered, as
applicable, in accordance therewith.

 

1.5               Divisions

 

For all purposes under the Credit Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Capital Stock at such time.

 



 42 

 

 

 

 

SECTION 2.LOANS AND LETTERS OF CREDIT

 

2.1          Commitments

 

Subject to the terms and conditions set forth herein, each Lender agrees to make
Revolving Loans to the Borrowers from time to time during the Availability
Period in an aggregate principal amount which (a) when added (after giving
effect to any application of proceeds of such Revolving Loans pursuant to
Section 2.5(e)) to the sum of (i) such Lender’s LC Exposure, (ii) such Lender’s
Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time, (iii) such Lender’s Applicable Percentage of the
aggregate amount of Protective Advances outstanding at such time and (iv) such
Lender’s Swingline Exposure, will not exceed such Lender’s Revolving Commitment
and (b) will not result in the total Revolving Exposures exceeding the lesser of
(x) the sum of the total Revolving Commitments or (y) the Borrowing Base,
subject to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances and Overadvances pursuant to the terms of Section 2.4 and
2.5. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

 

2.2          Loans and Borrowings

 

(a)                Each Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Revolving Commitments of the
applicable Class. Any Protective Advance, any Overadvance and any Swingline Loan
shall be made in accordance with the procedures set forth in Section 2.4 and
2.5.

 

(b)                Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith, provided that Borrowings made
on the Restatement Effective may be made as Eurodollar Loans upon three Business
Days’ prior written notice by the Borrower Representative to the Administrative
Agent in accordance with Section 2.3, and shall otherwise be made as ABR
Borrowings (which may be converted into Eurodollar Borrowings in accordance with
Section 2.8). Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                At the commencement of each Interest Period for any
Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $2,000,000. ABR
Revolving Borrowings may be in any amount. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Borrowings outstanding.

 

(d)                Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 



43

 

 

2.3         Requests for Revolving Borrowings

 

To request a Revolving Borrowing, the Borrower Representative shall notify the
Administrative Agent of such request either in writing (delivered by hand,
facsimile or via the Administrative Agent’s online platform) in a form approved
by the Administrative Agent and signed by the Borrower Representative or by
telephone (a) in the case of a Eurodollar Borrowing, not later than 10:00 a.m.,
Chicago time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than noon, Chicago time, on the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.6(e) may be given not later than 9:00 a.m., Chicago
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.1:

 

(i)                 the name of the applicable Borrower;

 

(ii)               the aggregate amount of the requested Borrowing and a
breakdown of the separate wires comprising such Borrowing;

 

(iii)              the date of such Borrowing, which shall be a Business Day;

 

(iv)              whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(v)              in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period.”

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

2.4         Protective Advances.

 

(a)                Subject to the limitations set forth below, the
Administrative Agent is authorized by the Borrowers and the Lenders, from time
to time in the Administrative Agent’s sole discretion (but shall have absolutely
no obligation to), to make Loans to the Borrowers, on behalf of all Lenders,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 10.3) and other sums payable under the Credit Documents
(any of such Loans are herein referred to as “Protective Advances”); provided
that, the aggregate amount of Protective Advances outstanding at any time shall
not at any time exceed $7,000,000; provided further that, after giving effect to
the making of any Protective Advances, the aggregate Revolving Exposure shall
not exceed the aggregate Revolving Commitments. Protective Advances may be made
even if the conditions precedent set forth in Section 3.2 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Collateral Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
100% of the Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Excess Availability (disregarding any Revolving
Exposure related to Protective Advances) and the conditions precedent set forth
in Section 3.2 have been satisfied, the Administrative Agent may request the
Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At any
other time the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.4(b).

 



44

 

 

(b)                Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal and interest on all
Protective Advances then due).

 

2.5         Swingline Loans and Overadvances

 

(a)                The Administrative Agent, the Swingline Lender and the
Revolving Lenders agree that in order to facilitate the administration of this
Agreement and the other Credit Documents, promptly after the Borrower
Representative requests an ABR Borrowing, the Swingline Lender may elect to have
the terms of this Section 2.5(a) apply to such Borrowing Request by advancing,
on behalf of the Revolving Lenders and in the amount requested, same day funds
to the Borrowers, on the applicable Borrowing date to the Funding Account(s)
(each such Loan made solely by the Swingline Lender pursuant to this Section
2.5(a) is referred to in this Agreement as a “Swingline Loan”), with settlement
among them as to the Swingline Loans to take place on a periodic basis as set
forth in Section 2.5(d). Each Swingline Loan shall be subject to all the terms
and conditions applicable to other ABR Loans funded by the Revolving Lenders,
except that all payments thereon shall be payable to the Swingline Lender solely
for its own account. The aggregate amount of Swingline Loans outstanding at any
time shall not exceed $10,000,000; provided that the sum of (i) the Swingline
Exposure of the Swingline Lender (in its capacity as the Swingline Lender), (ii)
the aggregate principal amount of Revolving Loans made by the Swingline Lender
(in its capacity as a Revolving Lender), (iii) the LC Exposure of the Swingline
Lender (in its capacity as a Revolving Lender), (iv) the Swingline Lender’s
Applicable Percentage (in its capacity as a Revolving Lender) of the aggregate
principal amount of Overadvances outstanding at such time and (v) the Swingline
Lender’s Applicable Percentage (in its capacity as a Revolving Lender) of the
aggregate amount of Protective Advances outstanding at such time, shall not
exceed its Revolving Commitment. The Swingline Lender shall not make any
Swingline Loan if the requested Swingline Loan exceeds Excess Availability
(before giving effect to such Swingline Loan). All Swingline Loans shall be ABR
Borrowings.

 

(b)                Any provision of this Agreement to the contrary
notwithstanding, at the request of the Borrower Representative, the
Administrative Agent may in its sole discretion (but with absolutely no
obligation), make Revolving Loans to the Borrowers, on behalf of the Revolving
Lenders, in amounts that exceed Excess Availability (any such excess Revolving
Loans are herein referred to collectively as “Overadvances”); provided that, no
Overadvance shall result in a Default due to Borrowers’ failure to comply with
Section 2.1 for so long as such Overadvance remains outstanding in accordance
with the terms of this paragraph, but solely with respect to the amount of such
Overadvance. In addition, Overadvances may be made even if the condition
precedent set forth in Section 3.2(b) has not been satisfied. All Overadvances
shall constitute ABR Borrowings. The authority of the Administrative Agent to
make Overadvances is limited to an aggregate amount not to exceed $5,000,000 at
any time, no Overadvance may remain outstanding for more than thirty days and no
Overadvance shall cause any Revolving Lender’s Revolving Exposure to exceed its
Revolving Commitment; provided that, the Requisite Lenders may at any time
revoke the Administrative Agent’s authorization to make Overadvances. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.

 



45

 

 

(c)                Upon the making of a Swingline Loan or Overadvance (whether
before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such Swingline Loan or
Overadvance), each Revolving Lender shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from the
Swingline Lender without recourse or warranty, an undivided interest and
participation in such Swingline Loan or Overadvance in proportion to its
Applicable Percentage of the Revolving Commitment. The Swingline Lender or the
Administrative Agent may, at any time, require the Revolving Lenders to fund
their participations. From and after the date, if any, on which any Revolving
Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Collateral Agent in respect of such Loan (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal and interest on all
Swingline Loans or Overadvances, as applicable, then due).

 

(d)                The Administrative Agent, on behalf of the Swingline Lender,
shall request settlement (a “Settlement”) with the Revolving Lenders on at least
a weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Chicago time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 3.2
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively.
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover such amount on demand from such Lender together with interest thereon
as specified in Section 2.7.

 

2.6          Letters of Credit

 

(a)                General. Subject to the terms and conditions set forth
herein, the Borrower Representative may request the issuance of Letters of
Credit for its own account or for the account of another Borrower, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 



46

 

 

(b)                Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (prior to 9:00 a.m.,
Chicago time, at least three Business Days prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the applicable Borrower also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension the LC Exposure shall not exceed $10,000,000 and the total
Revolving Exposures shall not exceed the lesser of the total Revolving
Commitments and the Borrowing Base.

 

(c)                Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

 

(d)                Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 



47

 

 

(e)                Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrowers shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, Chicago time, on the date that
such LC Disbursement is made, if the Borrower Representative shall have received
notice of such LC Disbursement prior to 9:00 a.m., Chicago time, on such date,
or, if such notice has not been received by the Borrower Representative prior to
9:00 a.m., Chicago time, on such date, then not later than (i) 12:00 noon,
Chicago time, on the Business Day that the Borrower Representative receives such
notice, if such notice is received prior to 9:00 a.m., Chicago time, on the day
of receipt, or (ii) 11:00 a.m., Chicago time, on the Business Day immediately
following the day that the Borrower Representative receives such notice, if such
notice is not received prior to 9:00 a.m., Chicago time, on the day of receipt;
provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.3 or 2.5 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrowers, in
the same manner as provided in Section 2.7 with respect to Loans made by such
Lender (and Section 2.7 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

 

(f)                 Obligations Absolute. The Borrowers’ joint and several
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or wilful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 



48

 

 

(g)                Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h)                Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)                 Replacement of the Issuing Bank. The Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the Borrower Representative receives
notice from the Administrative Agent or the Requisite Lenders (or, if the
maturity of the Loans has been accelerated, Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders (the “LC Collateral Account”), an
amount in cash equal to 105% of the LC Exposure as of such date plus accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
Section 8.1(f), (g) (i). Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and the Borrowers hereby grant the Collateral
Agent a security interest in the LC Collateral Account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all such Defaults have been cured or waived.

 



49

 

 

2.7          Funding of Borrowings

 

(a)                Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., Chicago time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that, Swingline Loans
shall be made as provided in Section 2.5; provided further that on the
Restatement Effective Date, the Lenders shall make Loans such that, after giving
effect to any Loans to be made on the Restatement Effective Date (and any
repayment of Existing Loans as shall be required by the Administrative Agent),
each Lender’s share of outstanding Loans is equal to its Applicable Percentage
on the Restatement Effective Date. The Administrative Agent will make such Loans
available to the Borrower Representative by promptly crediting the amounts so
received, in like funds, to the Funding Account(s); provided that ABR Revolving
Loans made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.6(e) shall be remitted by the Administrative Agent to the Issuing Bank
and (ii) a Protective Advance or an Overadvance shall be retained by the
Administrative Agent.

 

(b)                Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

2.8          Interest Elections

 

(a)                Each Revolving Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Revolving Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Representative may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Revolving Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.

 



50

 

 

(b)                To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.3 if the Borrowers were requesting a Revolving Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower Representative.

 

(c)                Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.2:

 

(i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)             whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)              if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 

(e)                If the Borrower Representative fails to deliver a timely
Interest Election Request with respect to a Eurodollar Revolving Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if a Default or Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Requisite
Lenders, so notifies the Borrower Representative, then, so long as a Default or
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 



51

 

 

2.9          Termination and Reduction of Revolving Commitments; Increase in
Revolving Commitments

 

(a)                Unless previously terminated all Revolving Commitments shall
terminate on the Maturity Date.

 

(b)                The Borrowers may at any time terminate the Revolving
Commitments upon (i) the payment in full of all outstanding Loans, together with
accrued and unpaid interest thereon and on any Letters of Credit, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit (or at the discretion of the Administrative Agent a back
up standby letter of credit satisfactory to the Administrative Agent) equal to
105% of the LC Exposure as of such date), and (iii) the payment in full of all
reimbursable expenses and other Obligations together with accrued and unpaid
interest thereon.

 

(c)                The Borrowers may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 and (ii) the Borrowers shall not reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the sum of the Revolving Exposures would exceed
the lesser of the total Revolving Commitments and the Borrowing Base.

 

(d)                The Borrower Representative shall notify the Administrative
Agent of any election to terminate or reduce the Revolving Commitments under
paragraph (b) or (c) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.

 

(e)                The Borrower Representative may by written notice to the
Administrative Agent elect to request the establishment of one or more (but in
no event more than three) additional Revolving Commitments (the “Additional
Revolving Commitments”) by an aggregate amount not in excess of $50,000,000.
Each such notice shall specify (a) the date (each, an “Increased Amount Date”)
on which the Borrower Representative proposes that the Additional Revolving
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent or such earlier date as may reasonably be acceptable to the Administrative
Agent and (b) the identity of each Lender or other Person that is an Eligible
Assignee (each, a “Additional Revolving Loan Lender”) to whom the Borrower
Representative proposes any portion of such Additional Revolving Commitments be
allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the Additional Revolving Commitments
may elect or decline, in its sole discretion, to provide an Additional Revolving
Commitment. Such Additional Revolving Commitments shall become effective, as of
such Increased Amount Date; provided that; (1) the minimum amount of Additional
Revolving Commitments that may be requested for any Increased Amount Date shall
be $10,000,000 and integral multiples of $1,000,000 in excess of that amount;
(2) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Additional Revolving Commitments; (3) both
before and after giving effect to the making of any Additional Revolving
Commitments, each of the conditions set forth in Section 3.2 shall be satisfied;
(4) if a Liquidity Event exists, the Borrowers shall be in pro forma compliance
with Section 6.8(a) as of the last day of the most recently ended Test Period
after giving effect to such Additional Revolving Commitments; (5) the terms of
the Additional Revolving Commitments shall be the same terms and conditions,
including pricing, as the then existing Revolving Credit Facility (provided
that, with the consent of the Borrower Representative, the Applicable Margin for
all Revolving Loans may be increased); (6) each Additional Revolving Loan Lender
shall have been consented to by the Administrative Agent and Issuing Bank (such
consent not to be unreasonably withheld or delayed); (7) the Additional
Revolving Commitments, as applicable, shall be effected pursuant to one or more
joinder agreements executed and delivered by the Borrower Representative and
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 2.17; (8) the Borrower
Representative shall deliver or cause to be delivered any agreements,
certificates, legal opinions or other documents reasonably requested by
Administrative Agent or Collateral Agent in connection with any such
transaction; and (9) all fees and expenses owing in respect of such increase to
the Agents, the Arranger and the Lenders shall have been paid. Administrative
Agent shall notify Lenders promptly upon receipt of the Borrower
Representative’s notice of each Increased Amount Date for any Additional
Revolving Commitments.

 



52

 

 

(f)                 The terms and provisions of the Additional Revolving
Commitments shall be identical to the existing Revolving Commitments (provided
that, with the consent of the Borrower Representative, the Applicable Margin for
all Revolving Loans may be increased). Loans made pursuant to the Additional
Revolving Commitments will constitute Obligations hereunder for all purposes of
this Agreement and the Collateral Documents and will be secured by the
Collateral securing the other Obligations. The parties hereto acknowledge and
agree that the Administrative Agent may hereunder or pursuant to any joinder
agreement, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.9, including conforming amendments (which may be in
the form of an amendment and restatement) to provide for the Additional
Revolving Commitments to share ratably in the benefits of this Agreement and the
other Credit Documents (including the accrued interest and fees in respect
thereof) with the Revolving Loans and Swingline Loans; provided that such
amendments may not alter the obligations of the Credit Parties under the Credit
Documents except as provided in this Section. In addition, unless otherwise
specifically provided herein, all references in Credit Documents to Revolving
Loans shall be deemed, unless the context otherwise requires, to include
references to Revolving Loans made pursuant to the Additional Revolving
Commitments made pursuant to this Agreement.

 

(g)                Any amendment hereto for such an increase or addition shall
be in form and substance satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
the Lender(s) being added or increasing their Revolving Commitment, subject only
to the approval of all Lenders if any such increase would cause the Revolving
Commitment to exceed $150,000,000. As a condition precedent to such an increase,
the Borrowers shall deliver to the Administrative Agent a certificate of each
Credit Party (in sufficient copies for each Lender) signed by an authorized
officer of such Credit Party (i) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and (ii)
in the case of the Borrowers, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Section 4 and
the other Credit Documents are true and correct in all material respects on and
as of that date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date, and
(B) no Default exists.

 



53

 

 

(h)                Within a reasonable time after the effective date of any
increase, the Administrative Agent shall, and is hereby authorized and directed
to, revise the Commitment Schedule to reflect such increase and shall distribute
such revised Commitment Schedule to each of the Lenders and the Borrowers,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement. On the Business Day following any
such increase, all outstanding ABR Advances shall be reallocated among the
Lenders (including any newly added Lenders) in accordance with the Lenders’
respective revised Applicable Percentages. Eurodollar Advances shall not be
reallocated among the Lenders prior to the expiration of the applicable Interest
Period in effect at the time of any such increase.

 

2.10        Repayment of Loans; Evidence of Debt

 

(a)                The Borrowers hereby unconditionally promise to pay (i) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan and Swingline Loan on the Maturity Date,
(ii) to the Administrative Agent the then unpaid amount of each Protective
Advance on the earlier of the Maturity Date and demand by the Administrative
Agent, and (iii) to the Administrative Agent the then unpaid principal amount of
each Overadvance on the earlier of the Maturity Date and demand by the
Administrative Agent.

 

(b)                At all times that full cash dominion is in effect, on each
Business Day, the Administrative Agent shall apply all funds credited to the
Collection Account on such Business Day or the immediately preceding Business
Day (at the discretion of the Administrative Agent, whether or not immediately
available) first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) and to cash collateralize outstanding LC Exposure.

 

(c)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(d)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(e)                The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

 

(f)                 Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrowers shall prepare, execute and
deliver to such Lender a Revolving Note payable to such Lender (or, if requested
by such Lender, to such Lender and its registered assigns). Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.6) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 



54

 

 

2.11        Prepayment of Loans

 

(a)                The Borrowers shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (f) of this Section.

 

(b)                In the event and on such occasion that the total Revolving
Exposure exceeds the lesser of (A) the aggregate Revolving Commitments or (B)
the Borrowing Base (subject to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances and Overadvances pursuant to the terms
of Section 2.4 and 2.5), the Borrowers shall prepay the Revolving Loans, LC
Exposure, Swingline Loans, Overadvances and/or Protective Advances in an
aggregate amount equal to such excess.

 

(c)                In the event that the aggregate LC Exposure exceeds the
Letter of Credit Sublimit then in effect, the Borrowers shall, without notice or
demand, immediately cash collateralize outstanding Letters of Credit, in each
case, in an aggregate amount sufficient to eliminate such excess.

 

(d)                In the event an Account Control Event has occurred and is
continuing (as contemplated by Section 5.15), the Credit Parties shall pay all
proceeds of Collateral into the Collection Account, for application in
accordance with Section 2.18.

 

(e)                After the Discharge of Term Obligations, no later than the
first Business Day following the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness
permitted to be incurred pursuant to Section 6.1(k), the Company shall prepay
(without any reduction in Revolving Commitments) the Revolving Loans, LC
Exposure and/or Swingline Loans in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses, and Indebtedness used in connection with a Permitted Acquisition or
refinancing other Indebtedness incurred in connection with a Permitted
Acquisition.

 

(f)                 The Borrower Representative shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by facsimile) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than 10:00
a.m., Chicago time, three Business Days before the date of prepayment, or (ii)
in the case of prepayment of an ABR Revolving Borrowing, not later than 10:00
a.m., Chicago time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.9, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.9. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.2. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

 

2.12        Fees.

 

(a)                The Borrowers agree to pay to the Administrative Agent for
the account of each Lender (i) if the Utilization Rate for the applicable Fiscal
Quarter is less than or equal to 0.28, a commitment fee equal to 0.500% times
the average daily difference between (1) the Revolving Commitments and (2) the
sum of (x) the aggregate principal amount of outstanding Revolving Loans (but
not any outstanding Swingline Loans) plus (y) the LC Exposure and (ii) if the
Utilization Rate for the applicable Fiscal Quarter is greater than 0.28, a
commitment fee equal to 0.375% times the average daily difference between (1)
the Revolving Commitments and (2) the sum of (x) the aggregate principal amount
of outstanding Revolving Loans (but not any outstanding Swingline Loans) plus
(y) the LC Exposure. Accrued commitment fees shall be payable in arrears on the
first Business Day of each January, April, July and October and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.

 



55

 

 

(b)                The Borrowers agree to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Margin
for Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar quarter shall be payable on the first Business Day of each
January, April, July and October following such last day, commencing on the
first such date to occur after the Restatement Effective Date; provided that all
such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.

 

(c)                The Borrowers agree to pay to the Administrative Agent and
Collateral Agent, for its own account, fees payable in the amounts and at the
times separately agreed upon between the Borrowers and the Administrative Agent.

 

(d)                All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

 

2.13        Interest

 

(a)                The Loans comprising each ABR Borrowing (including each
Swingline Loan and Overadvance) shall bear interest at the Alternate Base Rate
plus the Applicable Margin.

 

(b)                The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)                Each Protective Advance shall bear interest at the Alternate
Base Rate plus the Applicable Margin for Revolving Loans plus 2%.

 



56

 

 

(d)                Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Requisite
Lenders may, at their option, by notice to the Borrower Representative (which
notice may be revoked at the option of the Requisite Lenders notwithstanding any
provision of Section 10.5 requiring the consent of each Lender “that would be
affected thereby” for reductions in interest rates), declare that (i) all Loans
shall bear interest at 2% plus the rate otherwise applicable to such Loans as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder.

 

(e)                Accrued interest on each Loan (for ABR Loans, accrued through
the last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(f)                 All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and shall be payable for the actual number of days elapsed. The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error (it being understood that as soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower Representative and each Lender).

 

2.14        Market Disruption; Alternate Rate of Interest

 

(a)                Subject to clauses (b), (c), (d) and (e) of this Section
2.14, if prior to the commencement of any Interest Period for a Eurodollar Loan:

 

(i)                 the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or

 

(ii)               the Administrative Agent is advised by the Requisite Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, telecopy or electronic mail as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (A) any Conversion/Continuation Notice that
requests the conversion of any Loan to, or continuation of any Loan as, a
Eurodollar Loan shall be ineffective, (B) if any Funding Notice requests a
Eurodollar Loan, such borrowing shall be made as an ABR Borrowing and (C) if the
circumstances giving rise to such notice affect only one Type of Loan, then the
other Type of Loans shall be permitted.

 



57

 

 

(b)                Notwithstanding anything to the contrary herein or in any
other Credit Document, upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, the Administrative Agent and the Borrowers
may amend this Agreement to replace the LIBO Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrowers, so
long as the Administrative Agent has not received, by such time, written notice
of objection to such proposed amendment from Lenders comprising the Requisite
Lenders; provided that, with respect to any proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Requisite Lenders have delivered to the Administrative Agent written notice
that such Requisite Lenders accept such amendment. No replacement of LIBO Rate
with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date.

 

(c)                In connection with the implementation of a Benchmark
Replacement, the Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Credit Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(d)                The Administrative Agent will promptly notify the Borrower
Representative and the Lenders of (i) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, (ii) the implementation of any
Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or Lenders pursuant to this Section 2.14, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.14.

 

(e)                Upon the Borrower Representative’s receipt of notice of the
commencement of a Benchmark Unavailability Period, (i) any
Conversion/Continuation Notice that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Loan shall be ineffective and (ii) if
any Funding Notice requests a Eurodollar Revolving Loan, such borrowing shall be
made as an ABR Borrowing.

 

2.15         Increased Costs

 

(a)                If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate) or the Issuing Bank;

 



58

 

 

(ii)               impose on any Lender or the Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or

 

(iii)             subject any Lender or the Issuing Bank to any Taxes on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes and (B) Other Connection Taxes on gross or net
income, profits or revenue (including value-added or similar Taxes));

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                If any Lender or the Issuing Bank determines that any Change
in Law regarding capital requirements or liquidity has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Bank’s capital or
on the capital of such Lender’s or the Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrowers will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)                A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower Representative of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 



59

 

 

2.16        Break Funding Payments

 

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.9(d) and is revoked in accordance therewith), or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

2.17        Taxes

 

(a)                Withholding of Taxes; Gross-Up. Each payment by any Credit
Party under any Credit Document shall be made without withholding for any Taxes,
unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Credit Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

 

(b)                Payment of Other Taxes by the Borrowers. Each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                Evidence of Payments. As soon as practicable after any
payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 2.17, such Credit Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(d)                Indemnification by the Credit Parties. The Credit Parties
shall jointly and severally indemnify each Recipient for the full amount of any
Indemnified Taxes that are paid or payable by such Recipient or required to be
withheld or deducted from a payment to a Recipient in connection with any Credit
Document (including any Indemnified Taxes imposed on or attributable to amounts
paid or payable under this Section 2.17(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(d) shall be paid within 10 days after the
Recipient delivers to any Credit Party a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

 



60

 

 

(e)                Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent and the Collateral Agent for the full amount
of any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
any Credit Party has not already indemnified the Administrative Agent or the
Collateral Agent for such Indemnified Taxes and without limiting the obligation
of the Credit Parties to do so) attributable to such Lender that are paid or
payable by the Administrative Agent or the Collateral Agent in connection with
any Credit Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(e) shall be paid within 10 days after the Administrative Agent or
the Collateral Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent or the Collateral
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this Section 2.17(e).

 

(f)                 Status of Lenders. (i) Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under any Credit Document shall deliver to the applicable Borrower
and the Administrative Agent, at the time or times reasonably requested by any
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by a Borrower or the Administrative Agent as
will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by any Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by any Borrower or the Administrative Agent as will
enable such Borrower or the Administrative Agent to determine whether or not
such Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of such Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

(ii)               Without limiting the generality of the foregoing, if any
Borrower is a U.S. Person, any Lender with respect to such Borrower shall, if it
is legally eligible to do so, deliver to such Borrower and the Administrative
Agent (in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 

(A)              in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that payments made to such Lender under the Credit Documents are
exempt from U.S. Federal backup withholding tax;

 

(B)              in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Credit Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 



61

 

 

(C)              in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with the conduct of a
trade or business in the United States by such Lender, IRS Form W-8ECI;

 

(D)              in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code both (1) IRS Form W-8BEN or W-8BEN-E and (2) a certificate substantially in
the form of Exhibit F (a “U.S. Tax Certificate”) to the effect that such Lender
is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (b) a “10 percent shareholder” of any Borrower within the meaning
of Section 881(c)(3)(B) of the Internal Revenue Code and (c) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code;

 

(E)               in the case of a Non-U.S. Lender that is not the beneficial
owner of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Internal Revenue Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or

 

(F)               any other form prescribed by law as a basis for claiming
exemption from, or a reduction of, U.S. Federal withholding Tax together with
such supplementary documentation necessary to enable any Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

(iii)             If a payment made to a Lender under any Credit Document would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(f)(iii),
“FATCA” shall include any amendments made to FATCA after the Restatement
Effective Date.

 

(iv)              For purposes of determining withholding Taxes imposed under
FATCA, from and after the Restatement Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 



62

 

 

(g)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including additional amounts paid pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.17(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 

(h)                Issuing Bank. For purposes of Section 2.17(e) and (f), the
term “Lender” includes any Issuing Bank.

 

2.18        Payments Generally; Allocation of Proceeds; Sharing of Set-offs

 

(a)                The Borrowers shall make each payment required to be made by
them hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.3 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

 

63

 



 

(b)                Any proceeds of Collateral received by the Administrative
Agent or the Collateral Agent (i) not constituting either (A) a specific payment
of principal, interest, fees or other sum payable under the Credit Documents
(which shall be applied as specified by the Borrowers), (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.11) or (C)
amounts to be applied from the Collection Account when full cash dominion is in
effect (which shall be applied in accordance with Section 2.10(b)) or (ii) after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Requisite Lenders so direct, such funds shall be applied
ratably first, to pay any fees, indemnities, or expense reimbursements including
amounts then due to the Administrative Agent, the Collateral Agent and the
Issuing Bank from the Borrowers (other than in connection with Banking Services
Agreements or Hedge Agreement), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Agreements or Hedge Agreement), third, to pay
interest due in respect of the Protective Advances, fourth, to pay the principal
of the Protective Advances, fifth, to pay interest then due and payable on the
Loans (other than the Protective Advances) ratably, sixth, to prepay principal
on the Loans (other than the Protective Advances) and unreimbursed LC
Disbursements ratably, seventh, to pay an amount to the Administrative Agent
equal to one hundred five percent (105%) of the aggregate undrawn face amount of
all outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing with respect to Banking Services Agreements and
Hedge Agreement, and ninth, to the payment of any other Obligation due to any
Agent or any Lender by the Borrowers. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower Representative,
or unless a Default is in existence, (i) neither the Administrative Agent nor
any Lender shall apply any payment which it receives to any Eurodollar Loan of a
Class, except (a) on the expiration date of the Interest Period applicable to
any such Eurodollar Loan or (b) in the event, and only to the extent, that there
are no outstanding ABR Loans of the same Class and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.16, and (ii) no amounts received from any Guarantor shall be applied
to any Excluded Swap Obligations of such Guarantor. The Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
Obligations.

 

(c)                At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including all reimbursement for fees and expenses pursuant to Section 10.3),
and other sums payable under the Credit Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.3 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent (it being agreed that, absent a Default or Event
of Default, the Administrative Agent shall use reasonable efforts to inform the
Borrower in advance of any such deduction, provided that the failure to do so
shall not affect the validity of any such deduction). Each Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Credit Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans, but such
a Borrowing may only constitute a Protective Advance if it is to reimburse
costs, fees and expenses as described in Section 10.3) and that all such
Borrowings shall be deemed to have been requested pursuant to Sections 2.3, 2.4
or 2.5, as applicable and (ii) the Administrative Agent to charge any deposit
account of any Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Credit Documents.

 



64

 

 

(d)                If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrowers or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply)
except that the provisions of this Section 2.18(d) shall not apply to a transfer
to a Credit Party pursuant to Section 10.6(i). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(e)                Unless the Administrative Agent shall have received notice
from the Borrower Representative prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(f)                 If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.5, 2.6(d) or (e), 2.7(b), 2.18(e) or 10.3, then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and apply any such amounts to, any future funding obligations of
such Lender under such Sections; application of amounts pursuant to (i) and (ii)
above shall be made in such order as may be determined by the Administrative
Agent in its discretion.

 

2.19           Mitigation Obligations; Replacement of Lenders

 

(a)                If any Lender requests compensation under Section 2.15, or if
the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment).

 



65

 

 

(b)                If any Lender requests compensation under Section 2.15, or if
the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender) pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender or if, in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.6), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, (iv) in the event such replaced Lender is a Non-Consenting Lender, the
Lender replacing such Non-Consenting Lender shall consent, at the time of such
assignment, to each matter in respect of which such replaced Lender was a
Non-Consenting Lender and (v) each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower Representative, the Administrative Agent
and the replacement Lender, and that the Lender being replaced need not be a
party thereto in order for such assignment to be effective. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

 

2.20           Defaulting Lenders

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender.

 

(a)                fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.5), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

 

(c)                if any Swingline Exposure, LC Exposure, Protective Advance
Exposure or Overadvance Exposure exists at the time a Lender becomes a
Defaulting Lender then:

 

(i)                 all or any part of such Swingline Exposure (other than the
portion of such Swingline Exposure referred to in clause (b) of such term), LC
Exposure, Protective Advance Exposure and Overadvance Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure,
LC Exposure, Protective Advance Exposure and Overadvance Exposure does not
exceed the total of all non-Defaulting Lenders’ Revolving Commitments and (y)
the conditions set forth in Section 3.2 are satisfied at such time; and

 



66

 

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Protective
Advance Exposure and Overadvance Exposure, ratably, (y) second, prepay such
Swingline Exposure and (z) third, cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.6(j) for so long
as such LC Exposure is outstanding;

 

(iii)             if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to Section 2.20(c), the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)              if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to Section 2.20(c), then the fees payable to the Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; or

 

(v)                if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.20(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all facility fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated;

 

(d)                the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.20(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and Defaulting Lenders shall not
participate therein); and

 

(e)                in the event and on the date that each of the Administrative
Agent, the Borrowers, the Issuing Bank and the Swingline Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure, LC Exposure, Protective
Advance Exposure and Overadvance Exposure of the other Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans, Protective Advances and Overadvances) as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

 

2.21           Returned Payments

 

If after receipt of any payment which is applied to the payment of all or any
part of the Obligations, the Administrative Agent or any Lender is for any
reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.

 



67

 

 

2.22           Determination of Borrowing Base

 

Eligible Accounts. On any date of determination of the Borrowing Base, all of
the Accounts owned by any Borrower, as applicable, and reflected in the most
recent Borrowing Base Certificate delivered by the Borrower Representative to
the Collateral Agent and the Administrative Agent, shall be “Eligible Accounts”
for the purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies. Eligible Accounts shall not
include any of the following Accounts:

 

(i)                 any Account in which the Collateral Agent, on behalf of the
Secured Parties, does not have a valid perfected First Priority Lien;

 

(ii)               any Account that is not owned by a Credit Party;

 

(iii)             any Account due from an Account Debtor that is not domiciled
in the United States or Canada and (if not a natural person) organized under the
laws of the United States or Canada or any political subdivision thereof, in
each case unless such Account is backed by a letter of credit or bankers
acceptance that is acceptable to the Administrative Agent and that is in the
possession of, has been assigned to and is drawable directly by the
Administrative Agent;

 

(iv)              any Account that is payable in any currency other than
Dollars;

 

(v)                any Account that does not arise from the sale of goods or the
performance of services by such Credit Party in the ordinary course of its
business;

 

(vi)              any Account that does not comply with all applicable legal
requirements, including all laws, rules, regulations and orders of any
Governmental Authority;

 

(vii)            any Account which is owed by an Account Debtor located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report in order to permit the applicable Borrower to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Borrower (at the time the Account was created and at all times thereafter)
(i) has qualified to do business in such jurisdiction and such qualification
enables the applicable Borrower to seek judicial recourse in such jurisdiction,
(ii) had filed and has filed and maintained effective such report with the
appropriate office or agency of in such jurisdictions, as applicable, or (iii)
was and has continued to be exempt from filing such report and has provided the
Collateral Agent with satisfactory evidence thereof;

 

(viii)          any Account (a) upon which the right of a Borrower, as
applicable, to receive payment is not absolute or is contingent upon the
fulfillment of any condition whatsoever unless such condition is satisfied or
(b) as to which such Borrower is not able to bring suit or otherwise enforce its
remedies against the Account Debtor through judicial or administrative process
or (c) that represents a progress billing consisting of an invoice for goods
sold or used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to a Borrower’s or any
Guarantor’s, as applicable, completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

 



68

 

 

(ix)              to the extent that any defense, counterclaim, setoff or
dispute is asserted as to such Account, it being understood that the amount of
any such defense, counterclaim, setoff or dispute shall be disclosed to the
Collateral Agent and that the remaining balance of the Account shall be
eligible;

 

(x)                any Account that arises from a sale of Floor Plan Collateral
that constitutes collateral in respect of a Floor Planning Facility;

 

(xi)              any Account with respect to which an invoice or other
electronic transmission constituting a request for payment, reasonably
acceptable to the Collateral Agent in form and substance, has not been sent on a
timely basis to the applicable Account Debtor according to the normal invoicing
and timing procedures of a Borrower, as applicable;

 

(xii)            any Account that arises from a sale to any director, officer,
other employee or Affiliate of any Credit Party, or to any entity that has any
common officer or director with any Credit Party;

 

(xiii)          to the extent Holdings or any Subsidiary is liable for goods
sold or services rendered by the applicable Account Debtor to any Credit Party
or any Subsidiary of a Credit Party but only to the extent of the potential
offset;

 

(xiv)          any Account that arises with respect to goods that are delivered
on a bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed
sale or other terms by reason of which the payment by the Account Debtor is or
may be conditional;

 

(xv)            any Account that is in default; provided, that, without limiting
the generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

 

(1)                that portion of any Account that is more than 60 days past
due according to its original terms of sale or which has been written off or
designated as uncollectible by such Borrower (and, for the avoidance of doubt,
the remainder of any such Account shall not be in default for purposes hereof
unless all Accounts of the applicable Account Debtor are ineligible pursuant to
clause (xvi) below); or

 

(2)                the Account Debtor obligated upon such Account suspends
business, makes a general assignment for the benefit of creditors, has become
insolvent, admits in writing its inability to pay its bills as they become due
or fails to pay its debts generally as they come due; or

 

(3)                a petition is filed by or against any Account Debtor
obligated upon such Account under any bankruptcy law or any other federal, state
or foreign (including any provincial) receivership, insolvency relief or other
law or laws for the relief of debtors; or

 

(4)                the payment terms (at inception or as modified from time to
time) of any Account are not reasonably satisfactory to the Administrative Agent
or Collateral Agent (it being understood that Borrowers’ customary terms as of
the Restatement Effective Date are satisfactory to the Administrative Agent and
the Collateral Agent);

 



69

 

 

(xvi)          any Account that is the obligation of an Account Debtor (other
than an individual) if 50% or more of the Dollar amount of all Accounts owing by
that Account Debtor are ineligible under the other criteria set forth in clause
(xv) above;

 

(xvii)        any Account as to which any of the representations or warranties
in the Credit Documents are untrue;

 

(xviii)      to the extent such Account is evidenced by a judgment, Instrument
or Chattel Paper;

 

(xix)          to the extent (A) the Accounts owing from such Account Debtor and
its Affiliates to the Borrowers exceeds 20% of the aggregate of all Eligible
Accounts or (B) exceeds any credit limit established by the Collateral Agent, in
its Permitted Discretion, following prior notice of such limit by the Collateral
Agent to the Borrower Representative;

 

(xx)            that portion of any Account (1) in respect of which there has
been, or should have been, established by a Borrower or any Guarantor a contra
account, whether in respect of contractual allowances with respect to such
Account, audit adjustment, anticipated discounts or otherwise or (2) which is
due from an Account Debtor to whom any Credit Party owes a trade payable, but
only to the extent of such trade payable;

 

(xxi)          any Account on which the Account Debtor is a Governmental
Authority, unless a Credit Party, as applicable, has assigned its rights to
payment of such Account to the Administrative Agent pursuant to the Assignment
of Claims Act of 1940, as amended, in the case of a federal Governmental
Authority, and pursuant to applicable law, if any, in the case of any other
Governmental Authority, and such assignment has been accepted and acknowledged
by the appropriate government officers;

 

(xxii)        any Account which is due from an Account Debtor that has been
structured as note payable or has been restructured as a note payable; or

 

(xxiii)      any Account which the Administrative Agent determines in its
Permitted Discretion may not be paid by reason of the Account Debtor’s inability
to pay or which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.

 

(b)                Eligible Inventory. For purposes of this Agreement, “Eligible
Inventory” shall mean any marketable raw materials and unsold finished Inventory
of the Borrowers held for sale in the ordinary course, but shall exclude any
Inventory to which any of the exclusionary criteria set forth below applies.
Eligible Inventory shall not include any Inventory of any Borrower that:

 

(i)                 the Collateral Agent, on behalf of Secured Parties, does not
have a valid, perfected First Priority Lien on such Inventory;

 

(ii)               (1) is stored at a leased location where the aggregate value
of Inventory exceeds $250,000 unless the Collateral Agent has given its prior
consent thereto or unless either (x) a Collateral Access Agreement has been
delivered to the Collateral Agent, or (y) Reserves reasonably satisfactory to
the Collateral Agent have been established with respect thereto or (2) is stored
with a bailee or warehouseman where the aggregate value of Inventory exceeds
$250,000 unless either (x) an acknowledged bailee waiver letter which is in form
and substance satisfactory to the Collateral Agent and the Administrative Agent
has been received by the Collateral Agent or (y) Reserves reasonably
satisfactory to the Collateral Agent have been established with respect thereto,
or (3) is located at an owned location subject to a mortgage in favor of a
lender other than the Collateral Agent where the aggregate value of Inventory
exceeds $250,000 unless either (x) mortgagee waiver which is in form and
substance satisfactory to the Collateral Agent and the Administrative Agent has
been delivered to the Collateral Agent or (y) Reserves reasonably satisfactory
to the Collateral Agent have been established with respect thereto;

 



70

 

 

(iii)             is placed on consignment, unless a valid consignment agreement
which is reasonably satisfactory to Collateral Agent is in place with respect to
such Inventory and such consignment has been perfected under the relevant UCC;

 

(iv)              is covered by a negotiable document of title, unless such
document has been delivered to the Collateral Agent with all necessary
endorsements, free and clear of all Liens except those in favor of the
Collateral Agent and the Lenders and landlords, carriers, bailees and
warehousemen if clause (ii) above has been complied with;

 

(v)                has been returned by a customer due to a claimed defect or is
to be returned to suppliers;

 

(vi)              is, in the Collateral Agent’s Permitted Discretion, slow
moving, used, obsolete, unsalable, discontinued, shopworn, seconds, damaged or
unfit for sale at prices at least approximating cost, or unacceptable due to
age, type, category and/or quantity;

 

(vii)            consists of display items, samples or packing or shipping
materials, manufacturing supplies, work-in process Inventory or replacement
parts;

 

(viii)          is not of a type held for sale in the ordinary course of any
Credit Party’s business;

 

(ix)              is not located in the United States or Canada or is in
transit;

 

(x)                which is being processed off-site by a third party;

 

(xi)              for which any seller has asserted reclamation rights;

 

(xii)            breaches any of the covenants, representations or warranties
pertaining to Inventory set forth in the Credit Documents;

 

(xiii)          consists of Hazardous Material or goods that can be transported
or sold only with licenses that are not readily available;

 

(xiv)          is not covered by casualty insurance maintained as required by
Section 5.5;

 

(xv)            is subject to any licensing arrangement the effect of which
would be to limit the ability of Collateral Agent, or any person selling the
Inventory on behalf of Collateral Agent, to sell such Inventory in enforcement
of the Collateral Agent’s Liens, without further consent or payment to the
licensor or other;

 

(xvi)          consists of Floor Plan Collateral that constitutes collateral in
respect of a Floor Planning Facility; or

 

(xvii)        the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.

 



71

 

 

SECTION 3.CONDITIONS PRECEDENT

 

3.1               Restatement Effective Date

 

The effectiveness of this Agreement and the obligation of any Lender to make a
Credit Extension shall not become effective until the date on which each of the
following conditions is satisfied or waived in accordance with Section 10.5:

 

(a)                Credit Documents. Administrative Agent shall have received
(i) sufficient copies of this Agreement, executed and delivered by each
applicable Credit Party, the Agents, Lenders having Revolving Commitments
hereunder and Requisite Lenders (as defined in the Existing Revolving Credit
Agreement), (ii) any promissory notes, if any, requested by any Lender in
connection with its Revolving Commitments, executed and delivered by the
Borrowers, (iii) the Pledge and Security Agreement, executed and delivered by
each applicable Credit Party and (iv) the Intercreditor Agreement, executed and
delivered by each applicable Credit Party, the Agents and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent under the Revolving Credit
Documents.

 

(b)                Organizational Documents; Incumbency. Administrative Agent
shall have received (i) copies of each Organizational Document for each Credit
Party, certified as of a recent date prior to the Restatement Effective Date by
the appropriate governmental official or, as applicable, by an officer of such
Credit Party; (ii) signature and incumbency certificates of the officers of each
Credit Party executing the Credit Documents to which it is a party; (iii)
resolutions of the Board of Directors or similar governing body of each Credit
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, certified as of
the Restatement Effective Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of each Credit
Party’s jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Restatement Effective
Date; and (v) such other documents as Administrative Agent may reasonably
request.

 

(c)                KYC Information. (i) Each of the Lenders shall have received,
at least five Business Days in advance of the Restatement Effective Date, all
documentation and other information required by Governmental Authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including as required by the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 and (ii) to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Restatement Effective Date, any Lender that has requested, in a written
notice to the Borrower Representative at least 10 days prior to the Restatement
Effective Date, a Beneficial Ownership Certification in relation to such
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied).

 



72

 

 

(d)                Collateral. The Administrative Agent shall be satisfied with
the valid perfected First Priority security interest in favor of Collateral
Agent, for the benefit of Secured Parties, in the ABL Priority Collateral and
(ii) the valid perfected Second Priority security interest in favor of
Collateral Agent, for the benefit of Secured Parties, in the Term Priority
Collateral; provided that to the extent any such security interest cannot be
validly provided or perfected (other than the grant and perfection of security
interests (i) in material assets located in any state of the United States,
Puerto Rico or the District of Columbia, (ii) in other assets with respect to
which a Lien may be perfected solely by the filing of a financing statement
under the Uniform Commercial Code or (iii) in Capital Stock with respect to
which a Lien may be perfected by the delivery of a stock certificate) after the
Company’s use of commercially reasonable efforts to do so without undue burden
or expense, then the grant and perfection of such Collateral shall not
constitute a condition precedent, but shall instead be provided no later than
the date required by Section 5.12.

 

(e)                Opinion of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinion of Foley & Lardner LLP, counsel for Credit Parties, in
form and substance satisfactory to the Administrative Agent, dated as of the
Restatement Effective Date (and each Credit Party hereby instructs such counsel
to deliver such opinion to Agents and Lenders).

 

(f)                 Fees and Expenses. The Borrower Representative shall have
paid to Arranger and Agents all fees, expenses and other amounts payable to the
Arranger, the Agents and the Lenders on the Restatement Effective Date.

 

(g)                Solvency Certificate. On the Restatement Effective Date,
Administrative Agent shall have received a Solvency Certificate dated as of the
Restatement Effective Date from the chief financial officer of Holdings and
addressed to Administrative Agent and Lenders, in form, scope and substance
satisfactory to Administrative Agent, with appropriate attachments and
demonstrating that after giving effect to the Transactions, each Borrower is and
will be, and Holdings and its Subsidiaries (on a consolidated basis) are and
will be Solvent.

 

(h)                Indebtedness. On the Restatement Effective Date, after giving
effect to the Transactions, none of Holdings, any Borrower or any Subsidiary of
any Borrower shall have any material indebtedness for borrowed money other than
Indebtedness outstanding under this Agreement and Indebtedness outstanding under
the Term Credit Documents.

 

(i)                 Term Loan Facility. On the Restatement Effective Date, the
Company shall have entered into the Term Loan Facility and the Term Credit
Documents shall be satisfactory to the Administrative Agent, and the aggregate
outstanding principal amount of Indebtedness under the Term Loan Facility on the
Restatement Effective Date shall be $275,000,000.

 

(j)                 Funding Accounts. The Administrative Agent shall have
received a notice setting forth the deposit account(s) of the Borrowers (the
“Funding Accounts”) to which the Lenders are authorized by the Borrowers to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.

 

(k)                Representations and Warranties. As of the Restatement
Effective Date, the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects (or in
all respects, if qualified by materiality) on and as of the Restatement
Effective Date to the same extent as though made on and as of the Restatement
Effective Date, except to the extent such representations and warranties
specifically related to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date.

 



73

 

 

(l)                 Financial Statements. The Administrative Agent shall have
received (a) GAAP audited consolidated balance sheets and related statements of
income, stockholders' equity and cash flows of the Company for the 2017, 2018
and 2019 fiscal years (and, to the extent available, the related unaudited
consolidating financial statements) and (b) GAAP unaudited consolidated and (to
the extent available) consolidating balance sheets and related statements of
income and cash flows of the Company for each subsequent fiscal quarter ended 45
days before the Restatement Effective Date.

 

Each Lender, by delivering its signature page to this Agreement on the
Restatement Effective Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved on the Restatement Effective Date.

 

3.2               Conditions to Each Credit Extension

 

The obligation of each Lender to make any Loan, or Issuing Bank to issue any
Letter of Credit, on any Credit Date, including (other than with respect to
clauses (c) and (d) below) on the Restatement Effective Date, are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

 

(a)                Administrative Agent shall have received a Borrowing Request
in accordance with Section 2.3;

 

(b)                after making the Credit Extensions requested on such Credit
Date, Excess Availability is not less than zero;

 

(c)                as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;

 

(d)                as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default; and

 

(e)                on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required pursuant
to Section 2.6, and such other documents or information as Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Restatement Effective Date and
on each Credit Date, that the following statements are true and correct:

 

4.1               Organization; Requisite Power and Authority; Qualification

 

Each of Holdings and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.1 (subject to such changes as are permitted by Section
6.9 and to any Permitted Holdings Reincorporation), (b) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

 



74

 

 

4.2               Capital Stock and Ownership

 

The Capital Stock of each of Holdings and its Subsidiaries has been duly
authorized and validly issued and is fully paid and non-assessable, except in
the case of any corporation organized in the state of Wisconsin or any other
corporation licensed to do business in the state of Wisconsin, subject to
personal liability which may be imposed on shareholders by former Section
180.0622(2)(b) of the Wisconsin Business Corporation Law for debts incurred
prior to June 14, 2006 (for debts incurred on or after such date, such Section
has been repealed). Except as set forth on Schedule 4.2, as of the Restatement
Effective Date, there is no existing option, warrant, call, right, commitment or
other agreement to which Holdings or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Capital Stock of
Holdings or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Holdings or any of its Subsidiaries of
any additional membership interests or other Capital Stock of Holdings or any of
its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of Holdings or any of its Subsidiaries. Schedule 4.2
correctly sets forth the ownership interest of Holdings and each of its
Subsidiaries in their respective Subsidiaries as of the Restatement Effective
Date.

 

4.3               Due Authorization

 

The execution, delivery and performance of the Credit Documents have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto.

 

4.4               No Conflict

 

The execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate any
provision of any law or any governmental rule or regulation applicable to
Holdings or any of its Subsidiaries, any of the Organizational Documents of
Holdings or any of its Subsidiaries; (b) violate any order, judgment or decree
of any court or other agency of government binding on Holdings or any of its
Subsidiaries except to the extent such violation could not be reasonably
expected to have a Material Adverse Effect; (c) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries except
to the extent such violation could not reasonably be expected to have a Material
Adverse Effect; (d) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Holdings or any of its Subsidiaries
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent, on behalf of Secured Parties); or (e) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Restatement
Effective Date and disclosed in writing to Lenders.

 

4.5               Governmental Consents

 

The execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except to the extent obtained on or
before the Restatement Effective Date, and except for filings and recordings
with respect to the Collateral made or to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Restatement Effective
Date.

 



75

 

 

4.6               Binding Obligation

 

Each Credit Document has been duly executed and delivered by each Credit Party
that is a party thereto and is the legally valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

4.7               Financial Condition

 

Holdings has heretofore delivered to Administrative Agent the audited
consolidated balance sheets of Holdings and its Subsidiaries for the Fiscal
Years ended December 31, 2019, December 31, 2018 and December 31, 2017, and the
related audited consolidated statements of income, stockholders’ equity and cash
flows of each of Holdings and its Subsidiaries for each such Fiscal Year then
ended, together with all related notes and schedules thereto. All such
statements of Holdings and its Subsidiaries were prepared in conformity with
GAAP and fairly present, in all material respects, the financial position of the
entities described in such financial statements as at the respective dates
thereof and the results of operations and cash flows of the entities described
therein for each of the periods then ended, subject, in the case of such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes. As of the Restatement
Effective Date, neither Holdings nor any of its Subsidiaries has any contingent
liability or liability for taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the foregoing financial statements
or the notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Holdings and its Subsidiaries taken as a whole (after giving effect
to the Restatement Effective Date).

 

4.8               Projections

 

On and as of the Restatement Effective Date, the projections of Holdings and its
Subsidiaries for (x) the period Fiscal Year 2020 through and including Fiscal
Year 2026 and (y) the Fiscal Quarters beginning with the second Fiscal Quarter
of 2020 through and including the fourth Fiscal Quarter of 2020 (collectively,
the “Projections”) previously delivered to Administrative Agent are based on
good faith estimates and assumptions made by the management of Holdings, it
being recognized, however, that projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
the Projections may differ from the projected results and that the differences
may be material.

 

4.9               No Material Adverse Change

 

Since December 31, 2019, except as set forth in Schedule 4.9, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to cause, either in any case or in the aggregate, a
Material Adverse Effect.

 



76

 

 

4.10           No Restricted Payments

 

Neither Holdings nor any of its Subsidiaries has directly or indirectly
declared, ordered, paid or made, or set apart any sum or property for, any
Restricted Payment or agreed to do so except as permitted pursuant to Section
6.5.

 

4.11           Litigation; Adverse Facts

 

Except as set forth in Schedule 4.11 hereto, there are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

4.12           Payment of Taxes

 

Except as otherwise permitted under Section 5.3, all tax returns and reports of
Holdings and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon Holdings and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Neither Holdings nor any of its Subsidiaries knows of any proposed tax
assessment against Holdings or any of its Subsidiaries other than those which
are being actively contested by Holdings or such Subsidiary in good faith and by
appropriate proceedings and for which reserves or other appropriate provisions,
if any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

 

4.13           Properties

 

(a)                Title. Each of Holdings and its Subsidiaries has (i) good,
marketable and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the most
recent financial statements delivered to the Administrative Agent, in each case
except for assets disposed of (x) since the date of such financial statements
and prior to the Restatement Effective Date in the ordinary course of business
or (y) as otherwise permitted under Section 6.9 and except for such defects that
neither individually nor in the aggregate could reasonably be expected to have a
Material Adverse Effect. All such properties and assets are free and clear of
Liens other than Permitted Liens.

 

(b)                Real Estate. As of the Restatement Effective Date,
Schedule 4.13 contains a true, accurate and complete list of (i) all Real Estate
Assets, and (ii) all leases or subleases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof), if any,
affecting each Real Estate Asset of any Credit Party, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease or sublease. Each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and Holdings does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

 



77

 

 

(c)                Intellectual Property. The Company and its Subsidiaries own
or have the valid right to use all material Intellectual Property, and all
Intellectual Property is free and clear of any and all Liens other than Liens
securing the Obligations and Liens permitted pursuant to Section 6.2(i). Any
registrations in respect of the Intellectual Property are in full force and
effect and are valid and enforceable. The conduct of the business of the Company
and its Subsidiaries as currently conducted, and as currently contemplated to be
conducted, including, but not limited to, all products, processes or services,
made, offered or sold by the Company and its Subsidiaries, does not and will not
infringe upon, violate, misappropriate or dilute any intellectual property of
any third party which infringement, violation, misappropriation or dilution
could reasonably be expected to have a Material Adverse Effect. To the knowledge
of Holdings, the Company or any of its Subsidiaries, no third party is
infringing upon or misappropriating, violating or otherwise diluting any
Intellectual Property where such infringement, misappropriation, violation or
dilution could reasonably be expected to have a Material Adverse Effect. Neither
Holdings, the Company nor any of its Subsidiaries is enjoined from using any
material Intellectual Property, and except as could reasonably be expected to
have a Material Adverse Effect, there is no pending or, to the knowledge of
Holdings, the Company or any of its Subsidiaries, threatened claim or litigation
contesting (i) any right of the Company or any of its Subsidiaries to own or use
any Intellectual Property, or (ii) the validity or enforceability of any
Intellectual Property.

 

4.14           Environmental Matters

 

Except as set forth in Schedule 4.14 hereto: (i) neither Holdings nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity which individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect; (ii) as of the
Restatement Effective Date, or except as otherwise reported to the
Administrative Agent after the Restatement Effective Date, neither Holdings nor
any of its Subsidiaries has received within the last 10 years any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604), or any comparable
state law; (iii) there are and, to each of Holdings’ and its Subsidiaries’
knowledge, have been, no conditions, occurrences, or Hazardous Materials
Activities which would reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries, which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect; and (iv) neither Holdings nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Holdings or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Holdings’
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent, which individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect. Notwithstanding
anything to the contrary in this Section 4.14, compliance with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws would not be reasonably expected to have, individually or in the aggregate,
a Material Adverse Effect and no event or condition has occurred or is occurring
with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity, including any matter included in Schedule 4.14, which
individually or in the aggregate has had, or would reasonably be expected to
have, a Material Adverse Effect.

 



78

 

 

4.15           No Defaults

 

Neither Holdings nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations or covenants contained in
(i) any of its Contractual Obligations (other than the Credit Documents and the
Term Credit Documents), and no condition exists which, with the giving of notice
or the lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect and (ii) any Credit
Document and any Term Credit Document.

 

4.16           Governmental Regulation

 

Neither Holdings nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

4.17           Margin Regulations

 

Neither Holdings nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. Neither the making of the Loans nor
the pledge of the Collateral pursuant to the Collateral Documents, violates
Regulation T, U or X of the Federal Reserve Board. No part of the proceeds of
the Loans made to such Credit Party will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of said Federal
Reserve Board.

 

4.18           Employee Matters

 

Neither Holdings nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect.
Except as set forth in Schedule 4.18, there is (a) no unfair labor practice
complaint pending against Holdings or any of its Subsidiaries, or to the best
knowledge of Holdings and the Company, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against Holdings or any of its Subsidiaries or to the best knowledge of Holdings
and the Company, threatened against any of them, and the hours worked by and
payments made to employees of Holdings or any of its Subsidiaries have not
violated the Fair Labor Standards Act or any other law dealing with such
matters, (b) no strike or work stoppage in existence or threatened involving
Holdings or any of its Subsidiaries, and (c) to the best knowledge of Holdings
and the Company, no union representation question existing with respect to the
employees of Holdings or any of its Subsidiaries and, to the best knowledge of
Holdings and the Company, no union organization activity that is taking place;
which in each case in clause (a), (b) or (c) above (including any matter
included in Schedule 4.18), could either individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

 



79

 

 

4.19           Employee Benefit Plans

 

Holdings, each of its Subsidiaries and each of their respective ERISA Affiliates
are in material compliance with all applicable provisions and requirements of
ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan in all material
respects. Each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service covering such plan’s most
recently completed five-year remedial amendment cycle in accordance with Revenue
Procedure 2007-44, I.R.B. 2007-28, indicating that such Employee Benefit Plan is
so qualified and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Internal Revenue Code or an application for such determination is currently
pending before the Internal Revenue Service, and, to the knowledge of Holdings,
nothing has occurred subsequent to the issuance of such determination letter
which reasonably would be expected to cause such Employee Benefit Plan to lose
its qualified status. No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or reasonably is expected to be
incurred by Holdings, any of its Subsidiaries or any of their ERISA Affiliates.
Except as set forth in Schedule 4.19 (and except for changes in matters
identified in Schedule 4.19 that are not, individually or in the aggregate,
material), no ERISA Event has occurred or is reasonably expected to occur.
Except as set forth in Schedule 4.19, and except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates. Except as set
forth in Schedule 4.19 (and except for changes in matters identified in
Schedule 4.19 that are not, individually or in the aggregate, material), the
present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Holdings, any of its Subsidiaries or
any of their ERISA Affiliates, (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan. Neither Holdings,
its Subsidiaries nor their respective ERISA Affiliates maintains, contributes to
or is required to contribute to any Multiemployer Plan and has not incurred any
liability in respect of any Multiemployer Plan that has not been satisfied in
full.

 

4.20           Certain Fees

 

Except as otherwise disclosed in writing to Administrative Agent and Arranger,
no broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated hereby, and the Company hereby indemnifies
Lenders, Agents and Arranger against, and agrees that it will hold Lenders,
Agents and Arranger harmless from, any claim, demand or liability for any such
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith and any expenses (including reasonable fees, expenses and
disbursements of counsel) arising in connection with any such claim, demand or
liability.

 

4.21           Solvency

 

Each Borrower is, and Holdings and its Subsidiaries (on a consolidated basis),
are, and, upon the incurrence of any Obligation by any Credit Party on any date
on which this representation and warranty is made, will be, Solvent.

 



80

 

 

4.22           Collateral

 

(a)                Collateral Documents. The security interests created in favor
of Collateral Agent under the Collateral Documents constitute, as security for
the obligations purported to be secured thereby, a legal, valid and enforceable
security interest in all of the Collateral referred to therein in favor of
Collateral Agent for the benefit of the Lenders. The security interests in and
Liens upon the Collateral described in the Collateral Documents are valid and
perfected First Priority or Second Priority Liens (in accordance with the
priorities set forth in the Intercreditor Agreement) to the extent such security
interests and Liens can be perfected by such filings and recordations. No
consents, filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests purported to be created by
any of the Collateral Documents or to give third parties constructive notice
thereof, other than (i) such as have been obtained and which remain in full
force and effect or will be completed promptly following the date of creation of
the Lien and (ii) the periodic filing of UCC continuation statements in respect
of UCC financing statements filed by or on behalf of Collateral Agent.

 

(b)                Absence of Third Party Filings. Except such as may have been
filed in favor of Collateral Agent as contemplated by Section 4.23(a) above and
except as set forth on Schedule 4.22 annexed hereto or, after the Restatement
Effective Date, as may have been filed with respect to a Lien permitted by
Section 6.2, (i) no effective UCC financing statement, fixture filing or other
instrument similar in effect covering all or any part of the Collateral is on
file in any filing or recording office and (ii) no effective filing with respect
to a Lien covering all or any part of the Collateral is on file with the United
States Patent and Trademark Office or United States Copyright Office or any
other Governmental Authority.

 

4.23           Disclosure

 

No representation or warranty of Holdings and its Subsidiaries contained in any
Credit Document or in any other documents, certificates or written statements,
nor any of the other reports, financial statements, certificates or other
information furnished by or on behalf of Holdings or any of its Subsidiaries to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder contains any untrue statement of a
material fact or omits (when taken as a whole) to state a material fact (known
to Holdings or the Company, in the case of any document not furnished by either
of them) necessary in order to make the statements contained herein or therein
not misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Holdings or the
Company to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There is no fact known to Holdings or the
Company (other than matters of a general economic nature) that, individually or
in the aggregate, has had, or could reasonably be expected to result in, a
Material Adverse Effect and that has not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

 

4.24           Deposit Accounts

 

Annexed hereto as Schedule 4.24 is a list of all Deposit Accounts maintained by
the Credit Parties as of the Restatement Effective Date, which Schedule
includes, with respect to each deposit account (i) the name and address of the
depository; (ii) the account number(s) maintained with such depository; and
(iii) a contact person at such depository.

 

4.25           Use of Proceeds

 

The borrowings of Loans shall be used for general corporate purposes of the
Company and its Subsidiaries. The Letters of Credit shall be used for general
corporate purposes of the Company and its Subsidiaries. No portion of the
proceeds of any Credit Extension will be used in any manner that causes or might
cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Federal Reserve Board or any
other regulation thereof or to violate the Exchange Act.

 



81

 

 

4.26           Anti-Corruption Laws and Sanctions

 

Holdings and the Company have implemented and maintain in effect policies and
procedures designed to ensure compliance by Holdings, the Company and their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and Holdings, the
Company, their respective Subsidiaries and their respective officers and
employees and, to the knowledge of each of Holdings and the Company, their
respective directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) Holdings, the
Company, any of their respective Subsidiaries or any of their respective
directors, officers or employees, or (b) to the knowledge of Holdings or the
Company, any agent of Holdings, the Company or any of their respective
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No borrowing of
Loans, use of Letters of Credit, use of proceeds of the foregoing or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

 

4.27           EEA Financial Institutions

 

No Credit Party is an EEA Financial Institution.

 

SECTION 5.AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that so long as any Revolving Commitment
is in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

 

5.1               Financial Statements and Other Reports

 

Holdings will deliver to Administrative Agent and Collateral Agent for each
Lender:

 

(a)                Floor Planning Facilities. Promptly upon, and in any event no
later than five Business Days prior to effectiveness thereof (or such later date
as the Administrative Agent may agree), the Borrower Representative shall
provide notice to the Administrative Agent of any amendment to any Floor
Planning Facility, together with a copy of such amendment.

 

(b)                Quarterly Financial Statements. Within two Business Days
after the date on which Holdings files or is required to file its Form 10-Q
under the Exchange Act (but without giving effect to any extension pursuant to
Rule 12b-25 under the Exchange Act (or any successor rule) or otherwise) (or, if
Holdings is not required to file a Form 10-Q under the Exchange Act, within 50
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year), commencing with the Fiscal Quarter ending June 30, 2020, (i) the
consolidated and consolidating balance sheets of Holdings and its Subsidiaries
as at the end of such Fiscal Quarter and the related consolidated (and with
respect to statements of income, consolidating) statements of income and cash
flows of Holdings and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all prepared
in accordance with GAAP and in reasonable detail and certified by the chief
financial officer, senior vice president-finance, treasurer or controller of the
Company or Holdings that they fairly present, in all material respects, the
consolidated financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnotes, and (ii) a narrative report describing
the financial condition and results of operations of Holdings and its
Subsidiaries for such Fiscal Quarter in form and substance reasonably
satisfactory to Administrative Agent;

 



82

 

 

(c)                Annual Financial Statements. Within two Business Days after
the date on which Holdings files or is required to file its Form 10-K under the
Exchange Act (but without giving effect to any extension pursuant to Rule 12b-25
under the Exchange Act (or any successor rule) or otherwise) (or, if Holdings is
not required to file a Form 10-K under the Exchange Act, within 100 days after
the end of each Fiscal Year), commencing with the Fiscal Year ending December
31, 2020 , (i) the consolidated and consolidating balance sheets of Holdings and
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
(and with respect to statements of income, consolidating) statements of income,
stockholder’s equity and cash flows of Holdings and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, all prepared in accordance with GAAP and
in reasonable detail and certified by the chief financial officer, senior vice
president-finance, treasurer or controller of the Company or Holdings that they
fairly present, in all material respects, the consolidated financial condition
of Holdings and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated, and (ii) a
narrative report describing the financial condition and results of operations of
Holdings and its Subsidiaries in form and substance reasonably satisfactory to
Administrative Agent; (iii) with respect to such consolidated financial
statements a report thereon of independent certified public accountants of
recognized national standing selected by Holdings, and reasonably satisfactory
to Administrative Agent (which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating (1)
that their audit examination has included a review of the terms of the Credit
Documents, and (2) whether, in connection therewith, any condition or event that
constitutes a Default or an Event of Default under Section 6.8 or otherwise with
respect to accounting matters has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof;

 

(d)                Compliance Certificate. Together with each delivery of
financial statements of Holdings and its Subsidiaries pursuant to Sections
5.1(b) and 5.1(c), a duly executed and completed Compliance Certificate;

 

(e)                Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the financial statements referred to in
Section 4.7, the consolidated financial statements of Holdings and its
Subsidiaries delivered pursuant to Section 5.1(b) or 5.1(c) will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to Administrative Agent;

 



83

 

 

(f)                 Notice of Default, etc. Promptly upon, and in any event
within five days after, any officer of Holdings or any of its Subsidiaries
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or any of its
Subsidiaries with respect thereto; (ii) that any Person has given any notice to
Holdings or any of its Subsidiaries or taken any other action with respect to
any claimed default or event or condition of the type referred to in Section
8.1(b); (iii) of the occurrence of any event or change that has caused or
evidences or would reasonably be expected to have, either in any case or in the
aggregate, a Material Adverse Effect; or (iv) the occurrence of a Liquidity
Event, a certificate of its Authorized Officers specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default, default, event or condition, and what action Holdings or the
applicable Subsidiary has taken, is taking and proposes to take with respect
thereto;

 

(g)                Notice of Litigation. Promptly upon, and in any event within
five days after, any officer of Holdings or any of its Subsidiaries obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by the Company to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either (i) or (ii) if adversely determined, could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Holdings or any of its
Subsidiaries to enable Lenders and their counsel to evaluate such matters;

 

(h)                ERISA. (i) Promptly upon and in any event within five days of
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable promptness upon
Administrative Agent’s request, copies of (1) each Schedule SB (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received from
a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

 

(i)                 Financial Plan. As soon as practicable and in any event no
later than 90 days after the beginning of each Fiscal Year, a monthly
consolidated and consolidating plan and financial forecast for such Fiscal Year
(a “Financial Plan”), including a forecasted consolidated balance sheet and
forecasted consolidated and consolidating statements of income and consolidated
statement of cash flows of Holdings and its Subsidiaries for such Fiscal Year,
together with pro forma Compliance Certificates for each such Fiscal Year and an
explanation of the assumptions on which such forecasts are based;

 

(j)                 Insurance Report. As soon as practicable and in any event by
the last day of each calendar year, a report in form and substance reasonably
satisfactory to Administrative Agent outlining all material insurance coverage
maintained as of the date of such report by Holdings and its Subsidiaries and
all material insurance coverage planned to be maintained by Holdings and its
Subsidiaries in the immediately succeeding calendar year;

 

(k)                Accountants’ Reports. Promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to Holdings or the Company by independent certified public accountants
in connection with each annual, interim or special audit of the financial
statements of Holdings and its Subsidiaries made by such accountants, including
any comment letter submitted by such accountants to management in connection
with their annual audit;

 



84

 

 

 

 

(l)            Fixed Charge Coverage Compliance Certificate. A Fixed Charge
Coverage Compliance Certificate relating to the minimum Fixed Charge Coverage
Ratio for the most recently ended four Fiscal Quarter period for which financial
statements are required to have been delivered hereunder, (i) within two
Business Days after the occurrence of any Liquidity Event and (ii) on the
fifteenth day of each calendar month after such Liquidity Event occurred (but
only if such Liquidity Event exists on such date);

 

(m)          Environmental Reports and Audits. As soon as practicable following
receipt thereof, copies of all environmental audits and reports, whether
prepared by personnel of the Company or any of its Subsidiaries or by
independent consultants, with respect to environmental matters at any Facility
or which relate to any environmental liabilities of Holdings or its Subsidiaries
which, in any such case, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

 

(n)           Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holdings to holders of its Indebtedness or
to holders of its public equity securities or by any Subsidiary of Holdings to
its security holders other than Holdings or another Subsidiary of Holdings,
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by Holdings or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by Holdings or any of its Subsidiaries to
the public concerning material developments in the business of Holdings or any
of its Subsidiaries, and (B) such other information and data with respect to
Holdings or any of its Subsidiaries (including financial statements with respect
to Holdings and its Subsidiaries) as from time to time may be reasonably
requested by Administrative Agent or any Lender;

 

(o)           Borrowing Base Certificate. (i) No later than the 15th day of each
calendar month, a certificate in the form of Exhibit L (a “Borrowing Base
Certificate”) showing the Borrowing Base as of the close of business on the
immediately preceding calendar month, each Borrowing Base Certificate to be
certified as complete and correct in all material respects on behalf of the
Borrowers by the chief financial officer of the Borrower Representative,
provided that if an Event of Default has occurred and is continuing, at
Administrative Agent’s or Collateral Agent’s request, such Borrowing Base
Certificate shall be furnished more frequently than monthly, at intervals to be
determined in Administrative Agent’s and Collateral Agent’s collective
discretion (but in no case more frequently than weekly); and provided further
that if a Liquidity Event has occurred and is continuing or existed within the
preceding 30 days, the Borrowing Base shall be computed weekly and Holdings
shall deliver the Borrowing Base Certificate to the Administrative Agent and the
Collateral Agent no later than three Business Days following the end of each
week;

 

(p)           Collateral Reports.

 

(i)            No later than the 15th day of each calendar month, and at such
other times as may be requested by the Collateral Agent, as of the period then
ended:

 

(1)                a detailed aging of the Accounts of the Borrowers (A)
including all invoices aged by due date (with an explanation of the terms
offered) and (B) reconciled to the Borrowing Base Certificate delivered as of
such date prepared in a manner reasonably acceptable to the Administrative Agent
and Collateral Agent, together with a summary specifying the name, address, and
balance due for each Account Debtor;

 



85

 

 

(2)                a schedule detailing the Inventory of the Borrowers, in form
reasonably satisfactory to the Collateral Agent, (A) by location (showing
Inventory in transit, any Inventory located with a third party under any
consignment, bailee arrangement, or warehouse agreement), by class (raw material
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of Cost or market and adjusted for Reserves as the
Collateral Agent has previously indicated to the Borrower Representative, (B)
including a report of any variances or other results of Inventory counts
performed by the Borrowers since the last Inventory schedule delivered pursuant
to this Section 5.1(p)(i), and (C) reconciled to the Borrowing Base Certificate
delivered as of such date;

 

(3)                a worksheet of calculations prepared by the Borrower
Representative to determine Eligible Accounts and Eligible Inventory, such
worksheets detailing the Accounts and Inventory excluded from Eligible Accounts
and Eligible Inventory and the reason for such exclusion;

 

(4)                a reconciliation of the Accounts and Inventory of the
Borrowers between the amounts shown in the Borrowers’ general ledger and
financial statements and the reports delivered pursuant to clauses (1) and (2)
above;

 

(5)                a reconciliation of the loan balance per the Borrowers’
general ledger to the loan balance under this Agreement; and

 

(6)                as of the month then ended, a schedule and aging of the
Borrowers’ accounts payable.

 

(ii)            reasonably promptly upon a request by the Administrative Agent
or Collateral Agent in their Permitted Discretion:

 

(1)                copies of invoices in connection with the invoices issued by
the Borrowers in connection with any Accounts, credit memos, shipping and
delivery documents, and other information related thereto; and

 

(2)                copies of purchase orders, invoices, and shipping and
delivery documents in connection with any Inventory purchased by any Borrowers;
and

 

(q)           during such times, if any, as Borrowing Base Certificates are
deliverable on a weekly basis pursuant to clause (o) above, as soon as available
but in any event within three Business Days after the end of each calendar week
and at such other times as may be requested by the Collateral Agent, as of the
period then ended, a rollforward of the Borrowers sales journal, cash receipts
journal (identifying trade and non-trade cash receipts) and debit memo/credit
memo journal.

 

The Borrower may fulfill the delivery requirements pursuant to Sections 5.1(b),
(c) or (n) by filing with the Securities and Exchange Commission reports that
contain information and financial statements that conform with the requirements
of such Sections.

 

5.2          Existence

 

Except as otherwise permitted under Section 6.9, each Credit Party will, and
will cause each of its Subsidiaries to, at all times preserve and keep in full
force and effect (i) its existence and (ii) all rights and franchises, licenses
and permits material to the business of Holdings and its Subsidiaries (on a
consolidated basis).

 



86

 

 

5.3          Payment of Taxes and Claims

 

Each Credit Party will, and will cause each of its Subsidiaries to, pay all
Taxes imposed upon it or any of its properties or assets or in respect of any of
its income, businesses or franchises before any penalty or fine accrues thereon,
and all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable which, if unpaid, might become a Lien
upon any of its properties or assets; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Holdings or any of its Subsidiaries).

 

5.4          Maintenance of Properties

 

Each Credit Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties owned by Holdings, the Company
or its Subsidiaries or used or useful in the business of the Company and its
Subsidiaries (including all Intellectual Property) and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof.

 

5.5          Insurance

 

Each Credit Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained, with financially sound and reputable insurers having a
financial strength rating of at least A- VII by A.M. Best Company, such
commercial general liability insurance, business interruption insurance and
property insurance with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of the Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, each Credit Party
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained replacement value property insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses. Each such policy of insurance shall (i) in the case of each
commercial general liability insurance policy, name the Administrative Agent,
the Collateral Agent and the Lenders as an additional insured thereunder as its
interests may appear, (ii) in the case of each property or business interruption
insurance policy, contain a loss payable clause or endorsement, satisfactory in
form and substance to Collateral Agent, that names the Collateral Agent, on
behalf of Lenders as the loss payee thereunder and (iii) provide for at least 30
days’ (or such shorter period as agreed by the Administrative Agent in its
Permitted Discretion) prior written notice to Collateral Agent of any material
modification or cancellation of such policy.

 



87

 

 

5.6          Inspections; Appraisals; and Inventories

 

(a)           Each Credit Party will, and will cause each of its Subsidiaries
to, permit any authorized representatives designated by Administrative Agent,
Collateral Agent or any Lender (and, in the case of any Lender, accompanied by
Administrative Agent or Collateral Agent) to visit and inspect any of the
properties of any Credit Party and any of its respective Subsidiaries, to
inspect the Collateral, or otherwise to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
properties, assets, affairs, finances and accounts with its and their officers
and independent public accountants (it being understood that, prior to the
occurrence and continuance of an Event of Default, (x) any such discussions or
meetings shall be limited to Administrative Agent and Collateral Agent and (y)
in the case of discussions or meetings with the independent public accountants,
only if the Company has been given the opportunity to participate in such
discussions or meetings), all upon reasonable notice and at such reasonable
times during normal business hours and as often as may reasonably be requested.

 

(b)           Upon the request of the Administrative Agent or the Collateral
Agent, permit the Collateral Agent or professionals (including investment
bankers, consultants, accountants, lawyers and appraisers) retained by the
Collateral Agent to conduct (after reasonable prior notice) up to one Inventory
Appraisal in each Fiscal Year and up to one commercial finance examination in
each Fiscal Year, including of (i) the Borrowers’ practices in the computation
of the Borrowing Base, and (ii) the assets included in the Borrowing Base and
related financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves. Subject to the following sentences, the Credit
Parties shall pay the reasonable fees and expenses of the Collateral Agent or
such professionals with respect to such evaluations and appraisals. Without
limiting the foregoing, during any Liquidity Event, the Credit Parties
acknowledge that the Administrative Agent and Collateral Agent may undertake, in
the aggregate, up to two inventory appraisals and two commercial finance
examinations each Fiscal Year, at the Credit Parties’ expense. Notwithstanding
the foregoing, the Collateral Agent may cause additional Inventory Appraisals
and commercial finance examinations to be undertaken as it in its discretion
deems necessary or appropriate, at the expense of the Lenders, or if an Event of
Default shall have occurred and be continuing, at the expense of the Credit
Parties.

 

(c)            Upon the request of the Collateral Agent after reasonable prior
notice, cause at least one physical inventory at each of the Credit Parties’
locations to be undertaken in each 12 month period conducted by such inventory
takers as are satisfactory to the Collateral Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be reasonably acceptable to the
Collateral Agent. The Borrower Representative, within 30 days following the
completion of such inventory, shall provide the Collateral Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory undertaken by a Credit Party).

 

(d)           Prior to the effectiveness of any person becoming an Additional
Co-Borrower hereunder, an Inventory Appraisal and/or a written report regarding
the results of a commercial finance examination, in each case, conducted by an
independent appraisal firm reasonably acceptable to the Collateral Agent.

 

5.7          Lenders Meetings

 

Holdings and the Company will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each calendar year to be held at the Company’s corporate offices (or
at such other location as may be agreed to by the Company and Administrative
Agent) at such time as may be agreed to by the Company and Administrative Agent.

 

5.8          Compliance with Laws

 

Each Credit Party will comply, and shall cause each of its Subsidiaries to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws),
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Each Credit Party will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Credit Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 



88

 

 

5.9          Environmental

 

(a) Environmental Disclosure. Each Credit Party will, and will cause each of its
Subsidiaries to, deliver to Administrative Agent and Lenders:

 

(i)             as soon as practicable following receipt thereof, copies of all
material environmental audits, investigations, analyses and reports of any kind
or character, whether prepared by personnel of Holdings or any of its
Subsidiaries or by independent consultants, governmental authorities or any
other Persons, with respect to significant environmental matters at any Facility
or with respect to any Environmental Claims; provided, however, that this
Section 5.9(a)(i) shall not apply to communications covered by valid claims of
attorney client privilege or to attorney work product generated by legal counsel
to Holdings or any of its Subsidiaries;

 

(ii)            promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Holdings or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and (3)
Holdings or any of its Subsidiaries’ discovery of any occurrence or condition on
any real property adjoining or in the vicinity of any Facility that could cause
such Facility or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws;

 

(iii)           as soon as practicable following the sending or receipt thereof
by Holdings or any of its Subsidiaries, a copy of any and all written
communications to or from any Governmental Authority or any Person bringing an
Environmental Claim against Holdings or any of its Subsidiaries with respect to:
(1) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of giving rise to a Material Adverse Effect, (2) any
Release required to be reported to any Governmental Authority, and (3) any
written request for information from any Governmental Authority stating such
Governmental Authority is investigating whether Holdings or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity; and

 

(iv)          with reasonable promptness, such other documents and information
as from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).

 

(b)           Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and (ii)
make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 



89

 

 

5.10        Subsidiaries

 

In the event that any Person becomes a Domestic Subsidiary of the Company (or a
Foreign Subsidiary referred to in clause (iii) of the definition of
“Guarantor”), the Company shall (a) promptly, and in any event within 10 days,
cause such Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement by executing and delivering to Administrative
Agent and Collateral Agent a Counterpart Agreement, and (b) take all such
actions and execute and deliver, or cause to be executed and delivered, all
Perfection Deliverables and such documents, instruments, agreements, opinions
and certificates as are similar to those described in Sections 3.1(b) and
3.1(e), and any other actions required by the Pledge and Security Agreement. In
the event that any Person becomes a Foreign Subsidiary of the Company, and the
ownership interests of such Foreign Subsidiary are owned by the Company or by
any Domestic Subsidiary thereof (or any Foreign Subsidiary that is or is require
to become a Guarantor), the Company shall, or shall cause such Domestic
Subsidiary (or foreign Guarantor) to, promptly, and in any event within 10 days,
deliver all such documents, instruments, agreements, and certificates as are
similar to those described in Section 3.1(b), and the Company shall take, or
shall cause such Domestic Subsidiary (or foreign Guarantor) to take, all of the
actions referred to in clause (i) of the definition of “Perfection Deliverables”
necessary to grant and to perfect a First Priority or Second Priority Lien (in
accordance with the priorities set forth in the Intercreditor Agreement) in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in 66% (or a greater percentage if the pledge of a
greater percentage could not result in adverse tax consequences to the Company)
of the voting equity interests and 100% of the non-voting equity interests (if
any) of such Foreign Subsidiary. With respect to each such Subsidiary, the
Company shall promptly send to Administrative Agent written notice setting forth
with respect to such Person (i) the date on which such Person became a
Subsidiary of the Company, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of the Company; provided,
such written notice upon Administrative Agent’s approval of the contents therein
shall be deemed to supplement Schedule 4.1 and 4.2 for all purposes hereof.
Notwithstanding anything to the contrary in this Section 5.10, the requirements
of this Section 5.10 shall not apply to any property or Subsidiary created or
acquired after the Restatement Effective Date, as to which the Collateral Agent
has determined in its sole discretion that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected security interest therein. The Collateral Agent is hereby authorized
by the Lenders to enter into such amendments to the Collateral Documents as the
Collateral Agent deems necessary to effectuate the provisions of this Section
5.10.

 

5.11        [Reserved]

 

5.12        Post-Closing

 

To the extent a grant of a security interest in any Term Priority Collateral
(other than Term Priority Collateral that is a Real Estate Asset) or any ABL
Priority Collateral was not validly granted and/or perfected on the Restatement
Effective Date, such security interest shall be validly granted and perfected no
later 30 days following the Restatement Effective Date (or such later date as
the Administrative Agent may agree).

 

5.13        Further Assurances

 

At any time or from time to time upon the request of Administrative Agent or
Collateral Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of Holdings, and its Subsidiaries and
all of the outstanding Capital Stock of the Company and its Subsidiaries (in
each case subject to limitations contained in the Credit Documents with respect
to Foreign Subsidiaries).

 



90

 

 

5.14        ERISA

 

Neither Holdings, its Subsidiaries nor their respective ERISA Affiliates shall
establish, maintain, contribute to, or become required to contribute to any
Multiemployer Plan.

 

5.15        Cash Management

 

(a)                The Credit Parties shall deliver, or cause to be delivered,
to Collateral Agent a Blocked Account Agreement duly authorized, executed and
delivered by each bank where a Deposit Account for the benefit of any Credit
Party is maintained (provided that Blocked Account Agreements in respect of
Deposit Accounts in existence on the Restatement Effective Date shall be
delivered no later than the date required by Section 5.12(a)). Each Borrower
shall further execute and deliver, and shall cause each Guarantor to execute and
deliver, such agreements and documents as Collateral Agent may reasonably
require in connection with such Blocked Accounts and such Blocked Account
Agreements. Other than Excluded Deposit Accounts, no Credit Party shall
establish any Deposit Accounts after the Restatement Effective Date, unless such
Borrower or Guarantor (as applicable) has complied in full with the provisions
of this Section 5.15(a) with respect to such Deposit Accounts. Each Blocked
Account Agreement shall require, after notice from the Collateral Agent to a
Blocked Account Bank (which the Collateral Agent agrees will only be given after
the occurrence of an Account Control Event) (and until the Collateral Agent
notifies such Blocked Account Bank to the contrary (which the Collateral Agent
agrees will be given promptly after the written request of the Borrower
Representative if such Account Control Event has terminated), the ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to the collection account maintained by the Collateral
Agent at JPMorgan Chase Bank, N.A. (the “Collection Account”), of all cash
receipts and collections, including the following:

 

(i)                 all available cash receipts from the sale of Inventory and
other assets;

 

(ii)                all proceeds of collections of Accounts;

 

(iii)               all Net Asset Sale Proceeds and Net Insurance/Condemnation
Proceeds, and all other cash payments received by a Credit Party from any Person
or from any source or on account of any sale or other transaction or event;

 

(iv)              the then contents of each Deposit Account;

 

(v)               the then entire ledger balance of each Blocked Account; and

 

(vi)              the net proceeds of all credit card charges.

 

(b)                The Collection Account shall at all times be in the name, and
under the sole dominion and control of the Collateral Agent. The Credit Parties
hereby acknowledge and agree that (i) the Credit Parties have no right of
withdrawal from the Collection Account, (ii) the funds on deposit in the
Collection Account shall at all times be collateral security for all of the
Obligations and (iii) the funds on deposit in the Collection Account shall be
applied as provided in this Agreement. In the event that, notwithstanding the
provisions of this Section 5.15, any Credit Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Credit Party for the Collateral
Agent, shall not be commingled with any of such Credit Party’s other funds or
deposited in any account of such Credit Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Collection Account or
dealt with in such other fashion as such Credit Party may be instructed by the
Collateral Agent.

 



91

 

 

SECTION 6. NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Revolving Commitment
is in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

 

6.1          Indebtedness

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a)                 the Obligations;

 

(b)                 the Company may become and remain liable with respect to
Indebtedness to any of its wholly-owned Guarantor Subsidiaries, and any
wholly-owned Guarantor Subsidiary of the Company may become and remain liable
with respect to Indebtedness to the Company or any other wholly-owned Guarantor
Subsidiary of the Company; provided, (i) all such Indebtedness under this
subclause (b) shall be (x) evidenced by promissory notes and all such notes
shall be subject to a First Priority or Second Priority Lien (in accordance with
the priorities set forth in the Intercreditor Agreement) pursuant to the Pledge
and Security Agreement and (y) unsecured and subordinated in right of payment to
the payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Administrative Agent, and (ii) any payment
by any such Subsidiary under any guaranty of the Obligations shall result in a
pro tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
the Company or to any of its Subsidiaries for whose benefit such payment is
made;

 

(c)                 Indebtedness under the Henderson Bonding Agreement in an
aggregate principal amount not to exceed $2,000,000 at any time outstanding.

 

(d)                 Indebtedness of the Company and its Subsidiaries arising in
respect of netting services or overdraft protections with deposit accounts;
provided, that such Indebtedness is extinguished within three Business Days of
its incurrence;

 

(e)                 guaranties by the Company of Indebtedness of a Guarantor
Subsidiary or guaranties by a Subsidiary of the Company of Indebtedness of the
Company or a Guarantor Subsidiary with respect, in each case, to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1;

 

(f)                  Indebtedness of the Company and its Subsidiaries existing
on the Restatement Effective Date and described in Schedule 6.1, but not any
extensions, renewals, refinancings or replacements of such Indebtedness except
(i) renewals and extensions expressly provided for in the agreements evidencing
any such Indebtedness as the same are in effect on the Restatement Effective
Date and (ii) refinancings and extensions of any such Indebtedness if the terms
and conditions thereof are not materially less favorable (taken as a whole) to
the obligor thereon or to the Lenders than the Indebtedness being refinanced or
extended, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended and, prior to the issuance
thereof, the Administrative Agent shall have received a certificate of an
Authorized Officer of the Company describing the terms of such refinancing or
extension and certifying the requirements of this clause (f)(ii) have been
satisfied; provided, such Indebtedness permitted under the immediately preceding
clause (i) or (ii) above shall not (A) include Indebtedness of an obligor that
was not an obligor with respect to the Indebtedness being extended, renewed or
refinanced or (B) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced;

 



92

 

 

(g)                purchase money Indebtedness of the Company and its
Subsidiaries and Capital Leases (other than in connection with sale-leaseback
transactions) of the Company and its Subsidiaries, in each case incurred in the
ordinary course of business to provide all or a portion of the purchase price or
cost of construction of an asset or an improvement of an asset not constituting
part of the Collateral; provided, that (A) such Indebtedness when incurred shall
not exceed the purchase price or cost of improvement or construction of such
asset, (B) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon at the time of such
refinancing, (C) such Indebtedness shall be secured only by the asset acquired,
constructed or improved in connection with the incurrence of such Indebtedness
and (D) the aggregate principal amount of all such Indebtedness shall not exceed
$10,000,000 at any time outstanding;

 

(h)                other Indebtedness of the Company and its Subsidiaries, which
is unsecured, in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding;

 

(i)                 Indebtedness of the Company under any Hedge Agreement
entered into in the ordinary course of business and not for speculative
purposes;

 

(j)                 (x) Indebtedness evidenced by the Term Credit Documents in
an aggregate amount not to exceed an amount equal to (i) $375,000,000, plus (ii)
an additional amount so long as after giving effect to the making of such loans,
the First Lien Debt Ratio is not greater than 3.25 to 1.00 (it being understood
that in determining the amount of unrestricted cash of the Company for purposes
of calculating the First Lien Debt Ratio, the proceeds of such loans shall not
be included and all such additional amounts shall be considered Consolidated
First Lien Debt, regardless of whether secured by First Priority Liens), and (y)
any Permitted Refinancing thereof;

 

(k)                 additional senior unsecured or subordinated unsecured
Indebtedness of the Company, the terms and conditions of which (i) shall provide
for a maturity date no earlier than 180 days after the Maturity Date hereunder
and with no scheduled amortization or other scheduled payments of principal
prior to such date, (ii) shall be no more restrictive (without taking into
account fees or interest rates), taken as a whole, than those set forth in the
Credit Documents as in effect at the time such Indebtedness is incurred, except
that this clause (ii) shall not prohibit the Company and its subsidiaries from
issuing high-yield senior unsecured notes or high-yield subordinated unsecured
notes pursuant to indentures containing customary covenants for the issuance of
high yield debt securities in a public offering at such time and (iii) shall
otherwise be reasonably satisfactory to Administrative Agent); provided, that
(A) after giving pro forma effect to the incurrence of such Indebtedness (and,
if applicable, giving pro forma effect to any Subject Transaction pursuant to
Section 6.8(c)), (1) the Secured Debt Ratio is less than 3.50 to 1.00 and (2)
the Consolidated Interest Coverage Ratio is greater than or equal to 2.0 to 1.0
and (B) no Default or Event of Default has occurred or is continuing at the time
of incurrence or would result from the incurrence of such Indebtedness and (C)
prior to the issuance thereof, the Administrative Agent shall have received a
certificate of an Authorized Officer of the Company describing the terms of such
Indebtedness and certifying the requirements of this clause (k) have been
satisfied; provided, further, that Indebtedness permitted pursuant to this
clause (k) shall only be permitted if proceeds of such Indebtedness are used in
connection with a Permitted Acquisition or incurred to refinance other
Indebtedness incurred in connection with a Permitted Acquisition, and to the
extent such proceeds are not so used in connection with a Permitted Acquisition
or a refinancing of other Indebtedness incurred in connection with a Permitted
Acquisition, the Company shall (i) prior to the Discharge of Term Obligations,
make a mandatory offer to prepay the term loans in accordance with the Term Loan
Facility and (ii) thereafter, use such proceeds to prepay the Revolving Loans in
accordance with Section 2.11(e);

 



93

 

 

(l)                 Indebtedness of a Person existing at the time such Person
becomes a Subsidiary of the Company following the Restatement Effective Date,
which Indebtedness is in existence at the time such Person becomes a Subsidiary
and is not created in connection with or in contemplation of such Person
becoming a Subsidiary; provided that the aggregate principal amount of all such
Indebtedness in the aggregate shall not exceed $10,000,000 at any time
outstanding;

 

(m)               to the extent constituting Indebtedness, deferred compensation
arrangements in an aggregate amount not to exceed $2,500,000 at any time
outstanding;

 

(n)                Capital Leases of the Company entered into in connection with
sale-leaseback transactions permitted by Section 6.3; provided, that (A) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing and (B)
such Indebtedness shall be secured only by the facility which is the subject of
such Capital Lease; and

 

(o)                Indebtedness of the Borrower or any other Loan Party in
connection with Floor Planning Facilities, in an aggregate amount not to exceed
$35,000,000.

 

6.2          Liens

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings, the Company or any such Subsidiaries, whether now owned
or hereafter acquired, or any income or profits therefrom, except:

 

(a)                Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;

 

(b)                Liens imposed by law for Taxes that are not yet required to
be paid pursuant to Section 5.3;

 

(c)                statutory Liens of landlords, banks (and rights of set-off),
of carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and
other Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or under Sections 303(k) or 4068 of ERISA),
in each case incurred in the ordinary course of business (i) for amounts not yet
overdue or (ii) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of five days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 



94

 

 

(d)                deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

(e)                easements, rights-of-way, restrictions, encroachments, minor
defects or irregularities in title and other similar charges, in each case which
do not and will not interfere in any material respect with the use or value of
the property or asset to which it relates;

 

(f)                 any interest or title of a lessor or sublessor under any
operating or true lease of real estate entered into by the Company or its
Subsidiaries in the ordinary course of its business covering only the assets so
leased;

 

(g)                purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(h)                any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(h);

 

(i)                 non-exclusive licenses of Intellectual Property granted by
the Company or any of its Subsidiaries in the ordinary course of business
consistent with past practice and not interfering in any respect with the
ordinary conduct of the business of the Company or such Subsidiary;

 

(j)                 bankers liens and rights of set-off with respect to
customary depositary arrangements entered into in the ordinary course of
business of the Company and its Subsidiaries;

 

(k)                Liens granted by the Company or its Subsidiaries existing on
the Restatement Effective Date and described in Schedule 6.2; provided, that (A)
no such Lien shall at any time be extended to cover property or assets other
than the property or assets subject thereto on the Restatement Effective Date
and (B) the principal amount of the Indebtedness secured by such Liens shall not
be extended, renewed, refunded, replaced or refinanced except as otherwise
permitted by Section 6.1(f);

 

(l)                 Liens securing (i) Indebtedness permitted pursuant to
Section 6.1(g), provided, any such Lien shall encumber only the asset acquired,
constructed or improved with the proceeds of such Indebtedness and (ii)
Indebtedness permitted pursuant to Section 6.1(n), provided any such Lien shall
encumber only the facility that is the subject of such Capital Lease;

 

(m)               Liens securing Indebtedness permitted under Section 6.1(l);
provided that such Liens are of a type described in Section 6.2(l)(i) and are
not created in contemplation of or in connection with such Person becoming a
Subsidiary, such Liens will not apply to any other property of Holdings or any
of its Subsidiaries, and such Liens will secure only those obligations secured
by such Liens on the date such Person becomes a Subsidiary;

 

(n)                Liens securing Indebtedness permitted under Section 6.1(j) as
long as such Liens are subject to the Intercreditor Agreement;

 

(o)                Liens on the Collateral securing Indebtedness permitted under
Section 6.1(c) as long as (i) such Liens on the Collateral are junior to the
Liens on the Collateral securing the Obligations and (ii) such Liens are subject
to an intercreditor agreement on terms satisfactory to the Administrative Agent
and Collateral Agent (it being understood that such intercreditor agreement
shall include a permanent standstill on Lien enforcement rights by the holders
of the Indebtedness permitted under Section 6.1(c)) or are subject to other
arrangements reasonably satisfactory to the Administrative Agent and Collateral
Agent; and

 



95

 

 

(p)                Liens on Floor Plan Collateral in connection with Floor
Planning Facilities permitted by Section 6.1(o) as long as such Liens are
subject to an intercreditor or subordination agreement on terms satisfactory to
the Administrative Agent and Collateral Agent.

 

6.3          Sales and Leasebacks

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries to directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease, whether an operating
lease or a Capital Lease, of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, (a) which Holdings or any of its
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person (other than Holdings or any of its Subsidiaries) or (b) which Holdings or
any of its Subsidiaries intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease; provided that the Company and its Subsidiaries may
(i) become and remain liable as lessee, guarantor or other surety with respect
to any such lease which is a Capital Lease permitted pursuant to Section 6.1(g),
and (ii) so long as no Default or Event of Default has occurred or is continuing
or shall be caused thereby, sale-leaseback transactions in respect of any
manufacturing Facilities owned by the Company as of the Restatement Effective
Date; provided, further, that (A) the material terms and conditions of such
sale-leaseback transaction (including any Capital Lease in connection with such
transaction) shall be reasonably satisfactory to the Administrative Agent, (B)
Collateral Agent is granted a valid First Priority or Second Priority Lien (in
accordance with the priorities set forth in the Intercreditor Agreement) in the
Company’s leasehold interest in connection with such transaction, (C) the lessor
(or lenders under any Capital Lease) in connection with such transaction shall
agree to provide Collateral Agent access to the Collateral located at such
facility pursuant to an agreement reasonably satisfactory to Administrative
Agent and the Collateral Agent (the terms of which shall include subordination
and non-disturbance provisions with respect to any such Collateral, and other
terms as may be reasonably required by Administrative Agent or the Collateral
Agent), (D) the amount of consideration payable to the Company or its
Subsidiaries (and the aggregate principal amount of Indebtedness in respect of
any Capital Leases) in any such transaction shall not exceed the fair market
value of any such facility (determined in good faith by the board of directors
of the Company (or similar governing body)), and shall not exceed $30,000,000 in
the aggregate and (E) the Net Asset Sale Proceeds with respect to any such
Capital Lease shall be applied to repay indebtedness under the Term Loan
Facility if and to the extent required thereunder.

 

6.4          No Further Negative Pledges

 

Except (i) pursuant to this Agreement, (ii) pursuant to the terms of
Indebtedness permitted under Section 6.1(h), 6.1(j), 6.1(k) or 6.1(l), (iii)
with respect to specific property encumbered to secure payment of particular
Indebtedness or to be sold pursuant to an executed agreement with respect to a
permitted Asset Sale, (iv) pursuant to customary non-assignment or no-subletting
clauses in leases, licenses or contracts entered into in the ordinary course of
business, which restrict only the assignment of such lease, license or contract,
as applicable, or (v) in connection with purchase money financing or Capital
Leases permitted under Section 6.1(g) or 6.1(n) (in each case, provided the
prohibition applies only to the asset being acquired or constructed, or which is
the subject of such Capital Lease), each of Holdings and the Company shall not,
and shall not permit any of its Subsidiaries to, enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired.

 



96

 

 

6.5           Restricted Payments

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, any sum for any Restricted Payment except that:

 

(a)                Subsidiaries of the Company may make Restricted Payments (i)
to the Company or to any parent entity of such Subsidiary which is a
wholly-owned Guarantor Subsidiary and (ii) so long as no Liquidity Event or
Default or Event of Default has occurred and is then continuing, on a pro rata
basis to the equity holders of any other Guarantor Subsidiary;

 

(b)                (i) so long as no Liquidity Event or Default or Event of
Default shall have occurred and be continuing or shall be caused thereby, the
Company and its Subsidiaries may make prepayments and regularly scheduled
payments of principal and interest in respect of any Indebtedness permitted
under Sections 6.1(b), (ii) the Company and its Subsidiaries may make scheduled
payments and mandatory prepayments of principal, and regularly scheduled
payments of interest in respect of and, so long as no Liquidity Event or Default
or Event of Default shall have occurred and be continuing, voluntary repayments
of, any Indebtedness permitted under Section 6.1(h), (iii) the Company and its
Subsidiaries may make mandatory prepayments and regularly scheduled payments of
principal and interest in respect of any Indebtedness permitted under Section
6.1(k) (to the extent constituting subordinated Indebtedness) or 6.1(n), but
only to the extent such payments are permitted by the terms, and subordination
provisions (if any) applicable to, such Indebtedness, and (iv) the Company and
its Subsidiaries may make payments in respect of guarantees permitted under
Section 6.1(e) to the extent the Indebtedness guaranteed thereby is permitted to
be paid under this Section 6.5 (in each case under the foregoing subclauses (i),
(ii) and (iii) in accordance with the terms of, and only to the extent required
by, and subject to the subordination provisions contained in, the indenture or
other agreement pursuant to which such Indebtedness as issued);

 

(c)                the Company may make Restricted Payments to Holdings to the
extent reasonably necessary to permit Holdings (in each case so long as Holdings
applies the amount of any such Restricted Payment for such purpose within five
days of receipt of such amount) (i) to pay general administrative and corporate
overhead costs and expenses (including expenses arising by virtue of Holdings’
status as a public company (including fees and expenses related to filings with
the Securities and Exchange Commission, roadshow expenses, printing expenses and
fees and expenses of attorneys and auditors)), (ii) to discharge the
consolidated tax liabilities of Holdings and its Subsidiaries and (iii) so long
as no Liquidity Event or Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, to allow Holdings to repurchase shares
of, or options to purchase shares of, Capital Stock of Holdings from employees,
officers or directors of Holdings, the Company or any Subsidiaries thereof in
any aggregate amount not to exceed $1,000,000 in any calendar year or $5,000,000
in the aggregate since the Restatement Effective Date;

 

(d)                (i) the Company may make Restricted Payments to Holdings (so
long as Holdings applies such payment to the payment of dividends or
distributions to its shareholders (or any payment on account of any shares of
any class of stock (or any other Capital Stock) of Holdings, the Company or any
of their respective Subsidiaries, including, for the avoidance of doubt, the
repurchase of any such shares) within 60 days of the receipt of such amount) in
an aggregate amount not to exceed $10,000,000 in any Fiscal Quarter; provided
that, notwithstanding the foregoing, any Restricted Payment under this
Section 6.5(d)(i) may only be made so long as (x) no Default or Event of Default
has occurred or is continuing or shall be caused thereby after giving effect to
such Restricted Payment, (y) after giving effect to such Restricted Payment,
Excess Availability is at least the greater of $12,500,000 and 12.5% of the
aggregate Revolving Commitments at the time of determination, and (z) the
Administrative Agent shall have received a certificate of the Company’s chief
financial officer or treasurer certifying that the conditions set forth in this
Section 6.5(d)(i) have been satisfied and setting for the calculations of Excess
Availability in reasonable detail; and (ii) Holdings may make Restricted
Payments in an amount equal to the actual amount of Restricted Payments made by
the Company to Holdings pursuant to Section 6.5(d)(i) that have not previously
been distributed by Holdings, so long as no Default or Event of Default shall
have occurred and be continuing or shall be caused thereby; provided, however,
that notwithstanding anything to the contrary contained in this Section 6.5(d),
this Section 6.5(d)(ii) shall not prohibit the payment of any dividend within 60
days after the date of declaration of such dividend if such dividend was
permitted under this Section 6.5(d)(ii) on the date of declaration;

 



97

 

 

(e)                so long as no Liquidity Event or Default or Event of Default
shall have occurred and be continuing or shall be caused thereby Holdings may
make Restricted Payments as described in Section 6.5(c)(iii); and

 

(f)                 additional Restricted Payments in any Fiscal Year in an
aggregate amount not to exceed the Available Excess Cash Flow as of the date of
such payment (calculated after giving effect to any Investments pursuant to
Section 6.7(m) on such date and any prepayments, repurchases or redemptions of
Other Debt on such date but without giving effect to the Restricted Payment
proposed to be made on such date).

 

6.6          Restrictions on Subsidiary Distributions

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of the Company to (a) pay dividends or make any
other distributions on any of such Subsidiary’s Capital Stock owned by the
Company or by any other Subsidiary of the Company, (b) repay or prepay any
Indebtedness owed by such Subsidiary to the Company or to any other Subsidiary
of the Company, (c) make loans or advances to the Company or to any other
Subsidiary of the Company, or (d) transfer any of its property or assets to the
Company or to any other Subsidiary of the Company other than restrictions (i)
existing under this Agreement or the Term Credit Documents (as in effect on the
Restatement Effective Date), (ii) in agreements evidencing Indebtedness
permitted by Sections 6.1(g) and 6.1(l) that impose restrictions on the property
so acquired, (iii) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, Joint Venture
agreements and similar agreements entered into in the ordinary course of
business, (iv) restrictions in agreements evidencing Indebtedness secured by
Liens permitted by Section 6.2(m) that impose restrictions on the property
securing such Indebtedness, (v) customary restrictions on assets that are the
subject of an Asset Sale permitted by Section 6.9 or a Capital Lease permitted
by Section 6.1(n) and (vi) in agreements evidencing Indebtedness permitted by
Section 6.1(h) or 6.1(k), in each case, so long as such restrictions are not
more restrictive, taken as a whole, than the restrictions set forth in this
Agreement or are customary for the issuance of high yield debt securities in a
public offering at such time.

 

6.7          Investments

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

 

(a)                Investments in Cash and Cash Equivalents;

 



98

 

 

(b)                Investments by Holdings in the Company;

 

(c)                Investments made by the Company or any of its Subsidiaries in
Subsidiary Guarantors which are wholly-owned Subsidiaries of the Company;

 

(d)                Investments received by the Company or any of its
Subsidiaries in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers or suppliers of
such Person, in each case in the ordinary course of business;

 

(e)                accounts receivable arising, and trade credit granted, in the
ordinary course of business of the Company and its Subsidiaries, and any
Securities received by the Company or any of its Subsidiaries in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss, and any
prepayments and other credits to suppliers made in the ordinary course of
business;

 

(f)                 intercompany loans to the extent permitted under Section
6.1(b);

 

(g)                Consolidated Capital Expenditures by the Company or any of
its Subsidiaries;

 

(h)                loans and advances by the Company or any of its Subsidiaries
to employees of the Company and its Subsidiaries made in the ordinary course of
business in an aggregate principal amount not to exceed $2,000,000 at any time
outstanding;

 

(i)                 Investments by the Company or any of its Subsidiaries made
in connection with Permitted Acquisitions permitted pursuant to Section 6.9(d);

 

(j)                 Investments by the Company or any of its Subsidiaries
constituting non-Cash consideration received by the Company and its Subsidiaries
in connection with permitted Asset Sales pursuant to subsection 6.9(c);

 

(k)                the Company and its Subsidiaries may continue to own the
Investments owned by them as of the Restatement Effective Date and described in
Schedule 6.7;

 

(l)                 other Investments by the Company or any of its Subsidiaries
in an aggregate amount not to exceed at any time outstanding $15,000,000, if no
Liquidity Event or Default or Event of Default has occurred or is continuing or
would result therefrom; and

 

(m)              additional Investments (other than acquisition of any Person or
any division or line of business of any Person) by the Company or any of its
Subsidiaries in an aggregate amount not to exceed the Available Excess Cash Flow
as of such date (calculated after giving effect to any Restricted Payments made
pursuant to Section 6.5(f) on such date and any prepayments, repurchases or
redemptions of Other Debt on such date made pursuant to Section 6.16 but without
giving effect to such proposed Investment).

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.5.

 



99

 

 

6.8          Financial Covenant

 

(a) Minimum Fixed Charge Coverage Ratio. At any time when Excess Availability of
the Borrowers is less than the greater of (a) $10,000,000 and (b) 10.0% of the
aggregate Revolving Commitments, the Company shall not permit the Fixed Charge
Coverage Ratio for any Test Period for which a Fixed Charge Coverage Compliance
Certificate is required to be delivered to be less than 1.0 to 1.0.

 

(b)                [Reserved].

 

(c)                Certain Calculations.

 

(i)               With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”),
including for purposes of determining compliance with the financial covenant set
forth in this Section 6.8, and the calculations of Leverage Ratio, the First
Lien Debt Ratio, the Fixed Charge Coverage Ratio, Secured Debt Ratio,
Consolidated Interest Coverage Ratio and Excess Availability in Available Excess
Cash Flow, the Excess Cash Flow Payment Conditions, Section 6.1(k), Section
6.9(d), clause (5) of the proviso to Section 10.6(i), Consolidated Adjusted
EBITDA (subject to the conditions and limitations set forth in clause (ix) of
the definition thereof) and the components of Consolidated Fixed Charges, as
applicable, all financial ratios and other financial calculations pursuant to
the Credit Documents shall be calculated with respect to such period on a pro
forma basis (including pro forma adjustments arising out of events which are
directly attributable to a specific transaction, are factually supportable and
are expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the Securities and Exchange Commission,
which would include cost savings resulting from head count reduction, closure of
Facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of the Company) using the historical
audited financial statements of any business so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of Holdings and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period.

 

(ii)                For purposes of calculating Consolidated Adjusted EBITDA of
the Company, subject to clause (i) above, Consolidated Adjusted EBITDA for (A)
the fiscal quarter ended June 30, 2019 shall be deemed to be $44,110,000, (B)
the fiscal quarter ended September 30, 2019 shall be deemed to be $25,066,000,
(C) the fiscal quarter ended December 31, 2019 shall be deemed to be $29,910,000
and (D) the fiscal quarter ended March 31, 2020 shall be deemed to be
($1,715,000).

 

(iii)             With respect to any period commencing prior to the Restatement
Effective Date, for purposes of determining compliance with the financial
covenant set forth in this Section 6.8, Consolidated Adjusted EBITDA shall be
calculated with respect to the portion of such period prior to the Restatement
Effective Date on a pro forma basis as if the Restatement Effective Date (and
the Transactions) occurred on the first day of such period and the other
components of Consolidated Fixed Charges (other than Consolidated Interest
Expense) shall be calculated with respect to the portion of such period prior to
the Restatement Effective Date on a pro forma basis as if the Restatement
Effective Date (and the Transactions) occurred on the first day of such period.

 



100

 

 

(iv)             With respect to any period commencing prior to the Restatement
Effective Date, Consolidated Interest Expense shall be calculated with respect
to the portion of such period prior to the Restatement Effective Date on a pro
forma basis as if the Restatement Effective Date occurred on the first day of
such period (and assuming that the Indebtedness incurred on the Restatement
Effective Date was incurred on the first day of such period and, such
Indebtedness bears interest during the portion of such period prior to the
Restatement Effective Date at the weighted average of the interest rates
applicable to outstanding Indebtedness during the portion of such period on and
after the Restatement Effective Date and that no Indebtedness was repaid during
the portion of such period prior to the Restatement Effective Date).

 

6.9          Fundamental Changes; Asset Dispositions; Acquisitions

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise the business, or all or substantially all of the property or fixed
assets of, or stock or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person, except:

 

(a)                any Subsidiary of Holdings may be merged with or into the
Company or with or into any wholly-owned Guarantor Subsidiary of the Company, or
be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to the Company or
any wholly-owned Guarantor Subsidiary of the Company; provided, in the case of
such a merger, the Company or such wholly-owned Guarantor Subsidiary of the
Company, as applicable shall be the continuing or surviving Person;

 

(b)                sales or other dispositions of assets that do not constitute
Asset Sales;

 

(c)                Asset Sales, the proceeds of which (valued at the principal
amount thereof in the case of non-Cash proceeds consisting of notes or other
debt Securities and valued at fair market value in the case of other non-Cash
proceeds) (i) do not exceed $5,000,000 in the aggregate in any calendar year and
(ii) when aggregated with the proceeds of all other Asset Sales, do not exceed
$15,000,000 in the aggregate from the Restatement Effective Date to the date of
determination; provided (1) the consideration received for such assets shall be
in an amount at least equal to the fair market value thereof (and in respect of
a transaction of greater than $2,500,000, as determined in good faith by the
board of directors of the Company (or similar governing body)), (2) no less than
80% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof
shall be applied in accordance with the Term Loan Facility (to the extent
required thereby);

 

(d)                Permitted Acquisitions if no Default or Event of Default has
occurred and is continuing and (i) the consideration for which consists solely
of common Capital Stock of Holdings, (ii) (A) the aggregate consideration paid
does not exceed $50,000,000 in the aggregate in any calendar year and (B) Excess
Availability is at least the greater of $12,500,000 and 12.5% of the aggregate
Revolving Commitments then in effect for 30 days prior to the date of such
Permitted Acquisition and on the date of such Permitted Acquisition after giving
pro forma effect thereto or (iii) (A) before and after giving effect to any such
Permitted Acquisition, the Fixed Charge Coverage Ratio is greater than 1.0 to
1.0 for the most recently completed four Fiscal Quarter period for which
financial statements have been delivered pursuant to Section 5.1(b), 5.1(c) or
3.1(k), calculated to give effect to such Permitted Acquisition in accordance
with Section 6.8(c) as if such Permitted Acquisition occurred on the first day
of such four Fiscal Quarter period, as demonstrated in a Fixed Charge Coverage
Compliance Certificate delivered to the Administrative Agent prior to such
Permitted Acquisition and (B) Excess Availability is at least the greater of
$12,500,000 and 12.5% of the aggregate Revolving Commitments then in effect for
30 days prior to the date of the acquisition and on the date of the acquisition
after giving pro forma effect thereto;

 



101

 

 

(e)                Investments made in accordance with Section 6.7; and

 

(f)                 sale and leaseback transactions permitted pursuant to
Section 6.3.

 

6.10        Disposal of Subsidiary Interests

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries to (a) directly or indirectly issue, sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to qualify directors if required by applicable law or (b) permit any of
its Subsidiaries directly or indirectly to issue, sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except (i) the Company may issue Capital Stock to Holdings, (ii) Subsidiaries
may issue Capital Stock to the Company or to a Guarantor Subsidiary of the
Company (subject to the restrictions on such disposition otherwise imposed under
Section 6.9) or to qualify directors if required by applicable law and (iii) the
Company or any Subsidiary may sell or otherwise dispose of the Capital Stock of
its Subsidiaries in an Asset Sale permitted by Section 6.9.

 

6.11        Fiscal Year

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries to, change its Fiscal Year-end from December 31; provided, that the
Fiscal Year-end of Holdings and its Subsidiaries may be changed to the end of
any Fiscal Quarter with the prior written consent of, and following receipt of
any information requested by, Administrative Agent (including reconciliation
statements for the immediately preceding three years described in Section
5.1(e)).

 

6.12       Transactions with Shareholders and Affiliates

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service or the making of any loan) with any holder of 10%
or more of any class of Capital Stock of Holdings or any of its Subsidiaries or
with any Affiliate of Holdings or of any such holder, on terms that are less
favorable to Holdings or that Subsidiary, as the case may be, than those that
might be obtained at the time from a Person who is not such a holder or
Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction expressly permitted under this Agreement; (b) reasonable and
customary fees paid to, and customary indemnification of, members of the board
of directors (or similar governing body) of Holdings and its Subsidiaries; (c)
compensation arrangements for officers and other employees of Holdings and its
Subsidiaries entered into in the ordinary course of business; (d) transactions
described in Schedule 6.12; and (e) any transaction between Credit Parties.

 

6.13        Conduct of Business

 

From and after the Restatement Effective Date, each of Holdings and the Company
shall not, and shall not permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by the Company and its
Subsidiaries on the Restatement Effective Date and similar or related businesses
and (ii) such other lines of business as may be consented to by Requisite
Lenders.

 



102

 

 

6.14        Permitted Activities of Holdings

 

Holdings shall not (a) incur, directly or indirectly, any Indebtedness other
than the Indebtedness (i) under the Credit Documents and (ii) under the Term
Credit Documents; (b) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired by it other than the Liens created under
the Collateral Documents to which it is a party; (c) engage in any business or
activity or own any assets other than (i) holding 100% of the Capital Stock of
the Company; (ii) performing its obligations and activities incidental thereto
under the Credit Documents, and to the extent not inconsistent therewith, the
Term Credit Documents; (iii) making Restricted Payments to the extent permitted
by Section 6.5 of this Agreement and Section 6.5 of the Term Loan Facility; (iv)
making Investments to the extent permitted by Section 6.7 of this Agreement and
Section 6.7 of the Term Loan Facility; (v) issuances of its Capital Stock; (vi)
conducting activities arising by virtue of its status as a public company,
including without limitation, compliance with its reporting obligations and
other requirements applicable to public companies; and (vii) retaining Cash in a
deposit account subject to a Blocked Account Agreement in the amount of any
Restricted Payments received from the Company pursuant to Section 6.5(d)(i); (d)
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person; (e) sell or otherwise dispose of
any Capital Stock of any of its Subsidiaries; (f) create or acquire any
Subsidiary or make or own any Investment in any Person other than the Company;
or (g) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

 

6.15        Amendments or Waivers of Certain Agreements

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries to, terminate or agree to any amendment, restatement, supplement or
other modification to, or waiver of, any of its rights under any Term Credit
Document or any Organizational Document, or make any payment consistent with an
amendment thereof or change thereto (which amendment or other modification, in
the case of (i) an Organizational Document or any Term Credit Document, is
adverse in any material respect to the rights or interests of the Lenders
(provided that with respect to any termination, amendment, restatement,
supplement or other modification to, or waiver of any Term Credit Document, none
of the following amendments shall be deemed adverse for purposes of this clause
(i): (A) payment of customary fees in connection with any amendment or waiver,
or (B) any amendment implementing incremental or additional loans and/or
commitments under the Term Credit Documents to the extent the Indebtedness in
respect thereof is permitted under Section 6.1; and provided, further, that with
respect to the Organizational Documents of Holdings, Holdings shall be permitted
to effect a Permitted Holdings Reincorporation) without obtaining the prior
written consent of Requisite Lenders to such amendment, restatement, supplement
or other modification or waiver. Each of Holdings and the Company shall not, and
shall not permit any of its Subsidiaries to, amend or otherwise change the terms
of any Indebtedness permitted to be incurred under Section 6.1 which is
subordinated to the Obligations, or make any payment consistent with an
amendment thereof or change thereto, if the effect of such amendment or change
is to increase the interest rate on or fees in respect of such Indebtedness,
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions thereof (or
of any guaranty thereof), or change any collateral therefor (other than to
release such collateral), or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Indebtedness (or a trustee or other representative on their
behalf) which would be adverse to Holdings or the Company, any of their
Subsidiaries, or Lenders.

 



103

 

 

6.16        Limitation on Payments Relating to Other Debt

 

Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries through any manner or means or through any other Person to,
directly or indirectly, declare, order, make or offer to make, any voluntary
prepayment, repurchase or redemption of, or otherwise defease, the Indebtedness
permitted to be incurred under Section 6.1(j) or (k) (such Indebtedness, “Other
Debt”), or segregate funds for any such voluntary prepayment, repurchase,
redemption or defeasance, or enter into any derivative or other transaction with
any financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating Holdings, the Company or any Subsidiary
to make payments to such Derivatives Counterparty as a result of any change in
market value of Other Debt, other than (a) any prepayment, repurchase or
redemption of Other Debt pursuant to a Permitted Refinancing thereof and
(b) prepayments, repurchases or redemptions of Other Debt in an aggregate amount
not to exceed the Available Excess Cash Flow as of such date (calculated after
giving effect to any Restricted Payments made pursuant to Section 6.5(f) on such
date and any Investments made pursuant to Section 6.7(m) on such date but
without giving effect to such proposed prepayment, repurchase or redemption).
Each of Holdings and the Company shall not, and shall not permit any of its
Subsidiaries through any manner or means or through any other Person to,
directly or indirectly, declare, order, make or offer to make, any prepayment,
repurchase or redemption of, or otherwise defease, the Indebtedness permitted to
be incurred under Section 6.1(j) pursuant to Section 2.13(d) of the Term Loan
Facility (or any other provision of the Term Loan Facility or any Permitted
Refinancing thereof requiring any prepayment, repurchase, redemption,
defeasance, or offer of any of the foregoing, in respect of “excess cash flow”
or any similar construct) at any time if after giving effect to such prepayment,
the Excess Cash Flow Payment Conditions set forth in clause (x) of the
definition thereof would not be satisfied.

 

6.17        Use of Proceeds

 

The Borrowers will not request any Loans or Letters of Credit, and the Borrowers
shall not use, and shall procure that their respective Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

SECTION 7. GUARANTY

 

7.1           Guaranty of the Obligations

 

Subject to the provisions of Section 7.2, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to the Beneficiaries the due and
punctual payment in full of all Obligations (other than, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor) when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 



104

 

 

7.2           Contribution by Guarantors

 

All Guarantors desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty. Accordingly, in the event any payment or
distribution is made on any date by a Guarantor (a “Funding Guarantor”) under
this Guaranty such that its Aggregate Payments exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in an amount sufficient to cause each
Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of such
date. “Fair Share” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed. “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section
7.2), minus (2) the aggregate amount of all payments received on or before such
date by such Contributing Guarantor from the other Contributing Guarantors as
contributions under this Section 7.2. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
Contributing Guarantors of their obligations as set forth in this Section 7.2
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.

 

7.3           Payment by Guarantors

 

Subject to Section 7.2, Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of the Company to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon
demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for the Company’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against the Company for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

105

 



 

 

7.4           Liability of Guarantors Absolute

 

Each Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:

 

(a)                this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

 

(b)              Administrative Agent may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default notwithstanding the
existence of any dispute between the Company and any Beneficiary with respect to
the existence and continuance of such Event of Default;

 

(c)                the obligations of each Guarantor hereunder are independent
of the obligations of the Company and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Company, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Company or any of such other
guarantors and whether or not the Company is joined in any such action or
actions;

 

(d)                payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 

(e)                any Beneficiary, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith or the applicable Hedge Agreement or Banking Services Agreement and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against the Company or any security for
the Guaranteed Obligations; and (vi) exercise any other rights available to it
under the Credit Documents, the Hedge Agreements or the Banking Services
Agreements; and

 



106

 

 

(f)                 this Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce an
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents, the Hedge Agreements or Banking Services Agreements, at law,
in equity or otherwise) with respect to the Guaranteed Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guaranteed Obligations; (ii) any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions (including provisions relating to events of default) hereof, any
of the other Credit Documents, any of the Hedge Agreements, Banking Services
Agreements or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document, such Hedge
Agreement, such Banking Services Agreement or any agreement relating to such
other guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Hedge Agreements or Banking Services Agreements or from the proceeds
of any security for the Guaranteed Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which the Company may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 

7.5           Waivers by Guarantors

 

Each Guarantor hereby waives, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against the Company, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from the Company, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any deposit account or credit on the books of any Beneficiary in
favor of the Company or any other Person, or (iv) pursue any other remedy in the
power of any Beneficiary whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of the Company
or any other Guarantor including any defense based on or arising out of the lack
of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of the Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements
or Banking Services Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to the
Company and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

 



107

 

 

7.6           Guarantors’ Rights of Subrogation, Contribution, etc.

 

Until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, each Guarantor hereby waives and agrees not to
assert any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against the Company or any other Guarantor or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against the
Company with respect to the Guaranteed Obligations, (b) any right to enforce, or
to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against the Company, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by Section
7.2. Each Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against the
Company, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.

 

7.7           Subordination of Other Obligations

 

Any Indebtedness of the Company or any Guarantor now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

 



108

 

 

7.8          Continuing Guaranty

 

This Guaranty is a continuing guaranty and shall remain in effect until all of
the Guaranteed Obligations shall have been paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled. Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

 

7.9          Authority of Guarantors or the Company

 

It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Guarantor or the Company or the officers, directors or any agents acting
or purporting to act on behalf of any of them.

 

7.10        Financial Condition of the Company

 

Any Credit Extension may be made to the Company or continued from time to time,
and any Hedge Agreements or Banking Services Agreements may be entered into from
time to time, in each case without notice to or authorization from any Guarantor
regardless of the financial or other condition of the Company at the time of any
such grant or continuation or at the time such Hedge Agreement or Banking
Services Agreement is entered into, as the case may be. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of the Company. Each
Guarantor has adequate means to obtain information from the Company on a
continuing basis concerning the financial condition of the Company and its
ability to perform its obligations under the Credit Documents the Hedge
Agreements and the Banking Services Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Company and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of the Company now known or hereafter
known by any Beneficiary.

 

7.11        Bankruptcy, etc.

 

(a)                So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against the Company or any other Guarantor. The obligations
of Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Company or any other Guarantor or by any
defense which the Company or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

 

(b)                Each Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve the
Company of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

 



109

 

 

(c)                In the event that all or any portion of the Guaranteed
Obligations are paid by the Company, the obligations of Guarantors hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

 

7.12        Discharge of Guaranty Upon Sale of Guarantor

 

If all of the Capital Stock of any Guarantor (other than Holdings) or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof, the Guaranty of such Guarantor or such successor in interest,
as the case may be, hereunder shall automatically be discharged and released
without any further action by any Beneficiary or any other Person effective as
of the time of such Asset Sale.

 

7.13        Keepwell

 

Each Qualified Keepwell Provider hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this guarantee in respect of any Swap Obligation
(provided, however, that each Qualified Keepwell Provider shall only be liable
under this Section 7.13 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 7.13, or
otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified Keepwell Provider under this Section 7.13
shall remain in full force and effect until the Guaranteed Obligations shall
have been indefeasibly paid in full and the Revolving Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled.  Each
Qualified Keepwell Provider intends that this Section 7.13 constitute, and this
Section 7.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION8.        EVENTS OF DEFAULT; LIQUIDITY EVENTS; CURE RIGHTS

 

8.1           Events of Default

 

If any one or more of the following conditions or events shall occur:

 

(a)                Failure to Make Payments When Due. Failure by the Company to
pay (i) when due any principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within five days after the date due; or

 

110

 



 

(b)                Default in Other Agreements. (i) Failure of any Credit Party
or any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) with an
aggregate principal amount of $15,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Credit Party
with respect to any other term of (1) one or more items of such Indebtedness or
(2) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, or any other event or circumstance shall occur, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default or event or circumstance is to cause, or to permit the holder
or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be, or to require an offer to purchase or
redeem such Indebtedness be made (other than any due on sale provision with
respect to any Indebtedness permitted to be repaid hereunder and which is so
repaid in full); or

 

(c)                Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Sections 2.6, 2.14,
5.1(f), 5.1(g), 5.2(i), 5.14, 5.15 or 6; or

 

(d)                Breach of Representations, etc. Any representation, warranty
or certification made or deemed made by any Credit Party in any Credit Document
or in any statement or certificate at any time given by any Credit Party or any
of its Subsidiaries in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect as of the date made
or deemed made; or

 

(e)                Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within 30 days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by the Company of notice
from Administrative Agent or any Lender of such default; or

 

(f)                 Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of Holdings or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against Holdings or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for 60 days without having been dismissed, bonded or discharged; or

 

(g)                Voluntary Bankruptcy; Appointment of Receiver, etc. (i)
Holdings or any of its Subsidiaries shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Holdings or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) Holdings or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of Holdings or any of its Subsidiaries (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in this Section 8.1(g) or in
Section 8.1(f) above; or

 



111

 

 

(h)                Judgments and Attachments. Any money judgment, writ or
warrant of attachment or similar process involving in the aggregate at any time
an amount in excess of $15,000,000 (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Holdings or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 60 days (or in any event later
than five days prior to the date of any proposed sale thereunder); or

 

(i)                 Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party; or

 

(j)                 Employee Benefit Plans. (i) There shall occur one or more
ERISA Events or (ii) there shall exists any fact or circumstance that results or
reasonably could be expected to result in the imposition of a Lien or security
interest with respect to any Employee Benefit Plan under Section 430(k) of the
Internal Revenue Code or under Sections 303(k) or 4068 of ERISA, in either case
involving or that might reasonably be expected to involve in the aggregate at
any time an amount in excess of $15,000,000; or

 

(k)                Change of Control. A Change of Control shall occur; or

 

(l)                 Guaranties, Collateral Documents and other Credit Documents.
At any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations or upon the
release of such Guaranty with respect to a Subsidiary of the Company in
connection with an Asset Sale permitted hereby, shall cease to be in full force
and effect (other than in accordance with its terms) or shall be declared to be
null and void or any Guarantor shall repudiate its obligations thereunder, (ii)
this Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control, or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party;

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, upon notice to the Company by
Administrative Agent (which notice may be given by the Administrative Agent in
its discretion and shall be given by Administrative Agent upon the request of
the Requisite Lenders), (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of Issuing Bank to issue
any Letter of Credit shall immediately terminate; (B) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party:

 



112

 

 

(I) the unpaid principal amount of and accrued interest on the Loans, (II) an
amount equal to the maximum amount that may at any time be drawn under all
Letters of Credit then outstanding (regardless of whether any beneficiary under
any such Letter of Credit shall have presented, or shall be entitled at such
time to present, the drafts or other documents or certificates required to draw
under such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under Section
2.2(b)(iv) or Section 2.3(e); (C) Administrative Agent may cause Collateral
Agent to enforce any and all Liens and security interests created pursuant to
Collateral Documents; and (D) Administrative Agent shall direct the Company to
pay (and the Company hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 8.1(f) and (g) to pay)
to Administrative Agent such additional amounts of cash, to be held as security
for the Company’s reimbursement Obligations in respect of Letters of Credit then
outstanding, equal to the LC Exposure at such time.

 

SECTION9.        AGENTS

 

Each of the Lenders hereby irrevocably appoints JPMCB as Administrative Agent
hereunder and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Lenders hereby irrevocably appoints JPMCB as
Collateral Agent hereunder and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof, together with such actions and powers as
are reasonably incidental thereto. Each of the Lenders hereby authorizes the
Collateral Agent to enter into each of the Collateral Documents and authorizes
both the Administrative Agent and Collateral Agent to enter into the
Intercreditor Agreement.

 

The bank serving as the Administrative Agent or the Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or the Collateral Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with Holdings,
the Borrowers or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent or the Collateral Agent hereunder.

 

Neither the Administrative Agent nor the Collateral Agent shall have any duties
or obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) neither the Administrative Agent nor the
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither the Administrative Agent nor the Collateral Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent or the Collateral Agent, as applicable is required
to exercise in writing as directed by the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.5), and (c) except as expressly set
forth herein, neither the Administrative Agent nor the Collateral Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, any Borrower or any Subsidiary of any
Borrower that is communicated to or obtained by the bank serving as
Administrative Agent, Collateral Agent or any of their respective Affiliates in
any capacity. Neither the Administrative Agent nor the Collateral Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.5) or in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor the Collateral Agent shall be deemed to
have knowledge of any (x) notice of any of the events or circumstances set forth
or described in Section 5.01 unless and until written notice thereof stating
that it is a “notice under Section 5.01” in respect of this Agreement and
identifying the specific clause under said Section is given to the
Administrative Agent by Holdings, or (y) notice of any Default or Event of
Default unless and until written notice thereof (stating that it is a “notice of
Default” or “notice of Event of Default”) is given to the Administrative Agent
or the Collateral Agent, as applicable by Holdings or a Lender. Further, neither
the Administrative Agent nor the Collateral Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or
other Credit Document or any other agreement, instrument or document (including,
for the avoidance of doubt, in connection with the Administrative Agent’s
reliance on any Electronic Signature transmitted by telecopy, emailed pdf. or
any other electronic means that reproduces an image of an actual executed
signature page), (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Section 3 or elsewhere herein or in any other Credit
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or the Collateral Agent, as applicable.
The Syndication Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

 



113

 

 

The Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

The Administrative Agent and the Collateral Agent may perform any and all its
respective duties and exercise its respective rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent or the
Collateral Agent, as applicable. The Administrative Agent, the Collateral Agent
and any such sub-agent may perform any and all its respective duties and
exercise its respective rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent, the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and Collateral Agent,
as applicable.

 

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable as provided in this paragraph, the
Administrative Agent and the Collateral Agent may resign at any time by
notifying the Lenders and the Borrower Representative. Upon any such
resignation, the Requisite Lenders shall have the right, in consultation with
the Borrower Representative, to appoint a successor. If no successor shall have
been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent or Collateral
Agent, as applicable give notice of its resignation, then the retiring
Administrative Agent or Collateral Agent, as applicable may, on behalf of the
Lenders appoint a successor Administrative Agent or Collateral Agent, as
applicable which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent, as applicable hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable shall be discharged from its duties and
obligations hereunder. The fees payable by the Company or any other Credit Party
to a successor Administrative Agent or Collateral Agent, as applicable shall be
the same as those payable to its predecessor unless otherwise agreed between the
Company or such other Credit Party, and such successor. After the Administrative
Agent’s or the Collateral Agent’s resignation hereunder, the provisions of this
Section and Section 10.3 shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, as applicable, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent or
Collateral Agent, as applicable.

 



114

 

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Collateral Agent; (b) neither the Administrative
Agent nor the Collateral Agent (i) makes any representation or warranty, express
or implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall be liable for any information contained in
any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Credit Parties and will rely significantly upon the
Credit Parties’ books and records, as well as on representations of the Credit
Parties’ personnel and that neither the Administrative Agent nor the Collateral
Agent undertakes any obligation to update, correct or supplement the Reports;
(d) it will keep all Reports confidential and strictly for its internal use, not
share the Report with any Credit Party or any other Person except as otherwise
permitted pursuant to this Agreement; and (e) without limiting the generality of
any other indemnification provision contained in this Agreement, it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and the
Collateral Agent and any other such Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

Each Lender hereby further authorizes Administrative Agent or Collateral Agent,
as applicable, on behalf of and for the benefit of Lenders, to be the agent for
and representative of Lenders with respect to the Guaranty, the Collateral and
the Collateral Documents. Subject to Section 10.5, without further written
consent or authorization from Lenders, Administrative Agent or Collateral Agent,
as applicable may execute any documents or instruments necessary to (i) release
any Lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted hereby or to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented or (ii) release any Guarantor from the Guaranty
pursuant to Section 7.12 or with respect to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented.

 

Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Company, Administrative Agent, Collateral Agent and each
Lender hereby agree that (i) no Lender shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by Administrative Agent, on behalf of Lenders in accordance
with the terms hereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent, and (ii) in the event of
a foreclosure by Collateral Agent on any of the Collateral pursuant to a public
or private sale, Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.

 



115

 

 

SECTION10.    MISCELLANEOUS

 

10.1           Notices

 

Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

 

(i)                 if to any Credit Party, to the Borrower Representative at
Douglas Dynamics, Inc., 7777 North 73rd Street, Milwaukee, WI 53223, Attention:
Chief Executive Officer and President, (Fax: 414-354-8448);

 

(ii)              if to the Administrative Agent, Collateral Agent, the Issuing
Bank or the Swingline Lender, to JPMorgan Chase Bank, N.A., Chase Business
Credit, at 111 East Wisconsin Avenue, Floor 15, Milwaukee, WI 53202, Attention
of Michael Hintz (Telephone No. (414) 977-6652, Telecopy No. (414) 977-6666),
Email: michael.a.hintz@chase.com and to JPMorgan Chase Bank, N.A., 10 S
Dearborn, Floor 22, Chicago, Illinois 60603, Attention: Andrew Finemore,
(Telephone No. (312) 732-8073), Email: andrew.finemore@jpmorgan.com;

 

(iii)             if to any other Lender, to it at its address or facsimile
number set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 

(b)                Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 or to compliance and no Event of Default certificates
delivered pursuant to Section 5.1(d) and Section 5.1(f) unless otherwise agreed
by the Administrative Agent and the applicable Lender. The Administrative Agent
or the Borrower Representative (on behalf of the Credit Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

 



116

 

 

(c)                Any party hereto may change its address or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto.

 

(d)                Each of Holdings and the Borrower Representative represents
and warrants that it and any of its Subsidiaries, either (i) has no registered
or publicly traded securities outstanding, or (ii) files its financial
statements with the SEC and/or makes its financial statements available to
potential holders of its 144A securities, and, accordingly, the Borrower
Representative hereby (i) authorizes the Administrative Agent to make the
financial statements to be provided under Section 5.01(b) and (c), along with
the Credit Documents, available to Public Lenders and (ii) agrees that at the
time such financial statements are provided hereunder, they shall already have
been made available to holders of its securities. The Borrower Representative
will not request that any other material be posted to Public Lenders without
expressly representing and warranting to the Administrative Agent in writing
that such materials do not constitute material non-public information within the
meaning of the federal securities laws or that Holdings, the Borrower
Representative and their respective Subsidiaries have no outstanding publicly
traded securities, including 144A securities.

 

10.2         [Reserved]

 

10.3         Expenses; Limitation of Liability; Indemnity, Etc

 

Expenses. The Borrowers shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent, the Collateral Agent, the Arranger and
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Collateral Agent,
in connection with the syndication and distribution (including via the internet
or through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Credit Documents or any
amendments, modifications or waivers of the provisions of the Credit Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender, in connection with the enforcement, collection
or protection of its rights in connection with the Credit Documents, including
its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Borrowers under this Section
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with:

 



117

 

 

(i)               appraisals and insurance reviews;

 

(ii)             field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Administrative Agent or the
internally allocated fees for each Person employed by the Collateral Agent with
respect to each field examination;

 

(iii)             background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;

 

(iv)             taxes, fees and other charges for filing financing statements
and continuations, and other actions to perfect, protect, and continue the
Collateral Agent’s Liens;

 

(v)              sums paid or incurred to take any action required of any Credit
Party under the Credit Documents that such Credit Party fails to pay or take;
and

 

(vi)             forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).

 

(b)                Limitation of Liability. To the extent permitted by
applicable law (i) each Borrower and any Credit Party shall not assert, and each
Borrower and each Credit Party hereby waives, any claim against the
Administrative Agent, any Arranger, any Syndication Agent and any Lender, and
any Related Party of any of the foregoing Persons (each such Person being called
a “Lender-Related Person”) for any Liabilities arising from the use by others of
information or other materials (including any personal data) obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any Liabilities against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document, or any agreement or
instrument contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided that, nothing in this Section 10.3(b) shall relieve each
Borrower and each Credit Party of any obligation it may have to indemnify an
Indemnitee, as provided in Section 10.3(c), against any special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

 

(c)                Indemnity. The Borrowers shall, jointly and severally,
indemnify the Administrative Agent, the Collateral Agent, each Arranger, the
Issuing Bank, each Syndication Agent and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all Liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by
Holdings, any Borrower or any of their Subsidiaries, or any Environmental Claim
related in any way to Holdings, any Borrower or any of their Subsidiaries,
(iv) the failure by the Borrowers to deliver to the Administrative Agent the
required receipts or other required documentary evidence with respect to a
payment made by the Borrowers for Taxes pursuant to Section 2.17 or (v) any
actual or prospective Proceeding relating to any of the foregoing, whether or
not such Proceeding is brought by any Borrower or any other Credit Party or its
or their respective equity holders, Affiliates, creditors or any other third
Person and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such Liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of, or material breach of the Credit Documents in bad faith by, such
Indemnitee or its directors, officers or employees. This Section 10.3(c) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

 



118

 

 

(d)                Lender Reimbursement. Each Lender severally agrees to pay any
amount required to be paid by the Borrowers under paragraphs (a), (b) or (c) of
this Section 10.3 to the Administrative Agent and each Related Party thereof
(each, an “Agent-Related Person”) (to the extent not reimbursed by the Borrowers
and without limiting the obligation of the Borrowers to do so), ratably
according to their respective Applicable Percentage in effect on the date on
which such payment is sought under this Section (or, if such payment is sought
after the date upon which the Loans shall have been paid in full, ratably in
accordance with such Applicable Percentage immediately prior to such date), from
and against any and all Liabilities and related expenses, including the fees,
charges and disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent-Related Person in any way relating to or arising out of the
Commitments, this Agreement, any of the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Agent-Related Person under or in connection with any of the foregoing; provided
that the unreimbursed expense or Liability or related expense, as the case may
be, was incurred by or asserted against such Agent-Related Person in its
capacity as such; provided further that no Lender shall be liable for the
payment of any portion of such Liabilities, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from such Agent-Related Party’s gross
negligence or willful misconduct.  The agreements in this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

(e)                Payments. All amounts due under this Section 10.3 shall be
payable promptly after written demand therefor.

 

10.4        Set-Off

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default each Agent, each Lender and each of their
respective Affiliates is hereby authorized by each Credit Party at any time or
from time to time, without notice to any Credit Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Agent, Lender or Affiliate to or
for the credit or the account of any Credit Party against and on account of the
obligations and liabilities of any Credit Party to such Agent, Lender or
Affiliate hereunder, the Letters of Credit and participations therein and under
the other Credit Documents, including all claims of any nature or description
arising out of or connected hereto, the Letters of Credit and participations
therein or with any other Credit Document, irrespective of whether or not (a)
such Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any amounts in respect of the Letters of Credit or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured; provided that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

 



119

 

 

10.5        Amendments and Waivers

 

(a) Requisite Lenders’ Consent. Subject to Section 10.5(b), 10.5(c) and 10.5(d)
and except as otherwise expressly contemplated by Section 2.14(b), 2.14(c) and
2.9 hereof, by Section 5.7 of the Intercreditor Agreement, and by the definition
of “Permitted Holdings Reincorporation”, no amendment, modification, termination
or waiver of any provision of the Credit Documents, or consent to any departure
by any Credit Party therefrom, shall in any event be effective without the
written concurrence of the Requisite Lenders.

 

(b)                Affected Lenders’ Consent. Without the written consent of the
Requisite Lenders and each Lender (other than a Defaulting Lender) that would be
affected thereby, no amendment, modification, termination, or consent shall be
effective if the effect thereof would:

 

(i)                 extend the scheduled final maturity of any Loan or Note;

 

(ii)               waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(iii)             extend the stated expiration date of any Letter of Credit
beyond the Maturity Date;

 

(iv)              reduce the rate of interest on any Loan or any fee payable
hereunder;

 

(v)                extend the time for payment of any such interest or fees;

 

(vi)              reduce or forgive the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;

 

(vii)            amend, modify, terminate or waive any provision of this Section
10.5(b) or Section 10.5(c), or Section 7.2 of the Pledge and Security Agreement,
or change Section 2.18(b) or (d) in a manner that would alter the manner in
which payments are shared;

 

(viii)          amend the definition of “Requisite Lenders”;

 

(ix)              release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

 

(x)               consent to the assignment or transfer by any Credit Party of
any of its rights and obligations under any Credit Document.

 

(c)                Other Consents. In addition to the consent of the Requisite
Lenders, no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall:

 

(i)               increase any Revolving Commitment of any Lender over the
amount thereof then in effect without the consent of such Lender; provided, no
amendment, modification

 



120

 

 

or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Revolving Commitment of any Lender;

 

(ii)               amend, modify, terminate or waive any provision hereof
relating to the Swingline Loans without the consent of Swingline Lender;

 

(iii)             amend, modify, terminate or waive any obligation of Lenders
with Revolving Commitments relating to the purchase of participations in Letters
of Credit as provided in Section 2.4(e) without the written consent of
Administrative Agent and of Issuing Bank;

 

(iv)              amend the definition of “Borrowing Base” or any definition
used therein, or Section 2.22 hereof, without the written concurrence of Lenders
having or holding Revolving Exposure and representing more than 66-2/3rds
percent of the sum of the aggregate Revolving Exposure of all Lenders; provided,
that, the foregoing shall not (A) limit the discretion of the Administrative
Agent or Collateral Agent to change, establish or eliminate any Reserves without
the consent of any Lenders or (B) affect any other matter that this Agreement
leaves to the discretion of the Administrative Agent and/or the Collateral
Agent; or

 

(v)              amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.

 

(d)                Execution of Amendments, etc. Administrative Agent may, but
shall have no obligation to, with the written concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.

 

(e)                Corrections. Notwithstanding anything to the contrary
contained herein, the Administrative Agent, with the consent of the Borrower
Representative, may amend, modify or supplement any Credit Document without the
consent of any Lender or the Requisite Lenders in order to correct, amend or
cure any ambiguity, inconsistency or defect or correct any typographical error
or other manifest error in any Credit Document.

 

10.6        Successors and Assigns; Participations

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder or under any other Credit
Document without the prior written consent of each Lender (and any attempted
assignment or transfer by the any Credit Party without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 



121

 

 

(b)                Right to Assign. Each Lender shall have the right at any time
to sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Revolving Commitment or Loans
owing to it or other Obligation (provided, however, that each such assignment
shall be of a uniform, and not varying, percentage of all rights and obligations
under and in respect of any Loan and any related Revolving Commitments):

 

(i)               to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee” (a “Related Lender Assignment”)
upon the giving of notice to the Administrative Agent and, for any assignment of
a Revolving Commitment, the consent of Administrative Agent and Issuing Bank
(such consent not to be unreasonably withheld or delayed); and

 

(ii)               to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” (other than a Person described in
the foregoing subclause (i)) and (except in the case of assignments made by or
to JPMCB) consented to by each of the Borrower Representative and Administrative
Agent and, for any assignment of Revolving Commitment, Issuing Bank (each such
consent not to be (x) unreasonably withheld or delayed or, (y) in the case of
the Borrower Representative, not required at any time during syndication of the
Loans to persons identified by the Administrative Agent to the Borrower
Representative on or prior to the Restatement Effective Date or at any time an
Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and
then be continuing, provided that the Borrower Representative shall be deemed to
have consented to any proposed assignment unless the Borrower Representative
shall object within five Business Days after having received notice of the
proposed assignment).

 

(c)                Assignments shall be subject to the following additional
conditions:

 

(i)                 except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;

 

(ii)               each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(iii)             the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500;

 

(iv)              the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 



122

 

 

(d)                Subject to acceptance and recording thereof pursuant to
paragraph (e) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.3). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (g) of this Section.

 

(e)                The Administrative Agent, acting for this purpose as an agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Collateral Agent, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(f)                 Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.1, 2.5, 2.6(d) or (e), 2.7(b), 2.18(d), 10.3(b) or 10.4, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 



123

 

 

(g)                Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (C) the Borrowers,
the Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section 10.5
that affects such Participant. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) (it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.6; provided that such Participant (A) agrees to
be subject to the provisions of Sections 2.18 and 2.19 and 10.4 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.16 and 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 10.4 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Revolving Commitments, Loans or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such Revolving Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(h)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

10.7        Independence of Covenants

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

 

10.8        Survival of Representations, Warranties and Agreements

 

All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
provisions set forth in Sections 2.15, 2.16, 2.17 and 10.3 and Section 9 shall
survive the payment of the Loans, the cancellation or expiration of the Letters
of Credit and the reimbursement of any amounts drawn thereunder, and the
termination hereof.

 

10.9        No Waiver; Remedies Cumulative

 

No failure or delay on the part of Arranger, any Agent, any Lender or Issuing
Bank in the exercise of any power, right or privilege hereunder or under any
other Credit Document shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to Arranger, each Agent, each Lender and
Issuing Bank hereby are cumulative and shall be in addition to and independent
of all rights, powers and remedies existing by virtue of any statute or rule of
law or in any of the other Credit Documents or any of the Hedge Agreements or
Banking Services Agreements. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 



124

 

 

10.10      Marshalling; Payments Set Aside

 

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Credit Party makes a
payment or payments to Administrative Agent, Collateral Agent or Lenders (or to
Administrative Agent or Collateral Agent, on behalf of Lenders), or
Administrative Agent, Collateral Agent or Lenders enforce any security interests
or exercise their rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

10.11      Severability

 

In case any provision in or obligation hereunder or any Note shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

10.12      Obligations Several; Independent Nature of Lenders’ Rights; Violation
of Law

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.

 

10.13      Headings

 

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

 



125

 

 

10.14      APPLICABLE LAW

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

10.15      CONSENT TO JURISDICTION

 

BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) submits for itself and its
property in any legal action or proceeding relating to this Agreement and the
other CREDIT Documents to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
THE United States district court for the Southern District of New York sitting
in the borough of manhattan (or if such court lacks subject matter jurisdiction,
the supreme court OF the state of new york sitting in the borough of manhattan),
and any appellate court from any thereof; provided, that nothing contained
herein or in any other CREDIT Document will prevent any Lender, THE COLLATERAL
AGENT OR the Administrative Agent from bringing any action to enforce any award
or judgment or exercise any right under the COLLATERAL Documents or against any
Collateral or any other property of any CREDIT Party in any other forum in which
jurisdiction can be established; (b) consents that any such action or proceeding
may be brought in such courts and WAIVES any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; (c) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; (e) AGREES AGENTS
AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION AND (f) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any indirect, special, exemplary, punitive or consequential
damages arising out of, in connection with, or as a result of, this Agreement or
any agreement or instrument contemplated hereby, any Loan or the use of the
proceeds thereof.

 



126

 

 

 

 

10.16        WAIVER OF JURY TRIAL

 

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP
THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, WHICH EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

10.17        Confidentiality

 

Each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by a Governmental
Authority or by any subpoena or similar legal process, (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Credit Parties and their obligations, (g)
with the consent of the Borrower Representative or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrowers and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Borrowers after the Restatement Effective Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 



127

 

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.17 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE CREDIT PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

10.18        Usury Savings Clause

 

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, the Borrower
Representative shall pay to Administrative Agent an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of Lenders and the Company to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to the
Borrower Representative.

 



128

 

 

10.19        Counterparts

 

(a)                This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or electronic file shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)                Delivery of an executed counterpart of a signature page of
(x) this Agreement, (y) any other Credit Document and/or (z) any document,
amendment, approval, consent, information, notice (including, for the avoidance
of doubt, any notice delivered pursuant to Section 10.1), certificate, request,
statement, disclosure or authorization related to this Agreement, any other
Credit Document and/or the transactions contemplated hereby and/or thereby (each
an "Ancillary Document") that is an Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement, such other Credit Document or such
Ancillary Document, as applicable. The words "execution," "signed," "signature,"
"delivery," and words of like import in or relating to this Agreement, any other
Credit Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, de-liveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of any Borrower or
any other Credit Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, each Borrower and each Credit Party
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrowers and the Credit Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Credit Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Credit Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person's business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Credit Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Credit Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Lender-Related Person for any
Liabilities arising solely from the Administrative Agent's and/or any Lender's
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of any Borrower and/or any Credit Party to use any available security
measures in connection with the execution, delivery or transmission of any
Electronic Signature.

 



129

 

 

10.20        Effectiveness; Integration

 

This Agreement shall become effective upon the execution of a counterpart hereof
by each Credit Party, the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the Lenders. This Agreement, the other
Credit Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

10.21        Appointment for Perfection

 

Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the Lenders,
in assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

10.22        USA PATRIOT Act

 

Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies each Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Act.

 

10.23        Effect of Restatement; No Novation

 

(a)                This Agreement shall, except as otherwise expressly set forth
herein, supersede the Existing Revolving Credit Agreement from and after the
Restatement Effective Date with respect to the transactions hereunder and with
respect to the Loans and Letters of Credit outstanding under the Existing
Revolving Credit Agreement as of the Restatement Effective Date. Each Credit
Party hereby confirms that (i) its obligations and liabilities under the
Existing Revolving Credit Agreement, as modified by this Agreement, and the
other Credit Documents to which it is a party remain in full force and effect on
a continuous basis after giving effect to this Agreement and nothing in this
Agreement shall be deemed to be a novation of any of the Obligations as defined
in the Existing Credit Agreement, (ii) the Secured Parties remain entitled to
the benefits of the Guaranty and the security interests set forth or created in
the Collateral Documents and the other Credit Documents, (iii) notwithstanding
the effectiveness of the terms of this Agreement, the Collateral Documents and
the other Credit Documents are, and shall continue to be, in full force and
effect and are ratified and confirmed in all respects and (iv) from and after
the Restatement Effective Date, each reference to this “Agreement”, the “Credit
Agreement” or other reference originally applicable to the Existing Revolving
Credit Agreement contained in any Credit Document shall be a reference to this
Agreement, as amended, supplemented, restated or otherwise modified from time to
time. Each Credit Party ratifies and confirms that all Liens granted, conveyed,
or assigned to any Agent by such Person pursuant to each Credit Document to
which it is a party remain in full force and effect, are not released or
reduced, and continue to secure full payment and performance of the Obligations.
Notwithstanding any provision of this Agreement or any other Credit Document or
instrument executed in connection herewith, the execution and delivery of this
Agreement and the incurrence of Obligations under this Agreement shall be in
substitution for, but not in payment of, the Obligations owed by the Credit
Parties under the Existing Credit Agreement.

 



130

 

 

(b)                On the Restatement Effective Date, the Revolving Commitments
(as defined in the Existing Revolving Credit Agreement) of each of the Existing
Lenders and the outstanding amount of all Revolving Loans (as defined in the
Existing Revolving Credit Agreement) shall be reallocated among the Lenders in
accordance with the Commitment Schedule and, in order to effect such
reallocations, all requisite assignments shall be deemed to be made in amounts
from each Existing Lender to each New Lender with the same force and effect as
if such assignments were evidenced by, and governed by the terms of, an
Assignment and Assumption (as such term is defined in the Existing Revolving
Credit Agreement) but without the payment of any related assignment fee, and no
other documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which such requirements are hereby
waived), and such reallocations and assignments shall be effective upon the full
cash settlement thereof with each corresponding assignor Lender, through the
Administrative Agent, as the Administrative Agent may direct.

 

10.24        Amendments

 

The Requisite Lenders hereby consent to (a) the restatement of the Pledge and
Security Agreement (as defined in the Existing Credit Agreement) in the form of
the Pledge and Security Agreement and (b) the restatement of the Intercreditor
Agreement (as defined in the Existing Credit Agreement) in the form of the
Intercreditor Agreement.

 

10.25        [Reserved]

 

10.26        Floor Planning Facility Agreement

 

(a)                The Agents are authorized to enter into any intercreditor or
subordination agreement in connection with any Floor Planning Facility (any such
agreement, an “Additional Agreement”) and the Secured Parties acknowledge that
any Additional Agreement is binding upon them. Each Secured Party (a) agrees
that it will be bound by, and will not take any action contrary to, the
provisions of any Additional Agreement and (b) hereby authorizes and instructs
the Agents to enter into any Additional Agreement and to subject the Liens on
the applicable Shared Collateral to the provisions thereof.

 

(b)                The Collateral Agent is authorized to enter into any
amendment to any Collateral Document necessary to permit the Borrowers or any of
their Subsidiaries to enter into any Floor Planning Facility permitted by this
Agreement and/or to grant Liens on Floor Plan Collateral in respect thereof;
provided that the Lenders shall have received, at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Requisite Lenders stating that the Requisite Lenders
object to such amendment.

 

10.27        Acknowledgment and Consent to Bail-In of Affected Financial
Institution

 

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Credit Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an Affected Financial
Institution; and

 



131

 

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

10.28        Acknowledgement Regarding Any Supported QFCs

 

To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

10.29        Marketing Consent

 

The Borrowers hereby authorize each Arranger and its affiliates, at their
respective sole expense, but without any prior approval by the Borrowers, to
publish such tombstones and give such other publicity to this Agreement as each
may from time to time determine in its sole discretion. The foregoing
authorization shall remain in effect unless the Borrower Representative notifies
the Arrangers in writing that such authorization is revoked.

 



132

 

 

SECTION11.

 

THE BORROWER REPRESENTATIVE

 

11.1           Appointment; Nature of Relationship

 

The Company is hereby appointed by each of the Borrowers as its contractual
representative (herein referred to as the “Borrower Representative”) hereunder
and under each other Credit Document, and each of the Borrowers irrevocably
authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Credit Documents. The Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this Section
11. Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding Accounts.
The Administrative Agent, the Collateral Agent and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section
11.

 

11.2           Powers

 

The Borrower Representative shall have and may exercise such powers under the
Credit Documents as are specifically delegated to the Borrower Representative by
the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Borrower Representative shall have no implied duties to
the Borrowers, or any obligation to the Lenders to take any action thereunder
except any action specifically provided by the Credit Documents to be taken by
the Borrower Representative.

 

11.3           Employment of Agents

 

The Borrower Representative may execute any of its duties as the Borrower
Representative hereunder and under any other Credit Document by or through
authorized officers.

 

11.4           Notices

 

Each Borrower shall immediately notify the Borrower Representative of the
occurrence of any Default or Event of Default hereunder referring to this
Agreement describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Borrower Representative
receives such a notice, the Borrower Representative shall give prompt notice
thereof to the Administrative Agent, the Collateral Agent and the Lenders. Any
notice provided to the Borrower Representative hereunder shall constitute notice
to each Borrower on the date received by the Borrower Representative.

 

11.5           Successor Borrower Representative

 

Upon the prior written consent of the Administrative Agent, the Borrower
Representative may resign at any time, such resignation to be effective upon the
appointment of a successor Borrower Representative. The Administrative Agent
shall give prompt written notice of such resignation to the Collateral Agent and
the Lenders.

 



133

 

 

11.6           Execution of Credit Documents; Borrowing Base Certificate

 

The Borrowers hereby empower and authorize the Borrower Representative, on
behalf of the Borrowers, to execute and deliver to the Administrative Agent, the
Collateral Agent and the Lenders the Credit Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Credit Documents, including without
limitation, the Borrowing Base Certificates and the Compliance Certificates.
Each Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Credit
Documents, and the exercise by the Borrower Representative of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.

 

11.7           Reporting

 

Each Borrower hereby agrees that such Borrower shall furnish promptly after each
fiscal month to the Borrower Representative a copy of its Borrowing Base
Certificate and any other certificate or report required hereunder or requested
by the Borrower Representative on which the Borrower Representative shall rely
to prepare the Borrowing Base Certificates and Compliance Certificates required
pursuant to the provisions of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 



134

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  DOUGLAS DYNAMICS, INC.           By: /s/ Robert J. Young     Name:  Robert J.
Young     Title:    Vice President and Treasurer

 

  DOUGLAS DYNAMICS, L.L.C.           By: /s/ Robert J. Young     Name:  Robert
J. Young     Title:    Vice President and Treasurer

 

  DOUGLAS DYNAMICS FINANCE COMPANY           By: /s/ Robert J. Young     Name:
 Robert J. Young     Title:    Vice President and Treasurer  

 

  FISHER, LLC           By: Douglas Dynamics, L.L.C.   Its: Sole Member        
By: /s/ Robert J. Young     Name:  Robert J. Young     Title:    Vice President
and Treasurer

 

  TRYNEX INTERNATIONAL LLC           By: /s/ Robert J. Young     Name:  Robert
J. Young     Title:    Vice President and Treasurer

 

  HENDERSON ENTERPRISES GROUP, INC.           By: /s/ Robert J. Young     Name:
 Robert J. Young     Title:    Vice President and Treasurer

 

[Signature Page to Third Amended and Restated ABL Credit Agreement]

 





 

 

  HENDERSON PRODUCTS, INC.           By: /s/ Robert J. Young     Name:  Robert
J. Young     Title:    Vice President and Treasurer

 

  DEJANA TRUCK & UTILITY EQUIPMENT COMPANY, LLC           By: /s/ Robert J.
Young     Name:  Robert J. Young     Title:   Vice President and Treasurer

 

[Signature Page to Third Amended and Restated ABL Credit Agreement]

 





 

 

 
JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent, as Collateral
Agent, as Issuing Bank, as Swingline Lender and as a Lender           by /s/
Andrew Finemore     Name:  Andrew Finemore     Title:    Vice President

 

[Signature Page to Third Amended and Restated ABL Credit Agreement]

 





 

 

 

CIBC BANK USA,

as Syndication Agent and as a Lender

 

      By: /s/ Peter B. Campbell     Name:  Peter B. Campbell    
Title:    Managing Director

 

[Signature Page to Third Amended and Restated ABL Credit Agreement]

 





 

 

Commitment Schedule

 

Lender Revolving Commitment JPMorgan Chase Bank, N.A. $60,000,000 CIBC Bank USA
$40,000,000 Total $100,000,000

 





 

 